 



Exhibit 10.1
 
 
 
CREDIT AGREEMENT
among
TRIZEC PARTNERS REAL ESTATE, L.P.
and
TRIZEC CAL HOLDINGS, LLC,
as BORROWERS,
TRIZEC PROPERTIES, INC.,
VARIOUS LENDERS,
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as ADMINISTRATIVE AGENT
 
Dated as of May 2, 2006
 
DEUTSCHE BANK SECURITIES INC.,
as LEAD ARRANGER and SOLE BOOK RUNNING MANAGER
LASALLE BANK NATIONAL ASSOCIATION
and
BANK OF MONTREAL,
as CO-SYNDICATION AGENTS
THE BANK OF NOVA SCOTIA
and
ING REAL ESTATE FINANCE (USA) LLC,
as CO-DOCUMENTATION AGENTS
 
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page  
 
                SECTION 1.   Amount and Terms of Credit     1  
 
                1.01   Commitments to Extend Loans     1   1.02   Disbursement
of Funds     2   1.03   Notes     2   1.04   Conversions     3   1.05   Pro Rata
Borrowings     3   1.06   Interest     4   1.07   Interest Periods     4   1.08
  Increased Costs, Illegality, etc.     5   1.09   Compensation     7   1.10  
Lending Offices     8   1.11   Requested Designation of other Lending Offices  
  8   1.12   Replacement of Lenders     8   1.13   Maturity Date Extension     9
 
 
                SECTION 2.   Fees; Termination of Commitments     9  
 
                2.01   Fees     9   2.02   Termination of Commitments     10  
 
                SECTION 3.   Prepayments; Payments; Taxes     10  
 
                3.01   Voluntary Prepayments     10   3.02   Mandatory
Repayments     11   3.03   Method and Place of Payment     15   3.04   Net
Payments     16  
 
                SECTION 4.   Conditions Precedent to the Effective Date     18  
 
                4.01   No Default; Representations and Warranties     18   4.02
  Execution of Agreement; Notes     18   4.03   Officer’s Certificate     18  
4.04   Opinions of Counsel     18   4.05   Company Documents; Proceedings; etc.
    19   4.06   Adverse Change, etc.     19   4.07   Litigation     19   4.08  
Consummation of Acquisition, Financing Transactions; etc.     20   4.09  
Financial Statements     20   4.10   Subsidiaries Guaranty     20   4.11  
Solvency Certificate     20   4.12   Pledge Agreement     20   4.13  
Subordination Agreement     21   4.14   Fees, etc.     21   4.15   Total Cost
Ratio     21   4.16   Intermediary Arrangement     21   4.17   Property     21  
4.18   Appraisal     21  

(i)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page  
 
                4.19   Property Information     21  
 
                SECTION 5.   Representations, Warranties and Agreements     21  
 
                5.01   Company and Other Status     22   5.02   Company Power
and Authority     22   5.03   No Violation     22   5.04   Governmental
Approvals     22   5.05   Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc.     23   5.06   Litigation     24   5.07   True
and Complete Disclosure     24   5.08   Use of Proceeds; Margin Regulations    
24   5.09   Tax Returns and Payments     24   5.10   Subsidiaries     25   5.11
  Compliance with Applicable Laws     25   5.12   Investment Company Act     25
  5.13   Public Utility Holding Company Act     25   5.14   Status as a REIT    
25   5.15   Compliance with ERISA     25   5.16   Environmental Compliance    
26   5.17   Patents, Trademarks, etc.     27   5.18   No Default     27   5.19  
Licenses, etc.     28   5.20   No Burdensome Restrictions     28   5.21   Labor
Matters     28   5.22   Insurance     28   5.23   Capitalization     29   5.24  
Properties; Ground Lease     29  
 
                SECTION 6.   Affirmative Covenants     30  
 
                6.01   Information Covenants     30   6.02   Books, Records,
Inspections and Annual Meetings     35   6.03   Maintenance of Property;
Insurance; 1031 Exchange Conditions     35   6.04   Ownership of Real Estate
Assets; Ownership of Trizec and its Subsidiaries     36   6.05   Compliance with
Applicable Laws and Authorizations     37   6.06   Company Existence and
Franchises, etc.     37   6.07   Performance of Obligations     37   6.08  
Payment of Taxes     37   6.09   Use of Proceeds     38   6.10   End of Fiscal
Years; Fiscal Quarters     38   6.11   Interest Rate Protection     38   6.12  
REIT Requirements     38   6.13   Addition and Release of Subsidiary Guarantors
    38   6.14   Ground Leases     39  

(ii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page  
 
                SECTION 7.   Negative Covenants     39  
 
                7.01   Liens     40   7.02   Consolidation, Merger, Sale of
Assets, etc.     42   7.03   Dividends     43   7.04   Indebtedness     44  
7.05   Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.     46   7.06   Investments; Capital Expenditures
    46   7.07   Negative Pledge Clauses; etc.     48   7.08   Transactions with
Affiliates     48   7.09   Management Agreements     49   7.10   Consolidated
Total Indebtedness as a Percentage of Consolidated Total Asset Value     49  
7.11   Consolidated Net Worth     49   7.12   Consolidated Interest Coverage
Ratio     50   7.13   Consolidated Fixed Charge Coverage Ratio     50   7.14  
Limitation on Certain Restrictions on Subsidiaries     50   7.15   Affiliate
Debt and Subordination Agreement     50   7.16   Properties     50  
 
                SECTION 8.   Events of Default     51  
 
                8.01   Payments     51   8.02   Representations, etc.     51  
8.03   Covenants     51   8.04   Default Under Other Agreements     52   8.05  
Bankruptcy, etc.     52   8.06   Judgments     52   8.07   ERISA     52   8.08  
Guaranties, etc.     53   8.09   Change of Control     53   8.10   Stock
Exchange Listing     53  
 
                SECTION 9.   Definitions     54  
 
                9.01   Defined Terms     54  
 
                SECTION 10.   The Administrative Agent     83  
 
                10.01   Appointment     83   10.02   Nature of Duties     83  
10.03   Lack of Reliance on the Administrative Agent     83   10.04   Certain
Rights of the Administrative Agent     84   10.05   Reliance     84   10.06  
Indemnification     84   10.07   The Administrative Agent in its Individual
Capacity     85   10.08   Holders     85  

(iii)



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                Page  
 
                10.09   Resignation by the Administrative Agent; Removal of the
Administrative Agent     85  
 
                SECTION 11.   Miscellaneous     86  
 
                11.01   Payment of Expenses, etc.     86   11.02   Right of
Setoff     87   11.03   Notices     88   11.04   Benefit of Agreement;
Assignments; Participations     88   11.05   No Waiver; Remedies Cumulative    
91   11.06   Payments Pro Rata     94   11.07   Calculations; Computations    
95   11.08   Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial     95   11.09   Counterparts     96   11.10   Effectiveness     96  
11.11   Headings Descriptive     97   11.12   Amendment or Waiver; etc.     97  
11.13   Survival     98   11.14   Domicile of Loans     98   11.15   Register  
  98   11.16   Confidentiality     99   11.17   Limitation on Additional
Amounts, etc.     99   11.18   No Third Party Beneficiary     100   11.19  
Waiver of Sovereign Immunity     100   11.20   Judgment Currency     100   11.21
  Maximum Rate     101   11.22   USA Patriot Act     101  
 
                SECTION 12.   Trizec Guaranty     101  
 
                12.01   Guaranty     101   12.02   Bankruptcy     102   12.03  
Nature of Liability     102   12.04   Independent Obligation     102   12.05  
Authorization     103   12.06   Reliance     103   12.07   Subordination     104
  12.08   Waiver     104   12.09   Payments     105   12.10   Maximum Liability
    105  

                   
 
              SCHEDULE I   Commitments           SCHEDULE II   Lender Addresses
and Applicable Lending Offices             SCHEDULE III   Acquired Property    
        SCHEDULE IV   Existing Property             SCHEDULE 5.10  
Subsidiaries; Subsidiary Guarantors             SCHEDULE 5.22   Insurance      
   

(iv)



--------------------------------------------------------------------------------



 



                               
 
                     SCHEDULE 5.24   Real Estate Assets        
 
               
 
                     EXHIBIT A   Form of Note              EXHIBIT B   Form of
Notice of Conversion/Continuation              EXHIBIT C   Form of
Section 3.04(b)(ii) Certificate              EXHIBIT D   Form of Opinion of DLA
Piper Rudnick Gray Cary US LLP              EXHIBIT E   Form of Officers’
Certificate              EXHIBIT F   Form of Subsidiaries Guaranty        
     EXHIBIT G   Form of Solvency Certificate              EXHIBIT H   Form of
Pledge Agreement              EXHIBIT I   Form of Affiliate Debt and
Subordination Agreement              EXHIBIT J   Form of Assignment and
Assumption Agreement              EXHIBIT K   Form of Compliance Certificate    
   

(v)



--------------------------------------------------------------------------------



 



               CREDIT AGREEMENT, dated as of May 2, 2006, among TRIZEC PARTNERS
REAL ESTATE, L.P., a Delaware limited partnership (“TPRE”), TRIZEC CAL HOLDINGS,
LLC, a Delaware limited liability company (“TCH”, and together with TPRE, the
“Borrowers” and each a “Borrower”), TRIZEC PROPERTIES, INC., a Delaware
corporation (“Trizec”), the Lenders party hereto from time to time, and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such capacity, the
“Administrative Agent”) (all capitalized terms used herein and defined in
Section 9 are used herein as therein defined).
W I T N E S S E T H:
               WHEREAS, subject to and on the terms and conditions set forth
herein, the Lenders are willing to make available to the Borrowers the credit
facilities provided for herein.
               NOW, THEREFORE, IT IS AGREED:
               SECTION 1. Amount and Terms of Credit.
               1.01 Commitments to Extend Loans.    (a) Subject to and upon the
terms and conditions set forth herein, each Lender severally agrees to make a
term loan (each, a “Loan” and, collectively, the “Loans”) to the Borrowers,
which Loans (i) shall be incurred pursuant to a single advance on the Effective
Date, (ii) shall be denominated in Dollars, (iii) except as hereinafter
provided, shall, at the option of the Borrowers, be incurred and maintained as,
and/or converted into, Base Rate Loans or Eurodollar Rate Loans, provided that
(A) except as otherwise specifically provided in Section 1.08(b), all Loans
comprising the same Borrowing shall at all times be of the same Type, and
(B) unless the Administrative Agent has otherwise agreed or has determined that
the Syndication Date has occurred (at which time this clause (B) shall no longer
be applicable), no more than five (5) Borrowings of Loans to be maintained as
Eurodollar Rate Loans may be incurred prior to the 104th day after the Effective
Date (or, if later, the last day of the Interest Period applicable to the fifth
(5th) Borrowing of Eurodollar Rate Loans referred to below), the first of which
Borrowings shall be made on the Effective Date and shall have an Interest Period
of one (1) week, the second of which Borrowings may only be made on the last day
of the Interest Period of the first such Borrowing and shall have an Interest
Period of one (1) week, the third of which Borrowings may only be made on the
last day of the Interest Period of the second such Borrowing and shall have an
Interest Period of one (1) month, the fourth of which Borrowings may only be
made on the last day of the Interest Period of the third such Borrowing and
shall have an Interest Period of one (1) month, and the fifth of which
Borrowings may only be made on the last day of the Interest Period of the fourth
such Borrowing and shall have an Interest Period of one (1) month and (iv) shall
be made by each Lender in that principal amount which equals the Commitment of
such Lender on the Effective Date. Once repaid, Loans incurred hereunder may not
be reborrowed.
               (b)     Subject to Section 1.01(a), more than one (1) Borrowing
may occur on the same date, but at no time shall there be outstanding more than
eight (8) Borrowings of Eurodollar Rate Loans in the aggregate (or such greater
number as may be acceptable to the Administrative Agent).

 



--------------------------------------------------------------------------------



 



               1.02 Disbursement of Funds. No later than 12:00 Noon (New York
time) on the Effective Date, each Lender will make available its pro rata
portion (determined in accordance with Section 1.05) of the Loans requested to
be made on such date. All such amounts will be made available in Dollars and in
immediately available funds at the Payment Office, and the Administrative Agent
will make available to the Borrowers at the Payment Office, the aggregate of the
amounts so made available by the Lenders to the extent of funds actually
received by the Administrative Agent. Unless the Administrative Agent shall have
been notified by any Lender prior to the Effective Date that such Lender does
not intend to make available to the Administrative Agent such Lender’s portion
of any Borrowing to be made on such date, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date of Borrowing and the Administrative Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrowers
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender. The Administrative Agent shall also be entitled to recover on demand
from such Lender, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrowers until the date such corresponding amount is recovered by
the Administrative Agent at a rate per annum equal to the overnight Federal
Funds Rate for the first three (3) days and the interest rate otherwise
applicable to such Loan for each day thereafter. Nothing in this Section 1.02
shall be deemed to relieve any Lender from its obligation to make its Loan
hereunder or to prejudice any rights which the Borrowers may have against any
Lender as a result of any failure by such Lender to make its Loan hereunder.
               1.03 Notes.    (a)    The obligation of the Borrowers to pay the
principal of, and interest on, the Loan made by each Lender shall be evidenced
by a promissory note substantially in the form of Exhibit A, with blanks
appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).
               (b)     The Note issued to each Lender shall (i) be duly executed
and delivered by the Borrowers, (ii) be payable to such Lender or its registered
assigns and be dated the date of issuance, (iii) be in a stated principal amount
equal to the outstanding principal amount of the Loan of such Lender on the date
of issuance thereof and be payable in Dollars in the principal amount of the
Loan evidenced thereby from time to time, (iv) mature on the Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 1.06 in
respect of the Base Rate Loans and Eurodollar Rate Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment of Loans as provided
in Section 3.01 and mandatory repayment of Loans as provided in Section 3.02 and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.
               (c)     Each Lender will note on its internal records the amount
of the Loan made by it and each payment in respect thereof and will, prior to
any transfer of its Note, endorse on the reverse side thereof the outstanding
principal amount of the Loan evidenced thereby. Failure to make any such
notation or any error in such notation shall not affect each Borrower’s
obligations in respect of such Loan.

-2-



--------------------------------------------------------------------------------



 



                (d)     Notwithstanding anything to the contrary contained above
or elsewhere in this Agreement, Notes shall only be delivered to Lenders which
at any time (or from time to time) specifically request the delivery of such
Notes.    No failure of any Lender to request or obtain a Note evidencing its
Loan to the Borrowers shall affect or in any manner impair the obligation of
each Borrower to pay the Loan (and all related Obligations) which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security therefor or guaranties
thereof provided pursuant to the various Credit Documents. Any Lender which does
not have a Note evidencing its outstanding Loan shall in no event be required to
make the notations otherwise described in preceding clause (c) of this
Section 1.03. At any time when any Lender requests the delivery of a Note to
evidence its Loan, the Borrowers shall promptly execute and deliver to the
respective Lender the requested Note in the appropriate amount or amounts to
evidence such Loan.
               1.04 Conversions.    The Borrowers shall have the option to
convert, on any Business Day occurring after the Effective Date, all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Loans made pursuant to one or more Borrowings of one or more
Types of Loans into a Borrowing of another Type of Loan, provided that
(i) except as otherwise provided in Section 1.08(b), Eurodollar Rate Loans may
be converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Rate Loans shall reduce the outstanding principal amount of such
Eurodollar Rate Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, (ii) unless the Required Lenders
otherwise specifically agree, Base Rate Loans may only be converted into
Eurodollar Rate Loans if no Specified Default or Event of Default is in
existence on the date of the conversion, (iii) no conversion pursuant to this
Section 1.04 shall result in a greater number of Borrowings of Eurodollar Rate
Loans than is permitted under Section 1.01 and (iv) unless the Administrative
Agent has determined that the Syndication Date has occurred (at which time this
clause (iv) shall no longer be applicable), prior to the 104th day after the
Effective Date (or, if later, the last day of the Interest Period applicable to
the fifth (5th) Borrowing of Eurodollar Rate Loans referred to in
Section 1.01(a)), conversion of Base Rate Loans into Eurodollar Rate Loans may
only be made if any such conversion is effective on the first day of the second,
third, fourth and fifth Interest Periods referred to in clause (B) of the
proviso appearing in Section 1.01(a). Each such conversion shall be effected by
the Borrowers by giving the Administrative Agent at the Notice Office prior to
12:00 Noon (New York time) at least three (3) Business Days’ prior notice (each
a “Notice of Conversion/Continuation”), in the form of Exhibit B, appropriately
completed to specify the Loans to be so converted, the Borrowing or Borrowings
pursuant to which such Loans were made and, if to be converted into Eurodollar
Rate Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall give each Lender prompt notice of any such proposed
conversion.
               1.05 Pro Rata Borrowings.    All Borrowings of Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make its Loan hereunder and
that each Lender shall be obligated to make the Loan provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loan
hereunder.

-3-



--------------------------------------------------------------------------------



 



               1.06 Interest.    (a)    The Borrowers jointly and severally
agree to pay interest in respect of the unpaid principal amount of each Base
Rate Loan from the date of the Borrowing thereof until the earlier of (x) the
maturity thereof (whether by acceleration or otherwise) and (y) the conversion
of such Base Rate Loan to a Eurodollar Rate Loan pursuant to Section 1.04, at a
rate per annum which shall be equal to the sum of the Base Rate plus the
relevant Applicable Margin each as in effect from time to time.
               (b)     The Borrowers jointly and severally agree to pay interest
in respect of the unpaid principal amount of each Eurodollar Rate Loan from the
date of the Borrowing thereof until the earlier of (x) the maturity thereof
(whether by acceleration or otherwise) and (y) the conversion of such Eurodollar
Rate Loan to a Base Rate Loan pursuant to Section 1.04, 1.07 or 1.08, as
applicable, at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Eurodollar Rate for such Interest
Period plus the Applicable Margin as in effect from time to time during such
Interest Period.
               (c)     Notwithstanding the foregoing, (i) upon the occurrence
and during the continuance of an Event of Default, all outstanding Loans shall
bear interest at a rate per annum equal to the greater of (x) the rate then
borne by such Loans and (y) the sum of the Base Rate as in effect from time to
time plus 4.5% and (ii) to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to the sum of the Base Rate
as in effect from time to time plus 4.5%.
               (d)     Accrued (and theretofore unpaid) interest shall be
payable (i) in respect of each Base Rate Loan, in arrears on (x) June 30, 2006
and (y) each Quarterly Payment Date thereafter, (ii) in respect of each
Eurodollar Rate Loan, on the last day of each Interest Period applicable thereto
and (iii) in respect of each Loan, on any repayment or prepayment (on the amount
repaid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.
               (e)     Upon each Interest Determination Date, the Administrative
Agent shall determine the Eurodollar Rate for the respective Interest Period to
be applicable to Eurodollar Rate Loans and shall promptly notify the Borrowers
and the Lenders of such determination. Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.
               1.07 Interest Periods.    Subject to Section 1.01(a), at the time
the Borrowers give any Notice of Conversion/Continuation in respect of the
making of, or conversion into, any Eurodollar Rate Loan (in the case of the
initial Interest Period applicable thereto) or prior to 12:00 Noon (New York
time) on the third (3rd) Business Day prior to the expiration of an Interest
Period applicable to such Eurodollar Rate Loan (in the case of any subsequent
Interest Period), the Borrowers shall have the right to elect, by giving the
Administrative Agent notice thereof, a one, two or three month interest period
or, if consented to by the Administrative Agent and otherwise available to all
of the Lenders, a period of less than one (1) month (each an “Interest Period”)
applicable to such Eurodollar Rate Loan, provided that:

-4-



--------------------------------------------------------------------------------



 



          (i)     all Eurodollar Rate Loans comprising a single Borrowing shall
at all times have the same Interest Period;
          (ii)     the initial Interest Period for any Borrowing of Eurodollar
Rate Loans shall commence on the date of such Borrowing (including the date of
any conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Rate Loans shall commence on the day on
which the next preceding Interest Period applicable thereto expires;
          (iii)     if any Interest Period for a Eurodollar Rate Loan begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month;
          (iv)     if any Interest Period for a Eurodollar Rate Loan would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided, however, that if any
Interest Period for a Eurodollar Rate Loan would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
          (v)     unless the Required Lenders otherwise specifically agree, no
Interest Period may be selected at any time when a Specified Default or an Event
of Default is then in existence; and
          (vi)     no Interest Period in respect of any Borrowing of Eurodollar
Rate Loans shall be selected which extends beyond the Maturity Date.
               Subject to Section 1.01(a), if by 12:00 Noon (New York time) on
the third Business Day preceding the expiration of any Interest Period
applicable to a Borrowing of Eurodollar Rate Loans, (x) the Borrowers have
failed to elect a new Interest Period to be applicable to such Eurodollar Rate
Loans as provided above, the Borrowers shall be deemed to have elected to
continue such Eurodollar Rate Loans as a new Borrowing of Eurodollar Rate Loans
having an Interest Period of one month, or (y) the Borrowers are not permitted
to elect a new Interest Period to be applicable to such Eurodollar Rate Loans as
provided above, the Borrowers shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans. Each deemed election under this
paragraph shall be effective as of the expiration date of such current Interest
Period.
               1.08 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):
          (i)     on any Interest Determination Date that, by reason of any
changes arising after the Effective Date affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the Eurodollar
Rate; or

-5-



--------------------------------------------------------------------------------



 



          (ii)     at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Rate Loan because of (x) any change arising after the Effective Date
in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof by the NAIC or any governmental authority, central bank
or comparable agency charged with the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, for example, but not limited to: (A) a
change in the basis of taxation of payment to any Lender of the principal of or
interest on such Loans or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
profits or franchise taxes based on net income of such Lender pursuant to the
laws of the country in which it is organized or in which its principal office or
applicable lending office is located or any subdivision thereof or therein) or
(B) a change in official reserve requirements (except to the extent included in
the computation of the Eurodollar Rate) or any special deposit, assessment or
similar requirement against assets of deposits with or for the account of, or
credit extended by, any Lender (or its applicable lending office) and/or
(y) other circumstances since the Effective Date affecting the applicable
interbank market or the position of such Lender and lenders generally in such
market; or
          (iii)     at any time after the date of this Agreement, that the
making or continuance of any Eurodollar Rate Loan has been made (x) unlawful by
any law or governmental rule, regulation or order, (y) impossible by compliance
by any Lender in good faith with any governmental request (whether or not having
force of law) or (z) impracticable as a result of a contingency occurring after
the Effective Date which materially and adversely affects the applicable
interbank market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrowers and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Rate Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of
Conversion/Continuation given by the Borrowers with respect to such Loans which
have not yet been incurred (including by way of conversion) shall be deemed
rescinded by the Borrowers, (y) in the case of clause (ii) above, the Borrowers
shall, subject to the provisions of Section 11.17 (to the extent applicable),
pay to such Lender, within ten (10) days after its written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in good faith shall
reasonably determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrowers by such Lender shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrowers shall take one of the actions specified in
Section 1.08(b) as promptly as possible and, in any event, within the time
period required by law.

-6-



--------------------------------------------------------------------------------



 



               (b)     At any time that any Eurodollar Rate Loan is affected by
the circumstances described in Section 1.08(a)(ii) or (iii), the Borrowers may
(and, in the case of a Eurodollar Rate Loan affected by the circumstances
described in Section 1.08(a)(iii), shall) either (x) if the affected Eurodollar
Rate Loan is then being made initially or pursuant to a conversion, cancel the
respective Borrowing by giving the Administrative Agent telephonic notice
(confirmed in writing) on the same date that the Borrowers were notified by the
affected Lender pursuant to Section 1.08(a)(ii) or (iii) or (y) if the affected
Eurodollar Rate Loan is then outstanding, upon at least two (2) Business Days’
written notice to the Administrative Agent, require the affected Lenders to
convert such Eurodollar Rate Loan into a Base Rate Loan, provided that if more
than one Lender is affected at any time as described above in this clause (b),
then all affected Lenders must be treated the same pursuant to this Section
1.08(b).
               (c)     If at any time after the Effective Date any Lender
determines that the introduction of or any change (which introduction or change
shall have occurred after the Effective Date) in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by the NAIC or any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitment
hereunder or its obligations hereunder, the Borrowers agree jointly and
severally to pay, subject to the provisions of Section 11.17 (to the extent
applicable), to such Lender, within ten (10) days after its written request
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 1.08(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 1.08(c), will give prompt written notice
thereof to the Borrowers, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.
               1.09 Compensation.    The Borrowers agree jointly and severally,
subject to the provisions of Section 11.17 (to the extent applicable), to
compensate each Lender, within ten (10) days after its written request (which
request shall set forth in reasonable detail the basis for requesting such
compensation and shall be conclusive absent manifest error), for all reasonable
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Rate
Loans, but excluding loss of anticipated profits) which such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent) a Borrowing of, or conversion from or into, Eurodollar Rate Loans does
not occur on a date specified therefor in the Notice of Conversion/Continuation
(whether or not withdrawn or deemed withdrawn pursuant to Section 1.08(a));
(ii) if any repayment (including any repayment made pursuant to Section 3.01 or
3.02 or as a result of an acceleration of the Loans pursuant to Section 8) or
conversion of any Eurodollar Rate Loans occurs on a date which is not the last
day of an Interest Period or maturity date with respect thereto, as the case may
be;

-7-



--------------------------------------------------------------------------------



 



(iii) if any prepayment of any Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by the Borrowers; or (iv) as a
consequence of any election made pursuant to Section 1.08(b).
               1.10 Lending Offices. Each Lender may at any time or from time to
time designate, by written notice to the Administrative Agent to the extent not
already reflected on Schedule II, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the Loan made by
such Lender hereunder; provided that, for designations made after the Effective
Date, to the extent such designation shall result in increased costs under
Section 1.08 or 3.04 in excess of those which would be charged in the absence of
such designation of a different lending office (including a different Affiliate
of the respective Lender), then the Borrowers shall not be obligated to pay such
excess increased costs (although the Borrowers, in accordance with and pursuant
to the other provisions of this Agreement, shall be obligated, jointly and
severally, to pay the costs which would apply in the absence of such designation
and any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder). Nothing in this Section 1.10 shall affect or postpone
any of the obligations of the Borrowers or the rights of any Lender provided in
Sections 1.08 and 3.04.
               1.11 Requested Designation of other Lending Offices. Each Lender
agrees that on the occurrence of any event giving rise to the operation of
Section 1.08(a)(ii) or (iii), Section 1.08(c), or Section 3.04 with respect to
such Lender, it will, if requested by the Borrowers, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for its Loan, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 1.11
shall affect or postpone any of the obligations of the Borrowers or the rights
of any Lender provided in Section 1.08 or 3.04.
               1.12 Replacement of Lenders. (a) If any Lender becomes a
Defaulting Lender or otherwise defaults in its obligations to make its Loan,
(b) upon the occurrence of an event giving rise to the operation of
Section 1.08(a)(ii) or (iii), Section 1.08(c) or Section 3.04 with respect to
any Lender which results in such Lender charging to the Borrowers increased
costs in excess of those being generally charged by the other Lenders, or (c) in
the case of certain refusals by a Lender to consent to certain proposed changes,
waivers, discharges or terminations with respect to this Agreement which have
been approved by the Required Lenders as (and to the extent) provided in
Section 11.12(b), the Borrowers shall have the right, if no Specified Default or
Event of Default then exists (or, in the case of the preceding clause (c), no
Specified Default or Event of Default will exist immediately after giving effect
to such replacement), to replace such Lender (the “Replaced Lender”) with one or
more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”),
and each of whom shall be required to be reasonably acceptable to the
Administrative Agent; provided that (i) at the time of any replacement pursuant
to this Section 1.12, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements

-8-



--------------------------------------------------------------------------------



 



pursuant to Section 11.04(b) (and with all fees payable pursuant to said
Section 11.04(b) to be paid by the Replacement Lender) pursuant to which the
Replacement Lender shall acquire the Commitment and/or the outstanding Loan of
the Replaced Lender and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum of (I) the principal of,
and all accrued interest on, the outstanding Loan of the Replaced Lender, and
(II) all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 2.01 and (ii) all obligations of the Borrowers due and owing
to the Replaced Lender at such time (other than those specifically described in
clause (i) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the respective
Assignment and Assumption Agreements, the payment of amounts referred to above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 11.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note executed by the
Borrowers in exchange for the Note held by the Replaced Lender, if any, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 1.08,
1.09, 3.04, 10.06 and 11.01), which shall survive as to such Replaced Lender.
               1.13 Maturity Date Extension. (a) So long as the Extension
Requirements are satisfied at the time of the delivery of the notice referred to
below, the Borrowers may, by a written notice delivered to the Administrative
Agent prior to (but not less than 30 days or more then 160 days prior to) the
original Maturity Date, request (pursuant to a single such request) that the
original Maturity Date be extended to November 2, 2007. So long as the Extension
Requirements are satisfied on May 2, 2007, the original Maturity Date shall be
extended on such date to November 2, 2007 (the “First Extended Maturity Date”)
without further consent of the Lenders. The Administrative Agent shall notify
each Lender of (i) its receipt of the notice of extension described above and
(ii) the effectiveness of any extension of the original Maturity Date.
                (b)   So long as the Extension Requirements are satisfied at the
time of the delivery of the notice referred to below, the Borrowers may, by a
written notice delivered to the Administrative Agent prior to (but not less than
30 days or more than 160 days prior to) the First Extended Maturity Date,
request (pursuant to a single such request) that the First Extended Maturity
Date be extended to May 2, 2008. So long as the Extension Requirements are
satisfied on November 2, 2007, the First Extended Maturity Date shall be
extended on such date to May 2, 2008 (the “Second Extended Maturity Date”)
without further consent of the Lenders. The Administrative Agent shall notify
each Lender of (i) its receipt of the notice of extension described above and
(ii) the effectiveness of any extension of the First Extended Maturity Date.
               SECTION 2. Fees; Termination of Commitments.
               2.01 Fees.    (a)    In the event of an extension of the original
Maturity Date pursuant to Section 1.13(a), the Borrowers jointly and severally
agree to pay on the original Maturity Date to the Administrative Agent for the
account of each Lender a non-refundable extension fee (the “First Extension
Fee”) in an amount equal to 0.125% of the aggregate principal amount of the Loan
made by such Lender and outstanding on such date.

-9-



--------------------------------------------------------------------------------



 



               (b)     In the event of an extension of the First Extended
Maturity Date pursuant to Section 1.13(b), the Borrowers jointly and severally
agree to pay on the First Extended Maturity Date to the Administrative Agent for
the account of each Lender a non-refundable extension fee (the “Second Extension
Fee”) in an amount equal to 0.125% of the aggregate principal amount of the Loan
made by such Lender and outstanding on such date.
               (c)     The Borrowers jointly and severally agree to pay such
other fees as have been agreed to in writing by the Borrowers, the
Administrative Agent and Deutsche Bank Securities Inc.
               2.02 Termination of Commitments. The Total Commitment (and the
Commitment of each Lender) shall terminate on June 30, 2006 if the Effective
Date has not occurred on or prior to such date.
               SECTION 3. Prepayments; Payments; Taxes.
               3.01 Voluntary Prepayments. (a) The Borrowers shall have the
right to prepay the Loans without premium or penalty, in whole or in part at any
time and from time to time on the following terms and conditions: (i) the
Borrowers shall give the Administrative Agent prior to 12:00 Noon (New York
time) at the Notice Office (x) in the case of Base Rate Loans, at least one
(1) Business Day’s prior written notice (or telephonic notice promptly confirmed
in writing) of its intent to prepay such Base Rate Loans and (y) in the case of
Eurodollar Rate Loans, at least three (3) Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay
such Eurodollar Rate Loans, of the principal amount of such prepayment and the
Types of Loans to be prepaid and, in the case of Eurodollar Rate Loans, the
specific Borrowing or Borrowings pursuant to which such Eurodollar Rate Loans
were made, which notice the Administrative Agent shall promptly transmit to each
of the Lenders, (ii) each prepayment of Loans pursuant to this Section 3.01(a)
shall be in an aggregate principal amount of at least $1,000,000, provided that
if any partial prepayment of Eurodollar Rate Loans made pursuant to any
Borrowing shall reduce the outstanding Eurodollar Rate Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Rate Loans and any election of an Interest Period with respect thereto given by
the Borrowers shall have no force or effect, (iii) each prepayment pursuant to
this Section 3.01(a) in respect of the Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans, and (iv) each prepayment of Eurodollar
Rate Loans made pursuant to this Section 3.01(a) on a day which is not the last
day of an Interest Period applicable thereto shall be accompanied by the payment
of all amounts owing in connection therewith pursuant to Section 1.09.
               (b)     In the event of certain refusals by a Lender to consent
to certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 11.12(b), the Borrowers may, upon five (5) Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), repay the Loan, together with accrued and unpaid interest, Fees and
all other amounts owing to such Lender under this Agreement (including under
Section 1.09) in accordance with

-10-



--------------------------------------------------------------------------------



 



said Section 11.12(b) so long as the consents required by Section 11.12(b) in
connection with the repayment of Loans pursuant to this Section 3.01(b) have
been obtained.
               3.02 Mandatory Repayments. (a) Notwithstanding anything to the
contrary contained in this Agreement or in any other Credit Document, all then
outstanding Loans shall be repaid in full on the earlier of (i) the Maturity
Date and (ii) the date on which (x) either of the Borrowers enters into any
transaction of merger or consolidation (other than any merger or consolidation
permitted by Section 7.02(a)) or (y) a Change of Control occurs.
               (b)     In addition to any other mandatory repayments pursuant to
this Section 3.02, an amount equal to 100% of the Net Sale Proceeds from any
Asset Sale shall be applied as a mandatory repayment of Loans on the date
received by the seller in such Asset Sale in accordance with the requirements of
Section 3.02(g); provided, however, (A) in the case of any Asset Sale by either
of the Borrowers, any of their respective Subsidiaries or any other Person in
which a Borrower owns a direct or indirect Equity Interest to (i) either of the
Borrowers or their respective Subsidiaries and such purchaser is a Wholly-Owned
Subsidiary of Trizec, the amount to be so applied as a mandatory repayment of
Loans shall be zero (i.e. no mandatory repayment of Loans shall be required),
(ii) a Wholly-Owned Subsidiary of Trizec (other than either of the Borrowers or
their respective Subsidiaries), the amount to be so applied as a mandatory
repayment of Loans shall be an amount equal to the As-Is Value of the applicable
Real Estate Asset or (iii) a Subsidiary of Trizec which is not a Wholly-Owned
Subsidiary, the amount to be so applied as a mandatory repayment of Loans shall
be an amount equal to the sum of (x) an amount equal to the product obtained by
multiplying the As-Is Value of the applicable Real Estate Asset by the Trizec
Equity Percentage in the purchaser in such Asset Sale, and (y) an amount equal
to the product obtained by multiplying the JV Partner Equity Percentage in such
purchaser by an amount equal to the greater of (I) an amount equal to 100% of
the Net Sale Proceeds from the applicable Asset Sale and (II) an amount equal to
the As-Is Value of the applicable Real Estate Asset; (B) in the case of any
Asset Sale by Trizec, any of its Subsidiaries or any other Person in which
Trizec owns a direct or indirect Equity Interest (other than the Borrowers,
their respective Subsidiaries and any other Person which is a Property Owner of
a Financed Property) to (i) a Wholly-Owned Subsidiary of Trizec, the amount to
be so applied as a mandatory repayment of Loans shall be zero (i.e., no
mandatory repayment of Loans shall be required) or (ii) any Subsidiary of Trizec
which is not a Wholly-Owned Subsidiary of Trizec, the amount to be so applied as
a mandatory repayment of Loans shall be an amount equal to the JV Partner Equity
Percentage in such purchaser multiplied by the greater of (x) an amount equal to
100% of the Net Sale Proceeds from the applicable Asset Sale and (y) an amount
equal to the As-Is Value of the applicable Real Estate Asset; and (C) in the
case of (i) the sale of any Additional Property by either Borrower or any
Subsidiary of either Borrower to a Subsidiary of Trizec (other than either of
the Borrowers or their respective Subsidiaries), if at the time of the
contribution of such Additional Property or the Equity Interests in the owner of
such Additional Property to either Borrower or any Subsidiary of either
Borrower, Trizec (x) represented in writing to the Administrative Agent and the
Lenders that such Additional Property or Equity Interests were being contributed
to such Borrower or Subsidiary solely for Canadian tax purposes and (y) provided
the Administrative Agent with a written explanation (in reasonable detail) of
such tax purposes and (ii) at the time such Additional Property is sold by such
Borrower or Subsidiary, Trizec (x) represents in writing to the Administrative
Agent and the Lenders that such Additional Property is being sold solely for
Canadian tax purposes and (y)

-11-



--------------------------------------------------------------------------------



 



provides the Administrative Agent with a written explanation (in reasonable
detail) of such tax purposes, then, so long as no Default or Event of Default
then exists, any Net Sale Proceeds from such Asset Sale shall not be required to
be applied as a mandatory repayment of Loans. Notwithstanding anything to the
contrary contained in this Section 3.02(b) or in Section 3.02(d), if the
Borrowers have made mandatory repayments pursuant to this Section 3.02 in an
aggregate amount of not less than $900,000,000, then, so long as no Default or
Event of Default then exists, any other Net Sale Proceeds from any Asset Sale or
Net Cash Proceeds from the sale of Equity Interests which is part of a 1031
Exchange shall not be required to be so applied on such date to the extent such
Net Sale Proceeds or Net Cash Proceeds qualify as “property of a like-kind”
under Section 1031 of the Code; provided, however, if such 1031 Exchange is not
completed in accordance with Section 1031 of the Code for any reason, on the
date of such determination by the Borrowers, such Net Sale Proceeds or Net Cash
Proceeds shall be applied to the mandatory repayment of Loans pursuant to this
Section 3.02(b) or Section 3.02(d), as applicable, but without regard to this
sentence.
               (c)     In addition to any other mandatory repayments pursuant to
this Section 3.02, on each date on or after the Effective Date upon which
Trizec, either of the Borrowers, any of their respective Subsidiaries or any
other Person in which Trizec owns a direct or indirect Equity Interest receives
any proceeds from any issuance or incurrence by any such Person of Indebtedness
(excluding Indebtedness incurred under the Credit Documents or the Existing
Credit Documents), an amount equal to 100% of the Net Cash Proceeds of the
respective issuance or incurrence of such Indebtedness shall be applied on such
date as a mandatory repayment of Loans in accordance with the requirements of
Section 3.02(g).
               (d)     In addition to any other mandatory repayments pursuant to
this Section 3.02, on each date on or after the Effective Date upon which
Trizec, either of the Borrowers, any of their respective Subsidiaries or any
other Person in which Trizec owns a direct or indirect Equity Interest receives
any proceeds (other than proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or Equity Interests in any of
them, up to the amount paid by such Person in connection with such redemption,
retirement or repurchase, where, for the avoidance of doubt, the net effect is
that Trizec shall not have increased its Consolidated Net Worth as a result of
any such proceeds) from any sale or issuance of its Equity Interests (including,
without limitation, in connection with any joint venture transaction), an amount
equal to 100% of the Net Cash Proceeds of such sale or issuance of Equity
Interests shall be applied on such date as a mandatory repayment of Loans in
accordance with the requirements of Section 3.02(g); provided, however, (A) in
the case of any sale of Equity Interests by either of the Borrowers, any of
their respective Subsidiaries or any other Person in which a Borrower owns a
direct or indirect Equity Interest to (i) either of the Borrowers or their
respective Subsidiaries and such purchaser is a Wholly-Owned Subsidiary of
Trizec, the amount to be so applied as a mandatory repayment of Loans shall be
zero (i.e. no mandatory repayment of Loans shall be required), (ii) a
Wholly-Owned Subsidiary of Trizec (other than either of the Borrowers or their
respective Subsidiaries), the amount to be so applied as a mandatory repayment
of Loans shall be an amount equal to the As-Is Value of the underlying Real
Estate Asset or (iii) a Subsidiary of Trizec which is not a Wholly-Owned
Subsidiary, the amount to be so applied as a mandatory repayment of Loans shall
be an amount equal to the sum of (x) an amount equal to the product obtained by
multiplying the As-Is Value of the underlying Real Estate Asset by the Trizec
Equity Percentage in the purchaser in such Equity Interests, and (y) the product
obtained

-12-



--------------------------------------------------------------------------------



 



by multiplying the JV Partner Equity Percentage in such purchaser by an amount
equal to the greater of (I) an amount equal to 100% of the Net Cash Proceeds
from the applicable sale of Equity Interests and (II) an amount equal to the
As-Is Value of the applicable underlying Real Estate Asset; (B) in the case of
any sale of Equity Interests by Trizec, any of its Subsidiaries or any other
Person in which Trizec owns a direct or indirect Equity Interest (other than the
Borrowers, their respective Subsidiaries and any other Person which is a
Property Owner of a Financed Property) to (i) a Wholly-Owned Subsidiary of
Trizec, the amount to be so applied as a mandatory repayment of Loans shall be
zero (i.e., no mandatory repayment of Loans shall be required) or (ii) any
Subsidiary of Trizec which is not a Wholly-Owned Subsidiary of Trizec, the
amount to be so applied as a mandatory repayment of Loans shall be an amount
equal to the JV Partner Equity Percentage in such purchaser multiplied by the
greater of (x) an amount equal to 100% of the Net Cash Proceeds and (y) an
amount equal to the As-Is Value of the applicable underlying Real Estate Asset;
and (C) in the case of (i) the sale of the Equity Interests in the owner of any
Additional Property by either Borrower or any Subsidiary of either Borrower to a
Subsidiary of Trizec (other than either of the Borrowers or their respective
Subsidiaries), if at the time of the contribution of such Additional Property or
the Equity Interests in the owner of such Additional Property to either Borrower
or any Subsidiary of either Borrower, Trizec (x) represented in writing to the
Administrative Agent and the Lenders that such Additional Property or Equity
Interests were being contributed to such Borrower or Subsidiary solely for
Canadian tax purposes and (y) provided the Administrative Agent with a written
explanation (in reasonable detail) of such tax purposes and (ii) at the time
such Equity Interests are sold by such Borrower or Subsidiary, Trizec
(x) represents in writing to the Administrative Agent and the Lenders that such
Equity Interests are being sold solely for Canadian tax purposes and
(y) provides the Administrative Agent with a written explanation (in reasonable
detail) of such tax purposes, then, so long as no Default or Event of Default
then exists, any Net Sale Proceeds from such sale of Equity Interests shall not
be required to be applied as a mandatory repayment of Loans.
               (e)     In addition to any other mandatory repayments pursuant to
this Section 3.02, on each date on or after the Effective Date upon which any
Property Owner receives any cash proceeds from any Recovery Event, an amount
equal to 100% of the Net Cash Proceeds from such Recovery Event shall be applied
on such date as a mandatory repayment of Loans in accordance with the
requirements of Section 3.02(g); provided, however, that (x) so long as no
Default or Event of Default then exists and such Net Cash Proceeds (calculated
without regard to the Trizec Equity Percentage therein) do not exceed
$25,000,000 as to any one Recovery Event, such Net Cash Proceeds shall not be
required to be so applied on such date to the extent that Trizec and the
Borrowers have delivered a certificate to the Administrative Agent on such date
stating that such Net Cash Proceeds shall be used to replace or restore the Real
Estate Asset in respect of which such Net Cash Proceeds were paid by a date not
later than the Maturity Date (which certificate shall set forth the estimate of
the Net Cash Proceeds to be so expended), and (y) so long as no Default or Event
of Default then exists and if (i) the amount of such Net Cash Proceeds
(calculated without regard to the Trizec Equity Percentage therein) exceeds
$25,000,000 as to any one Recovery Event, (ii) the amount of such Net Cash
Proceeds, together with other cash available to Trizec or its Subsidiary which
is the owner or lessee of the affected Real Estate Asset (and permitted to be
expended by it for such purpose pursuant to this Agreement or the Existing
Credit Agreement, as applicable), equals at least 100% of the cost of
replacement or restoration of the Real Estate Asset in respect of which such Net
Cash Proceeds were paid as determined by Trizec and the Borrowers and as
supported by such estimates or bids

-13-



--------------------------------------------------------------------------------



 



from contractors or subcontractors or such other supporting information as the
Administrative Agent may reasonably request, (iii) Trizec and the Borrowers have
delivered to the Administrative Agent a certificate on or prior to the date the
application would otherwise be required pursuant to this Section 3.02(e) in the
form described in clause (x) above and also certifying Trizec and the Borrowers’
determination as required by preceding clause (ii) and certifying the
sufficiency of business interruption insurance as required by succeeding clause
(iv), and (iv) Trizec and the Borrowers have delivered to the Administrative
Agent such evidence as the Administrative Agent may reasonably request in form
and substance reasonably satisfactory to the Administrative Agent establishing
that the Property Owner which is the owner or lessee of the affected Real Estate
Asset has sufficient business interruption insurance so that it will receive
payments thereunder in such amounts and at such times as are necessary to
satisfy all of its obligations and expenses (including, without limitation, all
debt service requirements), without any delay or extension thereof, for the
period from the date of the respective casualty, condemnation or other event
giving rise to the Recovery Event and continuing through the completion of the
replacement or restoration of the affected Real Estate Asset, then, a mandatory
repayment of such Net Cash Proceeds shall not be required so long as the entire
amount of the Net Cash Proceeds of such Recovery Event and not just the portion
in excess of $25,000,000 are deposited with the Administrative Agent pursuant to
a cash collateral arrangement reasonably satisfactory to the Administrative
Agent whereby such Net Cash Proceeds shall be disbursed from time to time as
needed to pay actual costs incurred in connection with the replacement or
restoration of the affected Real Estate Asset (pursuant to such certification
requirements as may be reasonably established by the Administrative Agent), it
being understood and agreed that at any time while an Event of Default has
occurred and is continuing, the Required Lenders may direct the Administrative
Agent (in which case the Administrative Agent shall, and is hereby authorized by
Trizec and the Borrowers to, follow said directions) to apply any or all
proceeds then on deposit with the Administrative Agent to the repayment of
Obligations hereunder; and provided, further, that if all or any portion of such
Net Cash Proceeds not required to be so applied pursuant to the preceding
proviso (whether pursuant to clause (x) or (y) thereof) are not so used by a
date not later than the Maturity Date (or such earlier date, if any, as Trizec
and the Borrowers determine not to apply the Net Cash Proceeds relating to such
Recovery Event to the replacement or restoration of the affected Real Estate
Assets as set forth above), the remaining portion shall be applied on the last
day of such period (or such earlier date, as the case may be) as provided above
in this Section 3.02(e) without regard to the preceding proviso. Notwithstanding
anything to the contrary contained in this Section 3.02(e), in the event of a
conflict between the provisions of this Section 3.02(e) and the provisions of
any applicable Permitted Mortgage Indebtedness or Additional Property
Indebtedness relating to the payment and disposition of Net Cash Proceeds
arising in connection with a Recovery Event, the provisions of such Permitted
Mortgage Indebtedness or Additional Property Indebtedness, as applicable, shall
govern and control to the extent of such conflict. For the avoidance of doubt,
to the extent Trizec or any of its Subsidiaries receives any Net Cash Proceeds
in respect of a Recovery Event which are not required to be disposed of in
accordance with such Permitted Mortgage Indebtedness or Additional Property
Indebtedness, such Net Cash Proceeds shall be disposed of in accordance with the
terms of this Section 3.02(e).
               (f)     In addition to any other mandatory repayments pursuant to
this Section 3.02, on any date on or after the Effective Date upon which, for
any reason, any Ground Lease is cancelled, released, terminated or surrendered
(other than in connection with the acquisition, on

-14-



--------------------------------------------------------------------------------



 



the date of the cancellation, release, termination or surrender of such Ground
Lease, by either of the Borrowers or any of their respective Subsidiaries of fee
simple title to the Real Estate Asset demised under such Ground Lease, free and
clear of all Liens other than Permitted Encumbrances), an amount equal to the
purchase price allocated to such Ground Lease on Schedule 5.24 shall be applied
on such date as a mandatory repayment of Loans in accordance with the
requirements of Section 3.02(g).
               (g)     With respect to each repayment of Loans required by
Sections 3.02(a), (b), (c), (d), (e) and (f), the Borrowers may designate the
Types of Loans which are to be repaid and, in the case of Eurodollar Rate Loans,
the specific Borrowing or Borrowings pursuant to which such Loans were made,
provided that: (i) repayments of Eurodollar Rate Loans pursuant to this
Section 3.02 may only be made on the last day of an Interest Period applicable
thereto unless all Eurodollar Rate Loans with Interest Periods ending on such
date of required repayment and all Base Rate Loans have been paid in full;
(ii) if any repayment of Eurodollar Rate Loans constituting a single Borrowing
shall reduce the outstanding Eurodollar Rate Loans constituting such Borrowing
to an amount less than the Minimum Borrowing Amount applicable thereto, such
Borrowing shall be converted at the end of the then current Interest Period into
a Borrowing of Base Rate Loans unless such Borrowing, together with any other
Loans maintained as Base Rate Loans (or portion thereof) or Eurodollar Rate
Loans converted or continued on the same date to Eurodollar Rate Loans with the
same Interest Period as the Interest Period to which such Borrowing is then
being continued, exceeds such Minimum Borrowing Amount; (iii) each repayment
pursuant to this Section 3.02 in respect of the Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (iv) each repayment of
Eurodollar Rate Loans made pursuant to this Section 3.02 on a day which is not
the last day of an Interest Period applicable thereto shall be accompanied by
the payment of all amounts owing in connection therewith pursuant to
Section 1.09.
               (h)     Each repayment of Loans required by Sections 3.02(a),
(b), (c), (d), (e), and (f) shall be accompanied by a certificate of a Senior
Financial Officer of the Borrowers certifying (and showing the calculations
therefor in reasonable detail) the Borrowers’ compliance with the provisions
thereof.
               3.03 Method and Place of Payment. Except as otherwise
specifically provided herein, all payments under this Agreement or under any
Note shall be made to the Administrative Agent for the account of the Lender or
Lenders entitled thereto not later than 1:00 P.M. (New York time) on the date
when due and shall be made in Dollars in immediately available funds at the
Payment Office. The Administrative Agent will thereafter cause to be distributed
on the same day (if payment was actually received by the Administrative Agent
prior to 1:00 P.M. (New York time)) like funds relating to the payment of
principal or interest ratably to the Lenders entitled thereto. Any payments
under this Agreement or under any Note which are made later than 1:00 P.M. (New
York time) on any day shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder or under any Note shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

-15-



--------------------------------------------------------------------------------



 



               3.04 Net Payments. (a) All payments made by the Borrowers
hereunder, under any Note or under any other Credit Document will be made
without setoff, counterclaim or other defense. Except as provided in
Section 3.04(b), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in the second succeeding sentence, any tax imposed on or measured by
the net income or net profits or franchise taxes based on net income of a Lender
pursuant to the laws of the country in which it is organized or the country in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, the Borrowers
jointly and severally agree, subject to Section 11.17 (to the extent
applicable), to pay the full amount of such Taxes, and such additional amounts
as may be necessary so that every payment of all amounts due under this
Agreement, under any Note or under any other Credit Document, after withholding
or deduction for or on account of any Taxes, will not be less than the amount
provided for herein, in such Note or in such other Credit Document. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrowers jointly and severally agree to reimburse each Lender, within ten
(10) days of the written request of such Lender, for taxes imposed on or
measured by the net income and net profits and franchise taxes imposed on net
income of such Lender pursuant to the laws of the country in which it is
organized or the country in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such country in which it is organized or the country
in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. If
the Borrowers pay any additional amount under this Section 3.04 to a Lender and
such Lender determines in its sole discretion that it has actually received or
realized in connection therewith any refund or any reduction of, or credit
against, its liabilities for Taxes in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrowers an amount that such Lender shall, in its sole discretion,
determine is equal to the net benefit, after tax, which was obtained by such
Lender in such year as a consequence of such Tax Benefit; provided, however,
that (i) any Lender may determine, in its sole discretion consistent with the
policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax credit carryover or carryback of such Lender
that otherwise would not have expired) of any Tax Benefit with respect to which
such Lender has made a payment to the Borrowers pursuant to this Section 3.04(a)
shall be treated as Taxes for which the Borrowers are jointly and severally
obligated to indemnify such Lender pursuant to this Section 3.04 without any
exclusions or defenses; and (iii) nothing in this Section 3.04(a) shall require
any Lender to disclose any confidential information to the Borrowers (including,
without limitation, such Lender’s tax returns). The Borrowers will furnish to
the Administrative Agent within 45 days after the date the payment of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by the Borrowers. The Borrowers jointly and

-16-



--------------------------------------------------------------------------------



 



severally agree to indemnify and hold harmless each Lender, and reimburse such
Lender within ten (10) days of its written request, for the amount of any Taxes
so levied or imposed and paid by such Lender.
               (b)     Each Lender that is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code) agrees to deliver to the
Borrowers and the Administrative Agent on or prior to the Effective Date, or in
the case of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Sections 1.12 or 11.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of Internal Revenue Service Form W-8ECI or Form
W-8BEN (with respect to a complete exemption under an income tax treaty) (or
successor forms) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if such Lender is
not a “bank” (within the meaning of Section 881(c)(3)(A) of the Code) and cannot
deliver either Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect
to a complete exemption under an income tax treaty) (or successor forms)
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit C (any such certificate, a “Section 3.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN (with respect to the portfolio interest exemption) (or successor
form) certifying to such Lender’s entitlement to a complete exemption from
United States withholding tax with respect to payments of interest to be made by
the Borrowers under this Agreement and under any Note. In addition, each Lender
agrees that from time to time after the Effective Date, whenever a lapse in time
or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrowers and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect to the benefits
of any income tax treaty), or Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 3.04(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments by the Borrowers under this
Agreement and any Note, or it shall immediately notify the Borrowers and the
Administrative Agent of its inability to deliver any such Form or Certificate in
which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 3.04(b). Notwithstanding anything to the
contrary contained in Section 3.04(a), but subject to Section 11.04(b) and the
immediately succeeding sentence, (x) the Borrowers shall be entitled, to the
extent they are required to do so by law, to deduct or withhold income or
similar taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, fees or other amounts
payable hereunder for the account of any Lender which is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for U.S.
Federal income tax purposes to the extent that such Lender has not provided to
the Borrowers U.S. Internal Revenue Service Forms that establish a complete
exemption from such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Section 3.04(a) hereof to gross-up payments to be made to
a Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the Borrowers the Internal Revenue Service
Forms required to be provided to the Borrowers pursuant to this Section 3.04(b)
or (II) in the case of a payment, other than interest, to a Lender described in
clause (ii) above, to the extent that such forms do not establish a complete

-17-



--------------------------------------------------------------------------------



 



exemption from withholding of such taxes. Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 3.04
and except as set forth in Section 11.04(b), the Borrowers jointly and severally
agree to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 3.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence as a result of
any changes that are effective after the Effective Date in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar Taxes (but, in the case of any amount withheld or deducted by the
government of the United States or a political subdivision thereof, only if such
Lender has provided the Borrowers the appropriate Internal Revenue Service Forms
(and, if applicable, a Section 3.04(b)(ii) Certificate) required to be provided
pursuant to the foregoing provisions of this Section 3.04(b), if entitled to a
reduced rate of withholding or deduction, and in such event, the payment
(whether as an additional amount or under the indemnity) shall only be for the
amount in excess of such reduced rate of withholding or deduction).
               SECTION 4. Conditions Precedent to the Effective Date.   The
occurrence of the Effective Date pursuant to Section 11.10 is subject to the
satisfaction of the following conditions:
               4.01    No Default; Representations and Warranties.    On the
Effective Date and after giving effect to the making of the Loans on such date,
(i) there shall exist no Default or Event of Default and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on such date
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).
               4.02 Execution of Agreement; Notes.    On or prior to the
Effective Date, (i) this Agreement shall have been executed and delivered as
provided in Section 11.10 and (ii) there shall have been delivered to the
Administrative Agent for the account of each of the Lenders which has requested
the same, the appropriate Note executed by the Borrowers in the amount, maturity
and as otherwise provided herein.
               4.03 Officer’s Certificate.    On the Effective Date, the
Administrative Agent shall have received a certificate, dated the Effective Date
and signed on behalf of each Borrower by the president, any vice president or a
Senior Financial Officer of such Borrower, certifying on behalf of such Borrower
that all of the conditions in Sections 4.01, 4.06(b) and (c), 4.07 (except for
the last clause thereof), 4.08 (except for the last sentence thereof), 4.09
(except for the last clause thereof), 4.16(b) and 4.17 have been satisfied on
such date.
               4.04 Opinions of Counsel.    On the Effective Date, the
Administrative Agent shall have received from DLA Piper Rudnick Gray Cary US
LLP, special counsel to the Credit Parties described therein, an opinion
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date covering the matters set forth in Exhibit D and such other
matters incident to the transactions contemplated herein as the Administrative
Agent may reasonably request.

-18-



--------------------------------------------------------------------------------



 



               4.05 Company Documents; Proceedings; etc.    (a)    On the
Effective Date, the Administrative Agent shall have received a certificate from
each Credit Party which is a party to any of the Credit Documents, dated the
Effective Date, signed by the president, any vice president or a Senior
Financial Officer of such Credit Party which is a party to any of the Credit
Documents, and attested to by the secretary or any assistant secretary of such
Credit Party or its general partner or managing member, as the case may be, in
the form of Exhibit E with appropriate insertions, together with copies of the
certificate or articles of incorporation and by-laws (or other equivalent
organizational documents), as applicable, of such Credit Party and the
resolutions of such Credit Party referred to in such certificate, and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.
               (b)     All Company and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Documents shall be reasonably satisfactory in form and substance
to the Administrative Agent and the Lenders and the Administrative Agent shall
have received all information and copies of all documents and papers, including
records of Company proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Company
authorities or Governmental Authorities.
               4.06 Adverse Change, etc.    (a)    Since December 31, 2005,
after giving effect to the Transactions, there shall not have been any change,
event, condition, development or occurrence that has had or could reasonably be
expected to have, in the reasonable opinion of the Administrative Agent, either
individually or in the aggregate, a material adverse effect on the business,
condition (financial or otherwise), operation or performance of Trizec and its
affiliates taken as a whole.
               (b)     Since the date of the Merger Agreement, there shall not
have been any “Material Adverse Effect” (as defined in the Merger Agreement)
such that the condition set forth in Section 9.02(e) of the Merger Agreement is
not satisfied.
               (c)     All necessary governmental (domestic and foreign) and
third party approvals and/or consents in connection with the Transactions, the
other transactions contemplated by the Documents or otherwise referred to herein
or therein and the granting of Liens under the Credit Documents shall have been
obtained and remain in effect, and all applicable waiting periods shall have
expired without any action being taken by any competent authority which
restrains, prevents, or imposes materially adverse conditions upon the
consummation of the Transactions, the other transactions contemplated by the
Documents or otherwise referred to herein or therein. Additionally, there shall
not exist any judgment, order, injunction or other restraint issued or filed or
a hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon the Transactions or
the other transactions contemplated by the Documents.
               4.07 Litigation.    On the Effective Date, no litigation by any
entity (private or governmental) shall be pending or threatened with respect to
the Transactions, this Agreement, any other Credit Document or any documentation
executed in connection herewith or therewith or the transactions contemplated
hereby or thereby, or which the Administrative Agent or the

-19-



--------------------------------------------------------------------------------



 



Lenders shall determine has had, or could reasonably be expected to have, a
Material Adverse Effect.
               4.08 Consummation of Acquisition, Financing Transactions; etc.
   On or prior to the Effective Date, (i) the Borrowers shall have received
aggregate cash capital contributions and/or intercompany loans of not less than
$125,000,000, which shall be utilized by the Borrowers to finance a portion of
the purchase price for the Acquisition and to pay certain of the fees and
expenses incurred by Trizec and its Subsidiaries in connection with the
Acquisition, (ii) the Acquisition shall have been consummated in accordance with
the terms and conditions of the applicable Documents therefor and all applicable
law, and (iii) (x) the Administrative Agent shall have received true and correct
copies of all Acquisition Documents requested by the Administrative Agent,
certified as such by the president, any vice president or a Senior Financial
Officer of each of the Borrowers, (y) any changes or modifications to the
Acquisition Agreement or Merger Agreement which were not delivered to the
Administrative Agent on or before December 12, 2005 and any waivers of the terms
thereof shall be subject to confirmation by the Administrative Agent that such
changes, modifications and waivers are not adverse to the Lenders in any
material respect and (z) all such Documents shall be in full force and effect.
All conditions precedent to the consummation of the Acquisition, as set forth in
the relevant Documents therefor, shall have been met, and not waived unless
consented to by the Administrative Agent and the Required Lenders, to the
reasonable satisfaction of the Administrative Agent and the Required Lenders.
               4.09 Financial Statements.    On or prior to the Effective Date,
the Administrative Agent shall have received true and correct copies of the
historical financial statements referred to in Section 5.05(a), which historical
financial statements shall be in form and substance satisfactory to the
Administrative Agent and the Lenders.
               4.10 Subsidiaries Guaranty.    On or prior to the Effective Date,
each Subsidiary Guarantor, if any, shall have duly authorized, executed and
delivered the Subsidiaries Guaranty in the form of Exhibit F (as amended,
modified and/or supplemented from time to time, the “Subsidiaries Guaranty”),
and, if so executed and delivered, the Subsidiaries Guaranty shall be in full
force and effect.
               4.11 Solvency Certificate.    On the Effective Date, the
Borrowers shall have delivered to the Administrative Agent a solvency
certificate from a Senior Financial Officer of each of the Borrowers, Holdings,
Trizec and THOPI in the form of Exhibit G.
               4.12 Pledge Agreement.    On or prior to the Effective Date,
Holdings and THOPI shall have duly authorized, executed and delivered the Pledge
Agreement in the form of Exhibit H (as amended, modified, restated and/or
supplemented from time to time, the “Pledge Agreement”) and shall have delivered
to the Administrative Agent, as pledgee thereunder, all of the Collateral
referred to therein, together with executed and undated endorsements for
transfer in the case of Equity Interests constituting certificated Collateral,
along with evidence that all other actions necessary or, in the reasonable
opinion of the Administrative Agent, desirable, to perfect the security
interests purported to be created by the Pledge Agreement have been taken, and
the Pledge Agreement shall be in full force and effect.

-20-



--------------------------------------------------------------------------------



 



               4.13 Subordination Agreement.    On or prior to the Effective
Date, each Credit Party and each obligee in respect of any Affiliate Debt shall
have duly authorized, executed and delivered the Affiliate Debt and
Subordination Agreement in the form of Exhibit I (as amended, modified and/or
supplemented from time to time, the “Subordination Agreement”), and the
Subordination Agreement shall be in full force and effect.
               4.14 Fees, etc.    On the Effective Date, the Borrowers shall
have paid to the Administrative Agent all costs, fees and expenses (including,
without limitation, reasonable legal fees and expenses) payable to the
Administrative Agent to the extent then due.
               4.15 Total Cost Ratio.    On the Effective Date, the Borrowers
shall have delivered to the Administrative Agent a certificate from a Senior
Financial Officer of each of the Borrowers, certifying (and showing in
reasonable detail the basis for the calculation thereof) that the ratio of the
Total Commitment to the Total Cost is not greater than 78%, which certificate
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
               4.16 Intermediary Arrangement.    (a) The Administrative Agent
shall be satisfied in all respects with the qualified intermediary arrangements
relating to any Financed Property which is subject to a 1031 Exchange and
(b) each such Financed Property shall satisfy the 1031 Exchange Conditions.
               4.17 Property.    One or more of the Borrowers and their
Subsidiaries shall have good and indefeasible fee title to, or a valid leasehold
interest in, the Acquired Properties, the Gallerias Property and each other
Existing Property owned or leased by the Borrowers or their Subsidiaries on the
Effective Date, free and clear of (x) all Liens other than Permitted
Encumbrances and (y) all Indebtedness other than Indebtedness permitted pursuant
to Section 7.04.
               4.18 Appraisal.    The Administrative Agent shall have received
an Appraisal of the “as is” value of each of the Acquired Properties.
               4.19 Property Information.    The Administrative Agent shall have
received the Property Information.
               The occurrence of the Effective Date shall constitute a
representation and warranty by the Borrowers to the Administrative Agent and
each of the Lenders that all conditions specified in this Section 4 are
satisfied as of that time. All of the certificates, legal opinions and other
documents and papers referred to in this Section 4, unless otherwise specified,
shall be delivered to the Administrative Agent at the Notice Office for the
account of each of the Lenders and in sufficient counterparts or copies for each
of the Lenders and shall be in form and substance satisfactory to the
Administrative Agent and the Lenders.
               SECTION 5. Representations, Warranties and Agreements.    In
order to induce the Lenders to enter into this Agreement and to make the Loans
as provided herein, each of Trizec and the Borrowers makes the following
representations, warranties and agreements, in each case after giving effect to
the Transactions, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans, with the occurrence of the Effective Date
deemed to constitute a representation and warranty that the matters specified in
this Section

-21-



--------------------------------------------------------------------------------



 



5 are true and correct in all material respects on the Effective Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).
               5.01 Company and Other Status.    Each of Trizec, the Borrowers
and their respective Subsidiaries (i) is a duly organized and validly existing
Company in good standing under the laws of the jurisdiction of its organization,
(ii) has the requisite Company power and authority to own its property and
assets and to transact the business in which it is engaged and presently
proposes to engage and (iii) is duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership, leasing or
operation of its property or the conduct of its business requires such
qualifications, except for failures to be so qualified and, in the case of
Persons other than a Credit Party, for failures to be so organized, existing or
in good standing, which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
               5.02 Company Power and Authority.    Each Credit Party has the
requisite Company power and authority to execute, deliver and perform the terms
and provisions of each of the Documents to which it is party and has taken all
necessary Company action to authorize the execution, delivery and performance by
it of each of such Documents. Each Credit Party has duly executed and delivered
each of the Documents to which it is a party, and each of such Documents
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).
               5.03 No Violation.    Neither the execution, delivery or
performance by any Credit Party of the Documents to which it is a party, nor the
making of any Loan, nor compliance by such Credit Party with the terms and
provisions relating thereto, (i) will contravene any provision of any Applicable
Laws, (ii) will conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party pursuant to the
terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which
such Credit Party is a party or by which it or any of its property or assets is
bound or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation or by-laws (or other organizational documents) of
such Credit Party.
               5.04 Governmental Approvals.    No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with (except (x) as have been obtained or made on or prior to the Effective Date
or (y) in the case of any Person which becomes a Credit Party after the
Effective Date, as have been obtained or made on or prior to the date on which
such Person became a Credit Party), or exemption by, any governmental or public
body or authority, or any subdivision thereof, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of any
Credit Document or (ii) the legality, validity, binding effect or enforceability
of any such Credit Document.

-22-



--------------------------------------------------------------------------------



 



               5.05 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated balance sheets of Trizec for
the fiscal year ended on December 31, 2005, and the related consolidated
statements of income, cash flows and shareholders’ equity of Trizec for the
fiscal year ended on such date, a copy of each of which has been furnished to
the Administrative Agent and the Lenders prior to the Effective Date, present
fairly in all material respects the consolidated financial position of Trizec at
the date of such balance sheets and the consolidated results of the operations
of Trizec for the periods covered thereby. All of the foregoing historical
financial statements have been prepared in accordance with GAAP. Since
December 31, 2005, there has been no change in the business, operations,
property, assets, liabilities or condition (financial or otherwise) of Trizec,
the Borrowers or any of their respective Subsidiaries that has had, or could
reasonably be expected to have, a Material Adverse Effect.
               (b)     On and as of the Effective Date, after giving effect to
the Transactions and the other transactions contemplated in this Agreement and
to all Indebtedness (including the Loans and the Guaranty) being incurred or
assumed by any Credit Party, (i) the sum of the assets, at a fair valuation, of
Trizec, the Borrowers and their respective Subsidiaries taken as a whole and of
each of Trizec and each Borrower on a stand-alone basis will exceed their
respective debts; (ii) Trizec, the Borrowers and their respective Subsidiaries
taken as a whole and each of Trizec and each Borrower on a stand-alone basis
have (or has) not incurred and do (does) not intend to incur, and do (does) not
believe that they (it) will incur, debts beyond their (its) ability to pay such
debts as such debts mature; and (iii) Trizec, the Borrowers and their respective
Subsidiaries taken as a whole and each of Trizec and each Borrower on a
stand-alone basis will have sufficient capital with which to conduct their
(its) respective businesses. For purposes of this Section 5.05(b), “debt” means
any liability on a claim, and “claim” means (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
               (c)     Except (i) as disclosed in the financial statements
referred to in Section 5.05(a), (ii) for liabilities arising in the ordinary
course of business since December 31, 2005 and (iii) any liabilities under this
Agreement and the other Credit Documents, there were, as of the Effective Date,
no liabilities or obligations with respect to Trizec, the Borrowers or any of
their respective Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in aggregate, could reasonably be expected to have a Material
Adverse Effect. As of the Effective Date, none of Trizec nor either of the
Borrowers knows of any basis for the assertion against it or any other
Subsidiary of Trizec of any liability or obligation of any nature whatsoever
that is not disclosed in the financial statements referred to in Section 5.05(a)
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
               (d)     The Projections were prepared in good faith based upon
reasonable assumptions by management of Trizec and, on and as of the Effective
Date, the Projections reflect the actual expectations of the Borrowers and
Trizec for their respective operations and

-23-



--------------------------------------------------------------------------------



 



performance for the periods covered by the Projections. On the Effective Date,
Trizec and each Borrower believed that the Projections were reasonable and
attainable.
               5.06 Litigation. (a) There are no actions, suits or proceedings
(including, without limitation, any Environmental Claims) pending or, to the
best knowledge of the Borrowers, threatened (i) with respect to any Credit
Document, the Transactions or the transactions contemplated hereby or thereby or
(ii) that, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
               (b)     There are no final nonappealable judgments or decrees in
an aggregate amount of $25,000,000 or more entered by a court or courts of
competent jurisdiction against any Credit Party (other than any judgment as to
which, and only to the extent, a reputable and solvent insurance company has
acknowledged coverage of such claim in writing or which has been paid).
               5.07 True and Complete Disclosure. All factual information (taken
as a whole) furnished by any Credit Party in writing to the Administrative Agent
or any Lender (including, without limitation, all information contained in the
Documents and with respect to each Property or other assets owned or leased by
Trizec or any of its Subsidiaries including, without limitation, the Acquired
Property) for purposes of or in connection with this Agreement, the other Credit
Documents, the Transactions or any transaction contemplated herein or therein
is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of any Credit Party in writing to the Administrative
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
knowingly omitting to state any fact necessary to make such information (taken
as a whole) not misleading in any material respect at such time in light of the
circumstances under which such information was provided.
               5.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans will be used solely to finance a portion of the purchase price for the
Acquisition and to pay fees and expenses incurred by Trizec and its Subsidiaries
in connection with the Transactions.
               (b)     Neither the making of any Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System. On
the Effective Date, not more than 25% of the value of either (x) the Restricted
Property taken as a whole or (y) the assets of Trizec and its Subsidiaries taken
as a whole will constitute Margin Stock.
               5.09 Tax Returns and Payments. Each of Trizec, the Borrowers and
their respective Subsidiaries has timely filed or caused to be timely filed with
the appropriate taxing authority, all Federal and all material state, local,
foreign and other returns, statements, forms and reports for taxes (the
“Returns”) required to be filed by or with respect to the income, properties or
operations of Trizec, the Borrowers and/or any of their respective Subsidiaries.
The Returns accurately reflect all liability for taxes of each Credit Party and
its Subsidiaries for the periods covered thereby except for any such taxes that,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Each of Trizec, the Borrowers and their
respective Subsidiaries has paid all material taxes payable by it other than

-24-



--------------------------------------------------------------------------------



 



taxes contested in good faith and for which adequate reserves have been
established in accordance with generally accepted accounting principles. There
is no action, suit, proceeding, investigation, audit, or claim now pending or,
to the knowledge of either of the Borrowers or Trizec, threatened by any
authority regarding any taxes relating to any Credit Party or any Subsidiary of
any Credit Party which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
               5.10 Subsidiaries. Schedule 5.10 sets forth, as of the Effective
Date, (a) on Part A thereof, each Subsidiary (other than an immaterial
Subsidiary) of Trizec (showing the direct and indirect ownership interests
therein), and (b) on Part B thereof, each Subsidiary Guarantor (showing the
direct and indirect ownership interests therein and, in the case of any
Subsidiary Guarantor which owns or leases a Real Estate Asset, such Real Estate
Asset owned or leased by such Subsidiary Guarantor).
               5.11 Compliance with Applicable Laws. Each of Trizec, the
Borrowers and their respective Subsidiaries is in compliance with all Applicable
Laws in respect of the conduct of its business and the ownership of its property
(including, without limitation, all building and zoning ordinances and codes),
except such noncompliance as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
               5.12 Investment Company Act. None of Trizec, the Borrowers or any
of their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act.
               5.13 Public Utility Holding Company Act. None of Trizec, the
Borrowers or any of their respective Subsidiaries is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 1935, as amended.
               5.14 Status as a REIT. Trizec is organized in conformity with the
requirements for qualification as a real estate investment trust under the Code.
Trizec will meet all of the requirements for qualification as a real estate
investment trust under the Code for its taxable year ending December 31, 2005
and will elect to be treated as such for such taxable year. Trizec is or will be
in a position to qualify as a real estate investment trust under the Code for
each taxable year thereafter and its proposed methods of operation will enable
it to so qualify.
               5.15 Compliance with ERISA. (a) Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: each Plan (and each related trust, insurance contract or fund)
is in substantial compliance with its terms and with all applicable laws,
including, without limitation, ERISA and the Code; each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a determination letter from the Internal Revenue Service to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code; no Reportable Event has occurred; no Multiemployer Plan is insolvent or in
reorganization; no Plan is subject to Section 412 of the Code or Section 302 or
Title IV of ERISA; all contributions required to be made with respect to a Plan
or a Multiemployer Plan have been timely made; no member of the ERISA Group has
incurred any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan or

-25-



--------------------------------------------------------------------------------



 



Multiemployer Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or, to the knowledge of the Borrowers, expects to incur any such
liability under any of the foregoing sections with respect to any Plan or
Multiemployer Plan; no condition exists which presents a material risk to any
member of the ERISA Group of incurring a liability to or on account of a Plan or
Multiemployer Plan pursuant to the foregoing provisions of ERISA and the Code;
no action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, or, to the knowledge of the Borrowers,
is expected or threatened; using actuarial assumptions and computation methods
consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the ERISA Group to all Multiemployer Plans in the event of a
complete withdrawal therefrom, as of the close of the most recent fiscal year of
each such Multiemployer Plan ended prior to the Effective Date, would not result
in any liability; each group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of any member of the ERISA Group has at all times been operated
in compliance with the provisions of Part 6 of subtitle B of Title I of ERISA
and Section 4980B of the Code; each group health plan (as defined in US Code of
Federal Regulations Section 160.103) which covers or has covered employees or
former employees of any member of the ERISA Group has at all times been operated
in compliance with the provisions of the Health Insurance Portability and
Accountability Act of 1996 and the regulations promulgated thereunder; no lien
imposed under the Code or ERISA on the assets of any member of the ERISA Group
exists or, to the knowledge of the Borrowers and Trizec, is likely to arise on
account of any Plan or Multiemployer Plan; and no member of the ERISA Group
maintains or contributes to any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or any Plan
the obligations with respect to which could reasonably be expected to be
material.
               (b)     Except as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect: each
Foreign Pension Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; all contributions required to be made
with respect to a Foreign Pension Plan have been timely made; no member of the
ERISA Group has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan; and the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the most recently ended fiscal year of Trizec
on the basis of actuarial assumptions, each of which is reasonable, did not
exceed the current value of the assets of such Foreign Pension Plan allocable to
such benefit liabilities or, alternatively, each of the Credit Parties has
established adequate reserves for the present value of such accrued benefit
liabilities, determined as described herein, in the financial statements
referred to in Section 5.05(a) hereof.
               5.16 Environmental Compliance. (a) (i) There are in effect all
Environmental Approvals which are required to be obtained under all
Environmental Laws with respect to the business and properties of each of
Trizec, the Borrowers and their respective Subsidiaries, except for such
Environmental Approvals the absence of which could not reasonably be expected to

-26-



--------------------------------------------------------------------------------



 



have a Material Adverse Effect and (ii) each of Trizec, the Borrowers and their
respective Subsidiaries is in compliance with the terms and conditions of all
such Environmental Approvals, and is also in compliance with all other
Environmental Laws or any order, decree, judgment or injunction issued, entered
or approved thereunder, except to the extent failure to comply, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;
               (b)     (i) There are no Environmental Claims pending or
threatened by any Governmental Authority with respect to any failure or alleged
failure by Trizec, the Borrowers or any of their respective Subsidiaries to have
any Environmental Approval required in connection with the conduct of the
business of, or properties owned, leased or operated (currently or in the past)
by, Trizec, the Borrowers or any of their respective Subsidiaries, or with
respect to any generation, treatment, storage, recycling, transportation,
Release or disposal of any Hazardous Material generated by Trizec, the Borrowers
or any of their respective Subsidiaries, in each case to the extent that such
Environmental Claims, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect;
               (ii)     no Hazardous Material has been Released by Trizec, the
Borrowers or any of their respective Subsidiaries at any property owned, leased
or operated (currently or in the past) by Trizec, the Borrowers or any of their
respective Subsidiaries, in each case to the extent that such Releases, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
               (iii)     no friable asbestos is present at any of the properties
owned, leased or operated by Trizec, the Borrowers or any of their respective
Subsidiaries to the extent that such presence of asbestos, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;
               (iv)     there are no underground storage tanks for Hazardous
Material at any properties currently owned, leased or operated by Trizec, the
Borrowers or any of their respective Subsidiaries to the extent that such tanks,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and
               (v)     there are no other facts, circumstances or conditions
relating to environmental matters of Trizec, the Borrowers or any of their
respective Subsidiaries, their operations or their currently owned, leased or
operated properties which, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
               5.17 Patents, Trademarks, etc. Each of Trizec, the Borrowers and
their respective Subsidiaries has obtained and holds in full force and effect
all patents, trademarks, service marks, trade names, copyrights and other such
rights, free from burdensome restrictions, which are necessary for the operation
of its business as presently conducted, the absence or impairment of which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
               5.18 No Default. No Default or Event of Default is in existence.
None of Trizec, the Borrowers or any of their respective Subsidiaries is in
default in any material respect beyond

-27-



--------------------------------------------------------------------------------



 



any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
               5.19 Licenses, etc. Each of Trizec, the Borrowers and their
respective Subsidiaries has obtained and holds in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other consents and approvals which
are necessary for the operation of its businesses as presently conducted, the
absence of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
               5.20 No Burdensome Restrictions. None of Trizec, the Borrowers or
any of their respective Subsidiaries is a party to any agreement or instrument
or subject to any other obligation or any charter or corporate or partnership
restriction, as the case may be, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
               5.21 Labor Matters. None of Trizec, the Borrowers or any of their
respective Subsidiaries is engaged in any unfair labor practice which could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against Trizec, either of the Borrowers or any of their respective Subsidiaries
or, to the knowledge of each Borrower and Trizec, threatened against Trizec,
either of the Borrowers or any of their respective Subsidiaries, before the
National Labor Relations Board (or any foreign equivalent thereof), and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Trizec, either of the Borrowers or
any of their respective Subsidiaries or, to the knowledge of Trizec and each
Borrower, threatened against Trizec, either of the Borrowers or any of their
respective Subsidiaries, (ii) no strike, labor dispute slowdown or stoppage
pending against Trizec, either of the Borrowers or any of their respective
Subsidiaries or to the knowledge of each Borrower, threatened against Trizec,
either of the Borrowers or any of their respective Subsidiaries, and (iii) no
union representation question exists with respect to the employees of Trizec,
either of the Borrowers or any of their respective Subsidiaries, except (with
respect to any matter specified in clause (i), (ii) or (iii) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.
               5.22 Insurance. Each of Trizec, the Borrowers and their
respective Subsidiaries maintains property insurance in respect of all Real
Estate Assets and other Property owned, leased or operated by it, as well as
comprehensive general liability insurance (including “builders’ risk”) against
claims for personal and bodily injury and/or death, to one or more persons, or
property damage, as well as workers’ compensation insurance, in each case with
insurers having an A.M. Best policyholders’ rating of not less than A-VIII (or,
in the case of earthquake and terrorism insurance, with responsible and
reputable insurers or with an insurance company Affiliate of Trizec whose
specific objective is to insure risks emanating from Trizec and its Consolidated
Entities and Unconsolidated Entities) and in amounts and coverage that prudent
owners of assets such as such Real Estate Assets and other Property would
maintain (it being understood that, in any event, all property insurance
maintained on each Real Estate Asset owned or leased by the Borrowers or any of
their respective Subsidiaries is at 100% of

-28-



--------------------------------------------------------------------------------



 



replacement cost). The Administrative Agent, on its own behalf and on behalf of
the Lenders, has been listed as an additional insured in respect of all
comprehensive general liability insurance maintained by Trizec and its
Subsidiaries. Schedule 5.22 sets forth, as of the Effective Date, a list of all
insurance maintained by Trizec and its Subsidiaries, with the amounts insured
(and any deductibles) set forth therein.
               5.23 Capitalization. All outstanding shares of capital stock of
each of Holding’s Parent and the Credit Parties have been duly and validly
issued and are fully paid and non-assessable. Neither Borrower nor any
Subsidiary Guarantor has outstanding any capital stock or other securities
convertible into or exchangeable for its capital stock or any rights to
subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock, except
for options, warrants and rights to purchase shares held by Trizec, either of
the Borrowers or any Wholly-Owned Subsidiary of Trizec or either of the
Borrowers or, in the case of (x) any Subsidiary Guarantor which is not a
Wholly-Owned Subsidiary and (y) a Property Owner which is not a Wholly-Owned
Subsidiary of Trizec (or may in the future become a Property Owner which is not
a Wholly-Owned Subsidiary of Trizec), by any other Person.
               5.24 Properties; Ground Lease.
               (a)     As of the Effective Date, each Real Estate Asset owned or
leased by the Borrowers or their respective Subsidiaries, the nature of the
interest therein, whether such Real Estate Asset is subject to a 1031 Exchange
and, in the case of each Acquired Property, the purchase price allocated thereto
pursuant to the Acquisition Agreement, is set forth in Schedule 5.24. Each
Credit Party and its Subsidiaries has good and indefeasible title to all
material properties owned by it (including each Real Estate Asset which is owned
in fee), and a valid leasehold interest in all material property leased by it
(including each Real Estate Asset which is leased by it), including (in each
case) all material property reflected in the most recent historical balance
sheets referred to in Section 5.05(a) (except (x) as sold or otherwise disposed
of since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement or (y) in the case of any such Person
that is not a Credit Party, to the extent that any failure to have such good and
indefeasible title or valid leasehold interest in any property, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect), free and clear, in the case of any Restricted
Property, of all Liens other than Permitted Encumbrances. Each Property Owner
which is not a Credit Party has good and indefeasible title to each Financed
Property owned by it and a valid leasehold interest in each Financed Property
leased by it, in each case free and clear of all Liens other than Permitted
Encumbrances. Each Financed Property which is subject to a 1031 Exchange
satisfies the 1031 Exchange Conditions.
               (b)     No condemnation or other like proceedings (including
relocation of any roadways abutting any Financed Property or change in grade of
such roadways or denial of access to any Financed Property) that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, are pending or, to the knowledge of the Borrowers,
threatened against any Financed Property in any manner whatsoever. No

-29-



--------------------------------------------------------------------------------



 



casualty has occurred with respect to any Financed Property that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
               (c)     Each Financed Property is comprised of one or more
parcels, each of which, to the knowledge of the Borrowers, constitutes a
separate tax lot and none of which constitutes a portion of any other tax lot.
               (d)     Each of the Material Leases is in full force and effect
and no Person has failed in any respect to perform any obligation or covenant or
satisfy any condition required by any Material Lease to be performed or complied
with by it, except where failure to so perform or comply has not had and could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. No litigation is currently pending or has been
threatened by any Person in connection with any of the Material Leases that has
had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
               (e)     The leasing, maintenance and operation of each of the
Financed Properties is managed by Trizec or a Wholly-Owned Subsidiary of Trizec.
               (f)     Each Ground Lease is in full force and effect in
accordance with its terms and there are no defaults thereunder, and a true and
correct copy of each Ground Lease has been delivered by the Borrowers to the
Administrative Agent.
               SECTION 6. Affirmative Covenants. Each of the Borrowers and
Trizec hereby covenants and agrees that on and after the Effective Date and
until the Loans and Notes (in each case together with interest thereon) and all
other Obligations are paid in full:
               6.01 Information Covenants. The Borrowers will furnish to the
Administrative Agent and each Lender:
               (a)     Quarterly Financial Statements. (A) Within 90 days after
the close of each of the first three (3) quarterly accounting periods in each
fiscal year of Trizec (or, if sooner, within five (5) Business Days after same
are filed with the SEC), (i) the consolidated balance sheet of Trizec as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures as of the end of and for the related periods in the prior
fiscal year, all of which shall be certified by a Senior Financial Officer of
Trizec that they fairly present in all material respects in accordance with GAAP
the consolidated financial condition of Trizec as of the dates indicated and the
results of its operations for the periods indicated, subject to normal year-end
audit adjustments and the absence of footnotes, and (ii) management’s discussion
and analysis of the important operational and financial developments during such
quarterly accounting period (it being understood and agreed that the delivery by
Trizec to the Administrative Agent and each of the Lenders of Trizec’s Form 10-Q
report (including all exhibits and attachments thereto, other than those
exhibits and attachments which have been incorporated in such Form 10-Q report
by reference and have been previously filed with the SEC) as filed with the SEC
for the respective quarterly accounting period within the time period otherwise
required by this Section 6.01(a) and certified

-30-



--------------------------------------------------------------------------------



 



by a Senior Financial Officer of Trizec shall satisfy Trizec’s obligations under
this Section 6.01(a)).
               (B)     Within 90 days after the close of each of the first three
(3) quarterly accounting periods in each fiscal year of Trizec, complete
operating statements (including occupancy statements and statements of Net
Operating Income) for each Real Estate Asset owned or leased by either of the
Borrowers or any of their Subsidiaries (on an individual basis) for such period,
all of which shall be certified by a Senior Financial Officer of the Borrowers
that they fairly present in all material respects in accordance with GAAP such
operating information.
               (b)     Annual Financial Statements. (A) Within 120 days after
the close of each fiscal year of Trizec (or, if sooner, within five (5) Business
Days after same are filed with the SEC), (i) the consolidated balance sheet of
Trizec as at the end of such fiscal year and the related consolidated statements
of income and retained earnings and of cash flows for such fiscal year setting
forth comparative figures as of the end of and for the preceding fiscal year and
certified by PricewaterhouseCoopers LLP, any other currently existing “Big Four”
independent certified public accounting firm or such other independent certified
public accountants of recognized national standing as is reasonably acceptable
to the Administrative Agent, and (ii) management’s discussion and analysis of
the important operational and financial developments during such fiscal year (it
being understood and agreed that the delivery by Trizec to the Administrative
Agent and each of the Lenders of Trizec’s Form 10-K report (including all
exhibits and attachments thereto, other than those exhibits and attachments
which have been incorporated in such Form 10-K report by reference and have been
previously filed with the SEC) as filed with the SEC for the respective fiscal
year within the time period otherwise required above by this Section 6.01(b)(A)
and certified to by a Senior Financial Officer of Trizec and containing the
accountant’s certification and report as described above shall satisfy Trizec’s
obligations under this Section 6.01(b)(A)).
               (B)     Within 90 days after the close of each fiscal year of
Trizec, (i) a complete lease rent roll for each Real Estate Asset owned or
leased by either of the Borrowers or any of their Subsidiaries, certified by a
Senior Financial Officer of the Borrowers to be true and correct in all material
respects and (ii) complete operating statements (including occupancy statements
and statements of Net Operating Income) for each Real Estate Asset owned or
leased by either of the Borrowers or any of their Subsidiaries (on an individual
basis) for such fiscal year, all of which shall be certified by a Senior
Financial Officer of the Borrowers that they fairly present in all material
respects in accordance with GAAP such operating information.
               (c)     Officer’s Certificates. At the time of the delivery of
the financial statements provided for in Sections 6.01(a) and (b), (i) a
Compliance Certificate of a Senior Financial Officer of each Borrower to the
effect that no Default or Event of Default has occurred and is continuing or, if
any Default or Event of Default has occurred and is continuing, specifying the
nature and extent thereof, and (ii) a Compliance Certificate of a Senior
Financial Officer of Trizec setting forth (in reasonable detail) the
calculations required to establish whether Trizec, each of the Borrowers and
their respective Subsidiaries (as applicable) were in compliance with the
provisions of Sections 6.11, 7.01(h), 7.03(b), 7.04(g), 7.06 and 7.10 through
7.13 inclusive, in each case, at the end of such period.

-31-



--------------------------------------------------------------------------------



 



               (d)     Notice of Default, Litigation or Material Adverse Effect.
Promptly, and in any event within five (5) Business Days after any executive or
financial officer of Trizec or either of the Borrowers obtains actual knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default, (ii) any litigation or governmental investigation or
proceeding (including, without limitation, any Environmental Claim) pending
(x) against Trizec, either of the Borrowers or any of their respective
Subsidiaries with respect to any material Indebtedness of Trizec, either of the
Borrowers or any of their respective Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or (y) with respect to any Credit
Document, (iii) any other event, change or circumstance which has had, or could
reasonably be expected to have, a Material Adverse Effect or (iv) the
commencement of the 60 day period referred to in clause (i)(A) of the definition
of Change of Control or the 60 day period referred to in clause (i)(y)(A) of the
definition of Trizec Canada Control Requirements.
               (e)     Other Reports and Filings. Promptly after the filing or
delivery thereof, copies of all other financial information, proxy materials and
reports, if any, which Trizec, either of the Borrowers or any of their
respective Subsidiaries shall publicly file with the Securities and Exchange
Commission or any successor thereto (the “SEC”), or shall deliver to its
shareholders.
               (f)     ERISA. As soon as possible and, in any event, within
twenty (20) days after any member of the ERISA Group knows or has reason to know
of the occurrence of any of the following to the extent that any such
occurrence, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, a certificate of a Senior Financial
Officer of each of the Borrowers setting forth the full details as to such
occurrence and the action, if any, that such member of the ERISA Group is
required or proposes to take, together with any notices required or proposed to
be given or filed by such member of the ERISA Group to or with the PBGC or any
other government agency, or a Plan or Multiemployer Plan participant and any
notices received by such member of the ERISA Group from the PBGC or any other
government agency, or a Plan or Multiemployer Plan participant with respect
thereto: that a Reportable Event has occurred (except to the extent that the
Borrowers have previously delivered to each Lender a certificate and notices (if
any) concerning such event pursuant to the next clause hereof); that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1) thereof),
and an event described in subsection 62, 63, 64, 65, 66, 67 or 68 of PBGC
Regulation Section 4043 is reasonably expected to occur with respect to such
Plan within the following 30 days; that an accumulated funding deficiency,
within the meaning of Section 412 of the Code or Section 302 of ERISA, has been
incurred or an application may be or has been made for a waiver or modification
of the minimum funding standard (including any required installment payments) or
an extension of any amortization period under Section 412 of the Code or
Section 303 or 304 of ERISA with respect to a Plan or Multiemployer Plan; that
any contribution required to be made with respect to a Plan, Multiemployer Plan
or Foreign Pension Plan has not been timely made; that a Plan or Multiemployer
Plan has been or may be terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA; that a Plan has an Unfunded Current
Liability; that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; that any member of
the ERISA Group will or may incur any liability (including any indirect,
contingent, or

-32-



--------------------------------------------------------------------------------



 



secondary liability) to or on account of the termination of or withdrawal from a
Plan or Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or
4212 of ERISA or with respect to a Plan under Section 401(a)(29), 4971, 4975 or
4980 of the Code or Section 409, 502(i) or 502(l) of ERISA or with respect to a
group health plan (as defined in Section 607(1) of ERISA or Section 4980B(g)(2)
of the Code) under Section 4980B of the Code; or that any member of the ERISA
Group may incur any liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or any Foreign Pension Plan. Each Borrower will deliver to the
Administrative Agent and each of the Lenders copies of any records, documents or
other information that must be furnished to the PBGC with respect to any Plan
pursuant to Section 4010 of ERISA. Each Borrower will also deliver to the
Administrative Agent and each of the Lenders a complete copy of the annual
report (on Internal Revenue Service Form 5500-series) of each Plan (including,
to the extent required, the related financial and actuarial statements and
opinions and other supporting statements, certifications, schedules and
information) required to be filed with the Internal Revenue Service. In addition
to any certificates or notices delivered to the Administrative Agent and the
Lenders pursuant to the first sentence hereof, copies of annual reports and any
records, documents or other information required to be furnished to the PBGC or
any other government agency, and any material notices received by Trizec, any
Subsidiary of Trizec or any ERISA Group member with respect to any Plan or
Foreign Pension Plan or received from any government agency or plan
administrator or sponsor or trustee with respect to any Multiemployer Plan,
shall be delivered to the Administrative Agent and the Lenders no later than ten
(10) days after the date such annual report has been filed with the Internal
Revenue Service or such records, documents and/or information has been furnished
to the PBGC or any other government agency or such notice has been received by
Trizec, the Borrowers, any of their respective Subsidiaries or any ERISA Group
member, as applicable. Each member of the ERISA Group shall ensure that all
Foreign Pension Plans administered by it or into which it makes payments obtains
or retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing could
not reasonably be expected to have a Material Adverse Effect.
               (g)     Environmental. As soon as possible and in any event
within ten (10) Business Days after Trizec, either of the Borrowers or any of
their respective Subsidiaries obtains knowledge of any of the following, written
notice of (i) any written notice, claim, complaint or order to the effect that
Trizec, either of the Borrowers or any of their respective Subsidiaries is or
may be liable to any Person as a result of any event, circumstance or occurrence
under any Environmental Law, including the Release by Trizec, either of the
Borrowers, any of their respective Subsidiaries, or any other Person of any
Hazardous Materials into the environment or requiring that action be taken to
respond to or clean up a Release of Hazardous Materials into the environment,
(ii) any condition or occurrence on (a) any Financed Property or (b) any other
Real Estate Asset which is owned, leased or operated directly or indirectly by
Trizec, either of the Borrowers or any of their respective Subsidiaries that
(x) results in non-compliance by Trizec, either of the Borrowers or any of their
respective Subsidiaries or any other Person that is or was a Property Owner
(while such Real Estate Asset was a Financed Property hereunder) with any
applicable Environmental Law, (y) could reasonably be anticipated to form the
basis of an Environmental Claim against Trizec, either of the Borrowers or any
of their respective Subsidiaries, or any other Person that is or was a

-33-



--------------------------------------------------------------------------------



 



Property Owner (while such Real Estate Asset was a Financed Property hereunder)
or (z) could reasonably be anticipated to cause such Financed Property or other
Real Estate Asset to be subject to any restrictions on the ownership, lease,
occupancy, use or transferability by Trizec, either of the Borrowers or any of
their respective Subsidiaries or any other Person which is or was a Property
Owner (while such Real Estate Asset was a Financed Property hereunder) of its
interest in such Real Estate Asset under any Environmental Law, (iii) any
written notice, complaint or citation alleging any violation of any
Environmental Law or any Environmental Approval by Trizec, either of the
Borrowers or any of their respective Subsidiaries or any other Person which is
or was a Property Owner (while the Real Estate Asset at or from which the
alleged violation arose was a Financed Property hereunder) or (iv) the taking of
any removal or remedial action in response to the actual or alleged presence of
any Hazardous Materials on any Financed Property or other Real Estate Asset
currently owned, leased or operated directly or indirectly by Trizec, either of
the Borrowers or any of their respective Subsidiaries or any other Person that
is or was a Property Owner (while such Real Estate Asset was a Financed Property
hereunder). Notwithstanding anything to the contrary contained in the
immediately preceding sentence, notices of events of the type described above
shall not be required to be given with respect to any event where the respective
event could not be reasonably expected to have a Material Adverse Effect.
               (h)     Notice of Claims Against the Financed Properties. Without
limiting the provisions of Sections 6.01(d)(ii) and 6.01(g), promptly, and in
any event within five (5) Business Days after any executive or financial officer
of either of the Borrowers obtains actual knowledge thereof, (i) notice of any
setoff, claims, withholdings or other defenses to which any of the Financed
Properties or any of the Property Owners or the Credit Parties are subject which
could reasonably be expected to have an adverse impact in any material respect
on the value of the Financed Properties taken as a whole, or (ii) notice of any
event, circumstance or other matter for which notice is required to be delivered
pursuant to Section 6.01(d)(ii) or 6.01(g) insofar as the same is related to any
Financed Property or any such Property Owner or Credit Party which could
reasonably be expected to have an adverse impact in any material respect on the
value of the Financed Properties taken as a whole.
               (i)     Funds From Operations. In the event that the definition
of “Funds From Operations” is revised by the Board of Governors of the National
Association of Real Estate Investment Trusts, a report, certified by a Senior
Financial Officer of Trizec, of the “Funds From Operations” of Trizec based on
the definition as in effect on the Effective Date and based on the definition as
so revised from time to time.
               (j)     Other Information. From time to time, such other
information or documents (financial or otherwise and including, without
limitation, rent rolls and other property specific information for the Financed
Properties and outstanding Indebtedness of Trizec, the Borrowers and their
respective Subsidiaries) with respect to Trizec, the Borrowers and their
respective Subsidiaries (or properties owned by such Persons and/or any other
Property Owner) as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request, so long as the disclosure of such
information could not result in a violation of, or expose Trizec, either of the
Borrowers or any of their respective Subsidiaries to any material liability
under, any Applicable Laws or any agreements with unaffiliated third parties
that are binding on

-34-



--------------------------------------------------------------------------------



 



Trizec, either of the Borrowers or any of their respective Subsidiaries or on
any property of any of them.
               6.02 Books, Records, Inspections and Annual Meetings. (a) Each of
the Borrowers and Trizec will, and will cause each of their respective
Subsidiaries to, keep proper books of record and accounts in which full, true
and correct entries in conformity with GAAP and all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. Upon reasonable prior notice, the Borrowers and Trizec will permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, during regular business hours and under guidance of
officers of the Borrowers or their respective Subsidiaries, the Financed
Properties and any of the other properties of Trizec, the Borrowers or any of
their respective Subsidiaries, and, so long as the disclosure of such
information could not result in a violation of, or expose Trizec, either of the
Borrowers or any of their respective Subsidiaries to any material liability
under, any Applicable Laws, or any agreements with unaffiliated third parties
that are binding on Trizec, either of the Borrowers or any of their respective
Subsidiaries or on any property of any of them, to examine the books of account
of Trizec, the Borrowers and their respective Subsidiaries and discuss the
affairs, finances and accounts of Trizec, the Borrowers and their respective
Subsidiaries with its officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may reasonably request. Any Lender
requesting any such visit, inspection, examination or discussion shall
coordinate same with the Administrative Agent.
               (b)     At a date to be mutually agreed upon among the
Administrative Agent, Trizec and each Borrower, Trizec and each Borrower will,
at the request of the Administrative Agent, hold an annual meeting with all of
the Lenders, at which meeting will be reviewed the financial results of Trizec,
the Borrowers and their respective Subsidiaries for the previous fiscal year and
the budgets presented for the current fiscal year of Trizec.
               6.03 Maintenance of Property; Insurance; 1031 Exchange
Conditions. (a) Each of the Borrowers and Trizec will, and will cause each of
their respective Subsidiaries to, keep all of its material properties that are
used or useful in the conduct of its business (including, in any event, each
Financed Property) in good repair, working order and condition, subject to
ordinary wear and tear and damage from casualty which is being diligently
repaired. Each of the Borrowers and Trizec will cause each other Person which is
a Property Owner to keep each Financed Property owned or leased by it in good
repair, working order and condition, subject to ordinary wear and tear and
damage from casualty which is being diligently repaired.
               (b)     Each of the Borrowers and Trizec will, and will cause
each of their respective Subsidiaries to, (i) maintain insurance as specified in
Section 5.22 with insurers meeting the qualifications described therein, and
(ii) furnish to the Administrative Agent from time to time, upon written
request, certificates of insurance and such other information relating to such
insurance as the Administrative Agent may reasonably request.
               (c)     Each of the Borrowers and Trizec will, and will cause
each of their respective Subsidiaries and each other Person which is a Property
Owner to, cause each Financed

-35-



--------------------------------------------------------------------------------



 



Property which is subject to a 1031 Exchange to satisfy (and continue to
satisfy) the 1031 Exchange Conditions.
               6.04 Ownership of Real Estate Assets; Ownership of Trizec and its
Subsidiaries.
               (a)     Neither Trizec nor Holding’s Parent will own or lease any
Real Estate Asset directly. Any Real Estate Asset in which Trizec owns an
indirect interest shall be owned or leased at all times by (i) Holdings,
(ii) either of the Borrowers or any Wholly-Owned Subsidiary of either of the
Borrowers, (iii) any other Subsidiary or other Consolidated Entity of Holdings
or an Unconsolidated Entity of Holdings or (iv) in the case of the Arden
Replacement Property, a Wholly-Owned Subsidiary of Trizec (other than Holding’s
Parent); provided, however, that each Financed Property shall be owned or leased
at all times by a Property Owner which is a Borrower, a Subsidiary of a
Borrower, a tenancy in common in which a Borrower or a Subsidiary of a Borrower
is a Property TIC Owner, a Trizec JV in which a Borrower or a Subsidiary of
Borrower owns an Equity Interest or an Accommodation Party in the case of a
Financed Property which satisfies the 1031 Exchange Conditions.
               (b)     Holding’s Parent shall at all times be a limited
liability company in which (i) Trizec or a Wholly-Owned Subsidiary of Trizec
shall be at all times the managing member and (ii) Trizec and/or such
Wholly-Owned Subsidiary of Trizec shall at all times own not less than 66 2/3%
of the Equity Interests of Holding’s Parent and control all financing, sale and
other material decisions relating to Holding’s Parent with no veto rights in any
minority equity owner therein or any other Person.
               (c)     Holding’s Parent shall at all times own 100% of the
Equity Interests of Holdings and control all financing, sale and other material
decisions relating to Holdings with no veto right in any Person.
               (d)     Holdings shall at all times own (i) 100% of the Equity
Interests of the Borrowers (other than the 1% general partnership interest in
TPRE owned by THOPI) and control all financing, sale and other material
decisions relating to TCH with no veto rights in any other Person and (ii) 100%
of the Equity Interests of THOPI and control all financing, sale and other
material decisions relating to THOPI with no veto rights in any Person.
               (e)     THOPI shall at all times own a 1% general partnership
interest in TPRE and control all financing, sale and other material decisions
relating to TPRE with no veto rights in any other Person.
               (f)     At any time and from time to time but only so long as no
Default (unless any existing Default would be cured as a result thereof) or
Event of Default then exists or would result therefrom, the Borrowers shall have
the right to sell on an all cash basis Equity Interests in any of their
respective Subsidiaries for not less than the fair market value thereof as
reasonably determined by the applicable Borrower and upon prior written notice
to the Administrative Agent. Each such written notice shall be accompanied by
(i) a certificate of a Senior Financial Officer of the Borrowers specifying
(x) the Equity Interests to be sold and (y) such fair market value, and
certifying that no Default or Event of Default then exists or, after taking the
actions

-36-



--------------------------------------------------------------------------------



 



described in clause (ii) below in this Section 6.04(f), would result therefrom,
and (ii) any repayment of outstanding Loans as, and to the extent, required by
Section 3.02(d).
               6.05 Compliance with Applicable Laws and Authorizations. Each of
the Borrowers and Trizec will, and will cause each of their respective
Subsidiaries and any other Person which is a Property Owner to, comply with all
Applicable Laws (including, without limitation, Environmental Laws,
Environmental Approvals, all zoning and building codes and ERISA and the rules
and regulations thereunder) and authorizations except where non-compliance,
either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect.
               6.06 Company Existence and Franchises, etc. Each of the Borrowers
and Trizec will, and will cause each of their respective Subsidiaries to, do or
cause to be done, all things necessary to preserve and keep in full force and
effect its Company existence and its rights, franchises, licenses and patents;
provided, however, that (i) nothing in this Section 6.06 shall require any
Subsidiary of Trizec which is not a Credit Party to preserve and keep in full
force and effect its Company existence where any such event, either individually
or in the aggregate, could not reasonably be expected to result in a Default or
an Event of Default or where any such event, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(ii) nothing in this Section 6.06 shall prevent the withdrawal by Trizec or any
of its Subsidiaries of its qualification as a foreign Company in any
jurisdiction where such withdrawal, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and
(iii) neither Trizec nor any Subsidiary of Trizec shall be obligated to maintain
any such right, franchise, license or patent in the event Trizec or such
Subsidiary, as the case may be, has determined in its reasonable business
judgment, that the maintenance of such right, franchise, license or patent is no
longer necessary or desirable in the conduct of its business.
               6.07 Performance of Obligations. Each of the Borrowers and Trizec
will, and will cause each of their respective Subsidiaries to, perform all of
its obligations under the terms of each material agreement, contract or
instrument (other than any such material agreement, contract or instrument
governing Indebtedness) by which it is bound, except such non-performances as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
               6.08 Payment of Taxes. Each of the Borrowers and Trizec will, and
will cause each of their respective Subsidiaries to, pay and discharge, or cause
to be paid and discharged, all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any Financed
Property and any other properties belonging to it, in each case on a timely
basis, and all lawful claims which, if unpaid, might become a Lien upon any
properties of a Borrower, Trizec or any such Subsidiary; provided that neither
Trizec nor any Subsidiary of Trizec will be required to pay any such tax,
assessment, charge, levy or claim which (x) is being contested in good faith and
by appropriate proceedings if it has maintained adequate reserves with respect
thereto in accordance with GAAP or (y) either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect and so long
as no Default or Event of Default under Section 7.01 shall occur as a result
thereof.

-37-



--------------------------------------------------------------------------------



 



               6.09 Use of Proceeds. The Borrowers will use all proceeds from
the Loans only as provided in Section 5.08.
               6.10 End of Fiscal Years; Fiscal Quarters. Each of the Borrowers,
Holding’s Parent and Trizec will, and will cause each of their respective
Subsidiaries to, for financial reporting purposes, cause (i) each of its fiscal
years and fourth fiscal quarters to end on December 31 of each year and
(ii) each of its first three fiscal quarters to end on the last day of March,
June and September of each year.
               6.11 Interest Rate Protection. Each of the Borrowers, Holding’s
Parent and Trizec will, and/or will cause each of their respective Subsidiaries
which are the primary obligors of Indebtedness to, maintain Interest Rate Hedges
on a notional amount of Indebtedness for borrowed money of the Credit Parties
and their respective Subsidiaries (other than Intercompany Indebtedness) which,
when added to the aggregate principal amount of Indebtedness for borrowed money
of the Credit Parties and their respective Subsidiaries (other than Intercompany
Indebtedness) which bears interest at a fixed rate, equals or exceeds 60% of the
aggregate principal amount of all Indebtedness for borrowed money of the Credit
Parties and their respective Subsidiaries (other than Intercompany
Indebtedness).
               6.12 REIT Requirements. Each of the Borrowers and Trizec will,
and will cause each of their respective Subsidiaries to, operate its business at
all times so as to satisfy all requirements necessary to qualify and maintain
Trizec’s qualification as a real estate investment trust under Sections 856
through 860 of the Code. Each of the Borrowers and Trizec will, and will cause
each of their respective Subsidiaries to, maintain adequate records so as to
comply with all record-keeping requirements relating to Trizec’s qualification
as a real estate investment trust as required by the Code and applicable
regulations of the Department of the Treasury promulgated thereunder and will
properly prepare and timely file with the Internal Revenue Service all returns
and reports required thereby.
               6.13 Addition and Release of Subsidiary Guarantors. (a) Each of
the Borrowers and Trizec shall, to the extent that any of the following Persons
is not then a Borrower or a Subsidiary Guarantor, cause (i) in the case of a
Financed Property owned or leased by a Wholly-Owned Subsidiary of a Borrower,
such Wholly-Owned Subsidiary, (ii) in the case of a Financed Property owned or
leased by a Trizec JV, such Trizec JV or the Wholly-Owned Subsidiary or
Subsidiaries of either Borrower which most directly owns the Equity Interests in
such Trizec JV which are indirectly owned by such Borrower, (iii) in the case of
a Real Estate Asset which is subject to satisfaction of the 1031 Exchange
Conditions, the Trizec QEAA Party and the Trizec QEAA Lessee, and (iv) in the
case of a Financed Property owned or leased by tenants in common, each
Wholly-Owned Subsidiary of each Borrower which is a tenant in common or, in the
case of any tenant in common that is a Trizec JV, such Trizec JV or the
Wholly-Owned Subsidiary or Subsidiaries of either Borrower which most directly
owns the Equity Interests in such Trizec JV which are indirectly owned by such
Borrower, to execute and deliver to the Administrative Agent and each Lender a
counterpart of the Subsidiaries Guaranty together with all other relevant
officer’s certificates, resolutions, opinions of counsel and other documentation
of the type described in Sections 4.04 and 4.05 as such Person would have had to
deliver if such Person were a Credit Party on the Effective Date; provided,
however, that no such Person shall be required to be a Subsidiary Guarantor if
and so long as such Person is prohibited from

-38-



--------------------------------------------------------------------------------



 



guaranteeing the Obligations by the terms of any applicable Permitted Mortgage
Indebtedness or Additional Property Indebtedness, and Trizec and the Borrowers
have delivered a written notice to such effect to the Administrative Agent
(which notice shall be accompanied by a certified copy of the relevant
provisions of the applicable Permitted Mortgage Indebtedness or Additional
Property Indebtedness).
               (b)     If a Financed Property is sold pursuant to an Asset Sale
in accordance with the terms hereof, provided that any mandatory repayment
required to be made in respect of such Asset Sale has been paid in accordance
with Section 3.02, the Subsidiary Guarantor which owns or leases (or has a
direct or indirect Equity Interest in an entity which owns or leases) such
Financed Property shall, unless such Subsidiary Guarantor continues to own or
lease (or has a direct or indirect Equity Interest in an entity which owns or
leases) one or more other Financed Properties, be released from its obligations
under the Subsidiaries Guaranty upon the Administrative Agent’s receipt of
written notice to such effect from Trizec and the Borrowers without any further
action on the part of any party hereto. If any Subsidiary Guarantor is
prohibited from continuing to guarantee the Obligations by the terms of any
Permitted Mortgage Indebtedness or Additional Property Indebtedness, Trizec and
the Borrowers shall deliver a written notice to such effect to the
Administrative Agent (which notice shall be accompanied by a certified copy of
the relevant provisions of the applicable Permitted Mortgage Indebtedness or
Additional Property Indebtedness), whereupon such Subsidiary Guarantor shall be
released from its obligations under the Subsidiaries Guaranty without any
further action on the part of any party hereto. To the extent that any
Subsidiary Guarantor is released from its obligations under the Subsidiaries
Guaranty by operation of this Section 6.13(b), the Administrative Agent shall be
authorized to, and hereby agrees that it will, at the request and expense of the
Borrowers, execute such documentation as may be necessary to evidence such
release (which documentation shall be in form and substance reasonably
satisfactory to the Administrative Agent).
               6.14 Ground Leases. The Borrowers shall cause each Ground Lessee
at all times to promptly and faithfully keep and perform, or cause to be kept
and performed, in all material respects all of the terms, covenants and
conditions contained in each Ground Lease on its part to be kept and performed.
The consent of the Administrative Agent shall be required prior to any exercise
or failure to exercise by any Ground Lessee of any remedies available to it
under a Ground Lease. The Borrowers shall give the Administrative Agent prompt
notice in writing of the receipt by either of them or any Ground Lessee of any
notice of default from or exercise of remedies by any other party under each
Ground Lease, together with a copy of such notice. If a Ground Lessee shall fail
to cure any such default, the Administrative Agent may (but shall not be
obligated to) cure such default, and any amount expended by the Administrative
Agent on account thereof, together with interest thereon at the rate of interest
provided in Section 1.06(c), shall be payable by the Borrowers to the
Administrative Agent promptly following demand therefor, and until such payment
is made by the Borrowers, the amount of such payment (and interest thereon as
aforesaid) shall be part of the Obligations.
               SECTION 7. Negative Covenants. Each of the Borrowers and Trizec
hereby covenants and agrees that on and after the Effective Date and until the
Loans and Notes (in each case together with interest thereon) and all other
Obligations are paid in full:

-39-



--------------------------------------------------------------------------------



 



               7.01 Liens. Neither of the Borrowers or Trizec will, nor will
either of the Borrowers or Trizec permit any of their respective Subsidiaries or
any other Person which is a Property Owner to, create, incur, assume or suffer
to exist any Lien upon (x) any asset of Holding’s Parent or any Credit Party
(including, but not limited to, any Financed Property (or any other Property
thereon) and any capital stock or other Equity Interest owned by Holding’s
Parent or any Credit Party), (y) the capital stock or other Equity Interest of
any Property Owner or (z) any Financed Property (or any Property thereon) which
is owned or leased by a Property Owner which is not a Credit Party (all of the
foregoing assets and Equity Interests subject to such restrictions are referred
to as “Restricted Property”), in each case whether now owned or leased or
hereafter acquired or leased, or sell any Restricted Property subject to an
understanding or agreement, contingent or otherwise, to repurchase such
Restricted Property (including sales of accounts receivable with or without
recourse generated from any of the Restricted Properties, but excluding (i) the
right to sell, transfer, convey or issue non-managing member interests in
Holding’s Parent so long as the condition set forth in Section 6.04(b)(ii) is
not violated thereby, and (ii) the right of any Person which is not Trizec or a
Subsidiary of Trizec to convert an Equity Interest in Holding’s Parent into an
Equity Interest in Trizec), or assign any right to receive the income or profits
therefrom or authorize the filing of any financing statements under the UCC or
any other similar notice Lien under any similar recording or notice of statute,
except (“Permitted Encumbrances”):
               (a)     Liens for taxes, assessments or governmental charges or
levies not yet due or that are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
in conformity with GAAP and such proceedings have the effect of preventing the
forfeiture or sale of the Restricted Property subject to any such Lien;
               (b)     (x) carriers’, warehousemen’s, mechanics’, suppliers’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and (y) Liens on Real Estate Assets arising in the ordinary course of
business in favor of the Federal or any state or local government arising as a
result of noncompliance with any statute or regulation applicable to such Real
Estate Assets, in either case (in the case of preceding clauses (x) and (y))
that do not secure Indebtedness for borrowed money and either (i) have not been
outstanding for a period of more than 45 days and do not materially detract from
the value of the Restricted Property subject to any such Liens or materially
impair the use of such Restricted Property in the operation of the business of
Holding’s Parent, any Credit Party or any other Person which is a Property Owner
or (ii) that are being contested in good faith by appropriate proceedings with
respect to which adequate reserves have been maintained in accordance with GAAP,
which proceedings have the effect of preventing or staying the forfeiture or
sale of the Restricted Property subject to any such Lien;
               (c)     pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation;
               (d)     utility deposits and other deposits to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
purchase contracts, construction contracts, governmental contracts, statutory
obligations, surety bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

-40-



--------------------------------------------------------------------------------



 



               (e)     easements (including, without limitation, reciprocal
easement agreements and utility agreements), rights of way, covenants,
conditions, restrictions, consents, reservations, encroachments, variations and
zoning and other similar restrictions or encumbrances (whether or not recorded)
incurred in the ordinary course of business that do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of Holding’s Parent, any Credit Party
or any other Person which is a Property Owner;
               (f)     Liens arising out of the existence of judgments or awards
not constituting a Default or an Event of Default under Section 8.06 and
(i) which have been or will be bonded (and the Lien thereby removed other than
on any cash serving as security for such bond) or released of record within
thirty (30) days after the date that such judgment or award is entered or
(ii) in respect of which Holding’s Parent or a Credit Party shall in good faith
be prosecuting an appeal or proceedings for review and in respect of which there
shall have been secured a subsisting stay of execution pending such appeal or
proceedings, provided that (in the case of preceding clause (ii)) such Liens do
not attach to any Financed Property or the Equity Interests of Holding’s Parent,
either of the Borrowers or any Property Owner (other than the Equity Interests
which are not owned directly or indirectly by Trizec);
               (g)     (i) Leases affecting (x) any Financed Property on the
Effective Date and (y) any Additional Property on the date such Additional
Property becomes a Financed Property hereunder, (ii) licenses, sublicenses,
other leases or subleases entered into the ordinary course of business not
interfering in any material respect with the business of Holding’s Parent, any
Credit Party or any other Person which is a Property Owner, (iii) Liens arising
from precautionary Uniform Commercial Code financing statements regarding
operating leases, and (iv) statutory and common law landlords’ liens under
leases to which Holding’s Parent, any Credit Party or any other Person which is
a Property Owner is a party;
               (h)     Liens placed upon equipment, machinery or materials used
in the ordinary course of business of Holding’s Parent or any Credit Party and
placed at the time of the acquisition thereof by Holding’s Parent or such Credit
Party or within 90 days thereafter to secure Indebtedness incurred to pay all or
a portion of the purchase price thereof or to secure Indebtedness incurred
solely for the purpose of financing the acquisition of any such equipment,
machinery or materials or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness at any time that is
allocable to, or otherwise associated with, any Real Estate Asset shall not
exceed $1,000,000 and (ii) in all events, the Lien encumbering the equipment,
machinery or materials so acquired does not encumber any other asset of
Holding’s Parent or any Credit Party or any other Restricted Property;
               (i)     Liens solely on the Equity Interests of a Subsidiary of
Holding’s Parent (which is not a Credit Party) or on the Equity Interests of an
Unconsolidated Entity, in any such case which have been pledged to secure
Indebtedness of such Subsidiary or Unconsolidated Entity, provided that there is
no Recourse to Holding’s Parent or the Credit Party pledging such Equity
Interests or its Restricted Property except against the pledged Equity Interests
of the Subsidiary or Unconsolidated Entity that incurred such Indebtedness;

-41-



--------------------------------------------------------------------------------



 



               (j)     Liens on Restricted Property (other than any Financed
Property (or any other Property thereon) or on the capital stock or other Equity
Interest of Holding’s Parent, either of the Borrowers or any Property Owner) in
favor of, and owned by, Trizec, Holding’s Parent or either of the Borrowers;
               (k)     Liens on any Acquired Property, the Gallerias Property or
any Additional Property and/or the capital stock or other Equity Interests of
any Property Owner of any such Real Estate Asset which are incurred in
connection with Permitted Mortgage Indebtedness;
               (l)     Liens on any Additional Property and/or the capital stock
or other Equity Interests of any Property Owner of any such Real Estate Asset
which are incurred in connection with any Additional Property Indebtedness;
               (m)     Liens created pursuant to this Agreement or the other
Credit Documents;
               (n)     Liens on Restricted Property (other than any Financed
Property (or any other Property thereon) or on the capital stock or other Equity
Interest of Holding’s Parent, either of the Borrowers or any Property Owner
(other than the Equity Interests which are not owned directly or indirectly by
Trizec) or other Subsidiary Guarantor) which secure any Indebtedness (other than
Permitted Mortgage Indebtedness and Additional Property Indebtedness) permitted
under Section 7.04; and
               (o)     1031 Liens on any Financed Property which is owned or
leased by an Accommodation Party and which satisfies (and continues to satisfy)
the 1031 Exchange Conditions.
               7.02 Consolidation, Merger, Sale of Assets, etc. (a) Neither of
the Borrowers or Trizec will, nor will either of the Borrowers or Trizec permit
Holding’s Parent or any Credit Party to, wind up, liquidate or dissolve its
affairs, discontinue its business, or enter into any transaction of merger or
consolidation, or agree to do any of the foregoing at any future time without a
contingency relating to obtaining any required approval hereunder, except that
so long as no Specified Default or Event of Default then exists or would result
therefrom (including, without limitation, an Event of Default under Section 6.04
or 8.09), the following shall be permitted: (i) any then existing Subsidiary of
Trizec may be merged or consolidated with or into, or be liquidated into, a
Borrower (so long as a Borrower is the surviving Company), a Subsidiary
Guarantor (so long as a Subsidiary Guarantor is the surviving Company) or
Holding’s Parent (so long as Holding’s Parent is the surviving Company and such
Subsidiary of Trizec is not a Borrower), (ii) any Person that is not a
Subsidiary of Trizec at such time may be merged or consolidated with or into, or
liquidated into, a Credit Party (so long as such Credit Party is the surviving
Company), provided that, in the case of this clause (ii), (x) the Person which
is merged or consolidated into such Credit Party is predominantly in the
commercial real estate business, (y) if rated, the creditworthiness of Holding’s
Parent’s and Trizec’s long term unsecured debt or implied senior debt, as
applicable, after giving effect to such merger or consolidation is not lower
than Holding’s Parent’s and Trizec’s creditworthiness two (2) months immediately
preceding such merger or consolidation, and (z) the then fair market value of
the assets of the Person which is merged or consolidated into such Credit Party
is less than 25% of Trizec’s Consolidated Total Asset Value immediately after
giving effect to such merger or consolidation and (iii) any

-42-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor may be converted into a limited liability company by
statutory election or by merger into another Subsidiary of a Borrower which is
already a limited liability company. Notwithstanding anything to the contrary
contained in this Section 7.02(a), neither of the Borrowers nor any of their
respective Subsidiaries may acquire any Real Estate Asset as a result of any
transaction described in this Section 7.02(a) unless the conditions set forth in
Section 7.06(c)(ii) and (iii) are satisfied with respect thereto.
               (b)     Trizec will not, nor will Trizec permit any of its
Subsidiaries or any other Person which is a Property Owner (but only with
respect to an Asset Sale of a Financed Property owned or leased by such Property
Owner) to, consummate any Asset Sale (or any sale of all of the Equity Interests
of the Property Owner of the applicable Real Estate Asset), except that Trizec
and its Subsidiaries and any Person which is a Property Owner may effect such a
sale so long as (i) no Specified Default or Event of Default then exists or
would result therefrom, (ii) in the case of a Financed Property, such sale is an
arm’s-length transaction, (iii) in the case of a Financed Property, the
consideration received from such sale is all cash and the amount of such
consideration is not less than (A) the fair market value as reasonably
determined by Trizec or its applicable Subsidiaries or (B) in the case of any
such sale to a Subsidiary of Trizec, the “as is” value, as determined by an
Appraisal satisfactory to the Administrative Agent) of the asset sold, and
(iv) the Net Sale Proceeds or the Net Cash Proceeds, as applicable, of any such
sale shall be applied as an immediate mandatory repayment of Loans to the extent
required by Section 3.02(b) or Section 3.02(d), as applicable.
               (c)     Without limiting the foregoing provisions of this
Section 7.02, in no event shall Trizec, the Borrowers or any of their respective
Subsidiaries convey, lease, sell, transfer or otherwise dispose of, in one
transaction or a series of transactions, (i) (x) any Equity Interests in either
of the Borrowers or Holdings (other than the transfer of all of such Equity
Interests in a Borrower to the other Borrower) and (y) more than 33 1/3% of the
Equity Interests in Holding’s Parent or (ii) all or substantially all of the
assets or business of Trizec and its Subsidiaries taken as a whole.
               7.03 Dividends. Neither of the Borrowers or Trizec will, nor will
either of the Borrowers or Trizec permit any of their respective Subsidiaries
to, authorize, declare, pay or make any Dividends except:
               (a)     any Subsidiary of Holding’s Parent may distribute
Dividends to holders of its Equity Interests, in each case (other than with
respect to Holdings) so long as Holding’s Parent or any Subsidiary of Holding’s
Parent which owns an Equity Interest in such Subsidiary receives a percentage of
any such Dividends which is at least equal to its percentage Equity Interest in
its respective Subsidiary distributing the Dividend (taking into account,
however, the relative preferences, if any, of the various classes of Equity
Interest of such Subsidiary); provided, however, at any time that a Specified
Default or an Event of Default then exists or would result therefrom, Dividends
by a Borrower pursuant to this Section 7.03(a) shall be limited to that amount
necessary for Trizec to maintain its status as a real estate investment trust
under Sections 856 through 860 of the Code; and
               (b)     (i)     Trizec may from time to time pay Dividends to the
owners of its Equity Interests (including, without limitation, Dividends
consisting of the repurchase of any

-43-



--------------------------------------------------------------------------------



 



such Equity Interests) so long as (x) the aggregate amount of all such Dividends
paid or made by Trizec in any fiscal year of Trizec does not exceed 90% of Funds
From Operations of Trizec for such fiscal year and (y) the aggregate amount of
all such Dividends paid or made by Trizec for the first three fiscal quarters of
Trizec in any fiscal year of Trizec, does not exceed 100% of Funds From
Operations of Trizec for such three fiscal quarter period; provided, however, at
any time that a Specified Default or an Event of Default then exists or would
result therefrom, Dividends pursuant to this Section 7.03(b)(i) shall be limited
to that amount necessary for Trizec to maintain its status as a real estate
investment trust under Sections 856 through 860 of the Code; and
               (ii)     Holding’s Parent may pay Dividends to Trizec and all
other holders of Equity Interests in Holding’s Parent (including, without
limitation, but subject to Section 6.04(b)(ii), Dividends consisting of the
repurchase of any such Equity Interests) so long as (x) the aggregate amount of
all such Dividends paid or made by Holding’s Parent in any fiscal year of
Holding’s Parent does not exceed 90% of Funds From Operations of Holding’s
Parent for such fiscal year and (y) the aggregate amount of all such Dividends
paid or made by Holding’s Parent for the first three fiscal quarters of
Holding’s Parent in any fiscal year of Holding’s Parent does not exceed 100% of
Funds From Operations of Holding’s Parent for such three fiscal quarter period;
provided, however, at any time that a Specified Default or an Event of Default
then exists or would result therefrom, Dividends pursuant to this Section
7.03(b)(ii) shall be limited to that amount necessary for Trizec to maintain its
status as a real estate investment trust under Section 856 through 860 of the
Code.
               7.04 Indebtedness. Neither of the Borrowers or Trizec will, nor
will either of the Borrowers or Trizec permit any of their respective
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness except:
               (a)     Trizec and its Subsidiaries (other than the Borrowers and
their respective Subsidiaries), may contract, create, incur, assume or suffer to
exist Indebtedness, in each case so long as (i) no Specified Default or Event of
Default then exists or would result therefrom (provided that, notwithstanding
the existence of any Specified Default or Event of Default, any such Subsidiary
may refinance any Secured Indebtedness to the extent that any such refinancing
occurs no earlier than six (6) months prior to the final scheduled maturity of
such Secured Indebtedness) and (ii) based on calculations made by Trizec, Trizec
will be in compliance with Sections 7.10 through 7.13, in each case after giving
effect to the incurrence of the respective Indebtedness;
               (b)     Subsidiaries of either of the Borrowers may incur
Mortgage Indebtedness (such Indebtedness, “Permitted Mortgage Indebtedness”), in
each case so long as (i) no Specified Default or Event of Default then exists or
would result therefrom (provided that, notwithstanding the existence of any
Specified Default or Event of Default, any such Subsidiary may refinance any
Mortgage Indebtedness to the extent that any such refinancing occurs no earlier
than six (6) months prior to the final scheduled maturity of such Mortgage
Indebtedness), (ii) based on calculations made by Trizec, Trizec will be in
compliance with Sections 7.10 through 7.13, in each case after giving effect to
the incurrence of the respective Indebtedness, (iii) such Subsidiary is a
Special Purpose Entity which owns no assets other than those encumbered by such
Indebtedness, (iv) such Indebtedness is Mortgage Indebtedness, (v) such
Indebtedness is not

-44-



--------------------------------------------------------------------------------



 



Recourse to the Borrowers or any other Credit Party (other than such Special
Purpose Entity) or secured by any of their respective assets other than the Real
Estate Asset(s) owned by the Special Purpose Entity incurring such Indebtedness
and/or the capital stock or other Equity Interests of such Special Purpose
Entity, (vi) the LTV with respect to such Indebtedness is at least 60% and
(vii) the Net Cash Proceeds of such Indebtedness are applied as a mandatory
repayment of the Loans on the date(s) of incurrence of such Indebtedness
pursuant to Section 3.02(c); provided, however, that without approval of the
Administrative Agent, neither of the Borrowers, any of their respective
Subsidiaries nor any other Property Owner shall assume any recourse liability
with respect to any Indebtedness in connection with the purchase of any Acquired
Property;
               (c)     Indebtedness under Interest Rate Hedges entered into with
respect to other Indebtedness permitted under this Section 7.04 so long as the
terms and conditions of such Interest Rate Hedges are consistent with past
practice of Trizec and its Subsidiaries and are entered into for bona fide
hedging purposes and not for speculative purposes;
               (d)     Indebtedness with respect to performance bonds, surety
bonds, appeal bonds or custom bonds required in the ordinary course of business
or in connection with the enforcement of rights or claims of any of Trizec, the
Borrowers or any of their respective Subsidiaries;
               (e)     Indebtedness of Trizec and its Subsidiaries (other than
the Borrowers and their respective Subsidiaries) under the Existing Credit
Documents; and
               (f)     Subsidiaries of either of the Borrowers may acquire
Additional Properties which are, and the Existing Properties may be, encumbered
by existing Mortgage Indebtedness so long as the requirements set forth in
clauses (i), (ii), (iii), (iv) and (v) of Section 7.04(b) are satisfied with
respect to such Indebtedness (such Indebtedness, “Additional Property
Indebtedness”); provided, however, that without approval of the Administrative
Agent, neither of the Borrowers, any of their respective Subsidiaries nor any
other Property Owner shall assume any recourse liability with respect to any
Indebtedness in connection with the purchase of any Acquired Property.
Notwithstanding the existence of any Specified Default or Event of Default, any
Additional Property Indebtedness may be refinanced to the extent that such
refinancing occurs no earlier than six (6) months prior to the final scheduled
maturity of such Additional Property Indebtedness.
               Notwithstanding anything to the contrary contained herein, for so
long as the aggregate principal amount of Loans exceeds $500,000,000, Trizec
shall not incur Indebtedness under payment guaranties by it of Secured
Indebtedness of its Subsidiaries other than (i) the Trizec Guaranty and
(ii) payment guaranties of other Secured Indebtedness in an aggregate principal
amount not to exceed $100,000,000 outstanding at any time.
               Without limiting the provisions of clauses (a) through (f) of
this Section 7.04, (i) the terms and conditions of any Unsecured Indebtedness
(other than the Indebtedness under this Agreement) that is Recourse to Holding’s
Parent or any Credit Party may not be more restrictive in any material respect
than the terms and conditions under the Existing Credit Documents and (ii)
Trizec, Holding’s Parent, Holdings (but in the case of Holdings, only to the
extent of Unsecured Indebtedness incurred by it on or prior to October 31, 2005
under such contingent

-45-



--------------------------------------------------------------------------------



 



performance guaranties) and, to the extent expressly permitted under clause
(b) and (f) of this Section 7.04, Subsidiaries of either of the Borrowers, but
not any other Credit Party (other than the Borrowers solely with respect to
customary non-recourse carveout guaranties and environmental indemnities related
thereto), may incur Unsecured Indebtedness under contingent performance
guaranties (e.g., completion guaranties, environmental indemnities and
non-recourse carveout guaranties) by any of them in respect of the Secured
Consolidated Total Indebtedness of their respective Subsidiaries.
               7.05 Limitation on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc. Neither of the Borrowers or Trizec
will, nor will either of them permit any of their respective Subsidiaries to:
          (i)     amend, modify, change or waive any term or provision of any
Acquisition Document unless the same is approved in advance by the
Administrative Agent and the same could not reasonably be expected to be adverse
to the interests of the Lenders;
          (ii)     amend, modify or change its certificate or articles of
incorporation (including, without limitation, by the filing or modification of
any certificate or articles of designation), certificate of formation, limited
liability company agreement or by-laws (or the equivalent organizational
documents), as applicable, or any agreement entered into by it with respect to
its capital stock or other Equity Interests, or enter into any new agreement
with respect to its capital stock or other Equity Interests, unless such
amendment, modification, change or other action, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
be adverse to the Lenders in any material respect; provided, however, any such
amendment, modification, change or other action in respect of any joint venture
or tenancy in common in which a Borrower or any of its Subsidiaries has an
Equity Interest, shall be subject to the reasonable approval of the
Administrative Agent;
          (iii)     amend, modify, change or waive any term or provision of any
Existing Credit Document if such amendment, modification, change or waiver would
increase the aggregate maximum principal amount of the loans evidenced thereby
or permitted thereunder to an amount greater than $1,000,000,000; or
          (iv)     amend, modify, change or waive in any material respect, or
grant any material consents in respect of, any term or provision of any of the
Ground Leases, or cancel, release, terminate or surrender any of the Ground
Leases, without the prior written consent of the Administrative Agent in each
instance; provided, however, that the termination of a Ground Lease shall not
require the consent of the Administrative Agent if, on the date of the
termination of such Ground Lease, either of the Borrowers or any of their
respective Subsidiaries acquires fee simple title to the Real Estate Asset
demised under such Ground Lease free and clear of all Liens other than Permitted
Encumbrances.
               7.06 Investments; Capital Expenditures. (a) Neither of the
Borrowers or Trizec will, nor will either of the Borrowers or Trizec permit any
of their respective Subsidiaries to, make or maintain any Investments in Land
under Development, Land Held for Development, Joint Ventures, Mortgage
Interests, seller financing received in connection with Asset Sales, and

-46-



--------------------------------------------------------------------------------



 



investments in real estate technology companies (each a “Restricted Holding”),
except that (i) the Borrowers and their respective Subsidiaries may own
(x) Joint Ventures, and (y) Land under Development and Land Held for Development
which is part of the Financed Property and (ii) other Investments in Restricted
Holdings may be made by Trizec and its Subsidiaries (other than the Borrowers
and their respective Subsidiaries) and maintained, so long as the aggregate
value of all Restricted Holdings (without duplication) of Trizec and its
Subsidiaries does not exceed 25% of the Consolidated Total Asset Value of Trizec
at any time.
               (b)     Notwithstanding the foregoing, (i) neither of the
Borrowers or Trizec will, nor will either of the Borrowers or Trizec permit any
of their respective Subsidiaries to, make or maintain Investments in any Real
Estate Asset that is not an office property, except that Investments in Real
Estate Assets that are not office properties may be made and maintained so long
as the aggregate value of all such Real Estate Assets does not exceed 10% of the
Consolidated Total Asset Value of Trizec at any time and (ii) neither of the
Borrowers will, nor will either of the Borrowers permit any of their respective
Subsidiaries to, make or maintain any Investments other than (x) Investments in
the Acquired Assets, the Gallerias Property, the Existing Properties and the
other Additional Properties and (y) Investments permitted under Section 7.06(d).
A Real Estate Asset shall not cease to be an office property for purposes of
clause (i) of this Section 7.06(b) even though such Real Estate Asset includes
retail property which is incorporated into or immediately adjacent to such Real
Estate Asset or parking facilities which are in the vicinity of and incidental
to the use of such Real Estate Asset as an office property.
               (c)     Neither of the Borrowers nor any Subsidiary of either of
the Borrowers may acquire any Real Estate Assets (other than the Acquired
Properties) (each an “Additional Property”, and collectively, together with any
Existing Properties, the “Additional Properties”), unless the Borrowers deliver
to the Administrative Agent and the Lenders a written representation that the
following conditions are satisfied: (i) such Additional Property is contributed
as equity to such Borrower or such Subsidiary by Trizec or any of its
Subsidiaries, (ii) the transfer to and ownership of any Additional Property
would not reasonably be expected, either individually or in the aggregate, to
have a material adverse effect on the Borrowers and their respective
Subsidiaries taken as a whole and (iii) such Additional Property is free from
any material adverse environmental issues.
               (d)     Neither of the Borrowers nor any of their respective
Subsidiaries will make any Capital Expenditures other than (x) Capital
Expenditures made in the ordinary course of business of such Person for
maintenance and repair of its Real Estate Assets (but not for material
alterations), in each case not to exceed amounts customary for the given market
location and age of the applicable Real Estate Asset and (y) tenant improvements
and allowances and leasing commissions customary for the given market location
and age of the applicable Real Estate Asset; provided, however, that each of the
Borrowers and their respective Subsidiaries may make additional Capital
Expenditures paid for by the Net Cash Proceeds received by the Borrowers or any
of their respective Subsidiaries from any Recovery Event so long as (i) such Net
Cash Proceeds are used to replace or restore the Real Estate Asset in respect of
which such Net Cash Proceeds were paid by a date not later than the Maturity
Date and (ii) such Net Cash Proceeds are not otherwise required to be applied as
a mandatory repayment of Loans pursuant to Section 3.02(e).

-47-



--------------------------------------------------------------------------------



 



               7.07 Negative Pledge Clauses; etc. Neither of the Borrowers or
Trizec will, nor will either of the Borrowers or Trizec permit any of their
respective Subsidiaries to, enter into or suffer to exist or become effective
any agreement that (x) prohibits or limits the ability of Holding’s Parent, any
Credit Party or any of their respective Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any Restricted Property or any revenues therefrom,
whether now owned or hereafter acquired, or (y) requires that, upon the
creation, incurrence, assumption or existence of any Lien upon any of its assets
or revenues, whether now owned or hereafter acquired, a Lien (whether “equal and
ratable,” senior, junior or otherwise) be created on any Restricted Property to
secure any other Indebtedness or obligations, except that (a) the provisions
contained in the Existing Credit Documents and the Credit Documents shall be
permitted, (b) any agreements governing any Secured Indebtedness permitted under
Sections 7.01(h), (k), (l) and (n) shall be permitted to contain prohibitions or
limitations of the type described in the preceding clause (x) (in which case,
any such prohibition or limitation shall only be effective against the
equipment, machinery or materials financed thereby, or in the case of Sections
7.01 (k), (l) or (n), the Property subject to such Liens), (c) agreements
governing the Liens permitted by Section 7.01(i) shall be permitted to contain
prohibitions or limitations of the type described in the preceding clause (x) so
long as such restrictions shall only be effective against the Equity Interests
subject to such Liens, (d) customary restrictions with respect to assets imposed
pursuant to an agreement that has been entered into in connection with an Asset
Sale of such assets as otherwise permitted under this Agreement shall be
permitted, (e) Unsecured Indebtedness of Trizec or Holding’s Parent that is
issued pursuant to an effective registration statement under the Securities Act
or in a transaction exempt from registration pursuant to Rule 144A or
Regulation S promulgated thereunder or which is listed on a non-U.S. securities
exchange may contain an “equal and ratable” clause effective only upon the
creation of any Lien on any Restricted Property in favor of the Administrative
Agent for the benefit of the Lenders, and (f) in the case of clause (x) of this
Section 7.07, customary provisions restricting assignment of any lease under
which Trizec or any of its Subsidiaries is the tenant or subletting space
demised under any such lease.
               7.08 Transactions with Affiliates. Neither of the Borrowers or
Trizec will, nor will either of the Borrowers or Trizec permit any of their
respective Subsidiaries to, enter into any transaction or series of related
transactions, with any Affiliate of Trizec or a Borrower or any Subsidiary of
Trizec or a Borrower, other than on terms and conditions no less favorable to
Trizec or such Borrower or such Subsidiary as would reasonably be obtained by
such Person at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate of Trizec or the Borrowers, except that:
          (a)     Trizec, the Borrowers and their respective Subsidiaries may
enter into employment arrangements with respect to the procurement of services
of its respective officers and employees in the ordinary course of business,
including executive compensation arrangements; and
          (b)     transactions between or among Trizec, the Borrowers and their
respective Subsidiaries shall be permitted in the ordinary course of business;
provided, however, that all transactions relating to any Financed Property or
the Equity Interests of the Property Owner thereof which involve a Credit Party
and a Subsidiary which is not a Credit Party shall be required to be on terms
and conditions no less favorable to such

-48-



--------------------------------------------------------------------------------



 



Credit Party as would reasonably be obtained by such Credit Party at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate of
such Credit Party (other than with respect to (x) the sale, transfer or other
disposition of Real Estate Assets (other than a Financed Property or the Equity
Interests of the Property Owner thereof) and (y) guaranties and other credit
support or enhancements given by (A) Trizec, either of the Borrowers, Holding’s
Parent or Holdings in favor of any of the Consolidated Entities or
Unconsolidated Entities of Trizec or the Borrowers in the ordinary course of
business or (B) an Existing Credit Agreement Subsidiary Guarantor in favor of
any of its Subsidiaries in the ordinary course of business); and
          (c)     tax cooperation arrangements and indemnifications for
obligations relating to Property of Trizec or its Consolidated Entities or
Unconsolidated Entities for which the indemnified party no longer has an
interest other than through its ownership interest in Trizec or Holding’s
Parent, shall be permitted so long as the effect of such transactions, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
               7.09 Management Agreements. Neither of the Borrowers or Trizec
will, nor will either of the Borrowers or Trizec permit any of their respective
Subsidiaries or any other Person which is a Property Owner to, enter into any
management agreement or similar agreement granting to any Person (other than in
the case of any Subsidiary of Trizec or any such other Person, Trizec or any
Wholly-Owned Subsidiary of Trizec) (a) authority over the leasing, maintenance
or operation of any Financed Property or (b) substantial authority over the
leasing, maintenance or operation of any other Real Property owned or leased by
Trizec or such Subsidiary, as the case may be, on terms less favorable to Trizec
or such Subsidiary, as the case may be, than the market standard on the date of
such agreement.
               7.10 Consolidated Total Indebtedness as a Percentage of
Consolidated Total Asset Value. Trizec will not permit its Consolidated Total
Indebtedness on any date to exceed an amount which is 65% of the Consolidated
Total Asset Value of Trizec as of the last day of the most recently ended fiscal
quarter of Trizec; provided, that in determining such Consolidated Total Asset
Value, such determination shall be made on a pro forma basis to give effect to
any sales and acquisitions of Real Estate Assets effected after the last day of
any such fiscal quarter and on or prior to the date of any determination
pursuant to this Section 7.10 as if such sale or acquisition was consummated on
the last day of the most recently ended fiscal quarter.
               7.11 Consolidated Net Worth. Trizec will not permit its
Consolidated Net Worth on any date to be less than the sum of (i)
$1,500,000,000, plus (ii) 75% of the aggregate cash proceeds received by any of
Trizec, Holdings or Holding’s Parent after the Effective Date in connection with
any equity offering by, or capital contribution to, any of them (net of fees and
expenses customarily incurred in transactions of such type) (other than proceeds
received within ninety (90) days after the redemption, retirement or repurchase
of ownership or Equity Interests in any of them, up to the amount paid by such
Person in connection with such redemption, retirement or repurchase, where, for
the avoidance of doubt, the net effect is that Trizec shall not have increased
its Consolidated Net Worth as a result of any such proceeds).

-49-



--------------------------------------------------------------------------------



 



               7.12 Consolidated Interest Coverage Ratio. Trizec will not permit
its Consolidated Interest Coverage Ratio for any Test Period to be less than
1.75:1.00.
               7.13 Consolidated Fixed Charge Coverage Ratio. Trizec will not
permit its Consolidated Fixed Charge Coverage Ratio for any Test Period to be
less than 1.40:1.00.
               7.14 Limitation on Certain Restrictions on Subsidiaries. Neither
of the Borrowers or Trizec will, nor will either of the Borrowers or Trizec
permit Holding’s Parent or any Credit Party to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on (including, without limitation, any requirement that excess cash
flow be used to repay other Indebtedness) the ability of Holding’s Parent or any
Credit Party (other than, in the case of a restriction only, Trizec or Holding’s
Parent) to (a) pay Dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Trizec or
any Subsidiary of Trizec, or pay any Indebtedness owed to Trizec or a Subsidiary
of Trizec, (b) make loans or advances to Trizec, or any Subsidiary of Trizec or
(c) transfer any of its properties or assets to Trizec or any Subsidiary of
Trizec, except for such encumbrances or restrictions existing under or by reason
of (i) applicable law, (ii) the Existing Credit Documents and the Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of Trizec or its Subsidiary,
(iv) customary provisions restricting assignment of any contract entered into by
Trizec or its Subsidiary in the ordinary course of business, (v) any
restrictions imposed by any holder of a Permitted Encumbrance on the transfer of
the asset or assets subject thereto and (vi) the documents evidencing and/or
securing Permitted Mortgage Indebtedness or Additional Property Indebtedness.
               7.15 Affiliate Debt and Subordination Agreement. (a) Without
limiting the other provisions of this Agreement, neither of the Borrowers or
Trizec will, nor will either of the Borrowers or Trizec permit any of their
respective Subsidiaries to, incur or create any Indebtedness that is owed by a
Credit Party to any Subsidiary of Trizec that is not a Credit Party unless, in
each case, the respective Credit Party and each such Subsidiary has entered into
the Subordination Agreement.
               (b)     Neither of the Borrowers or Trizec will, nor will either
of the Borrowers or Trizec permit any of their respective Subsidiaries to, make
any payment on any Affiliate Debt to the extent that such payment is not
permitted to be paid at such time pursuant to the Subordination Agreement.
               (c)     At such time, if any, as an obligor in respect of any
Affiliate Debt ceases to be a Credit Party or any obligee in respect of any
Affiliate Debt ceases to be a Person which is required to be a party to the
Subordination Agreement by operation of this Section 7.15, the Borrowers may
request that any such obligor or obligee be released from the provisions of the
Subordination Agreement and the Administrative Agent shall be authorized to, and
hereby agrees that it will, at the request and the expense of the Borrowers,
execute such documentation as may be necessary to evidence such release (which
documentation shall be in form and substance reasonably satisfactory to the
Administrative Agent).
               7.16 Properties.

-50-



--------------------------------------------------------------------------------



 



               (a)     Neither of the Borrowers or Trizec will, nor will either
of the Borrowers or Trizec permit any of their respective Subsidiaries to,
initiate or consent to any zoning reclassification of any Financed Property or
seek any material variance under any existing zoning ordinance or use or permit
the use of any Financed Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation. Neither of the Borrowers or Trizec will, nor
will either of the Borrowers or Trizec permit any of their respective
Subsidiaries to, initiate or consent to any change in any Applicable Laws which
now or hereafter could reasonably be likely to materially and adversely affect
the ownership, occupancy, use or operation of any Financed Property.
               (b)     Neither of the Borrowers or Trizec will, nor will either
of the Borrowers or Trizec permit any of their respective Subsidiaries to,
suffer, permit, initiate or consent to, directly or indirectly, the joint
assessment of any Financed Property with any other Real Property constituting a
separate tax lot that is not a Financed Property.
               SECTION 8. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
               8.01 Payments. The Borrowers shall (i) default in the payment
when due of any principal of any Loan or any Note, (ii) default, and such
default shall continue unremedied for five (5) or more Business Days, in the
payment when due of any interest on any Loan or Note or any Fees, or
(iii) default, and such default shall continue unremedied for ten (10) or more
Business Days, in the payment when due of any other amount owing hereunder or
under any of the other Credit Documents; or
               8.02 Representations, etc. Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or in any certificate delivered to the Administrative Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or
               8.03 Covenants. The Borrowers or Trizec or any of their
respective Subsidiaries shall (i) default in the due performance or observance
by it of any term, covenant or agreement contained in Sections 6.01(d)(i), 6.04,
6.10, 6.12 or Section 7 (other than Sections 7.08 and 7.09) or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Sections 8.01, 8.02, clause (i) of this Section 8.03 and
Section 8.08) and such default as described in this clause (ii) shall continue
unremedied for a period of 30 days after written notice thereof to the Borrowers
by the Administrative Agent or the Required Lenders, provided, however, that if
any such default as described in this clause (ii) is of the type which cannot be
cured within such 30-day period (and is curable after such period), such default
shall not be an Event of Default hereunder if the Borrowers, within such 30-day
period, shall have commenced and shall be diligently pursuing such cure and the
Borrowers shall have such additional time as is reasonably required to effect
such cure, but in no event in excess of 75 days from the date of such default;
or

-51-



--------------------------------------------------------------------------------



 



               8.04 Default Under Other Agreements. Any Credit Party or
Holding’s Parent shall (x) default in any payment of any Indebtedness which is
Recourse to any Credit Party or Holding’s Parent (other than, in the case of the
Credit Parties, the Obligations) beyond the period of grace, if any, provided in
the instrument or agreement under which such Indebtedness was created or (y)
default in the observance or performance of any agreement or condition relating
to any Indebtedness (other than the Obligations) or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event shall
occur or condition shall exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice of acceleration or similar notice is
required), any such Indebtedness to become (or to be declared) due prior to its
stated maturity, provided that it shall not be a Default or an Event of Default
under this Section 8.04 unless the aggregate principal amount of all
Indebtedness outstanding at such time as described in preceding clauses (x) and
(y) is at least $50,000,000; or
               8.05 Bankruptcy, etc. Any Credit Party or Holding’s Parent shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against any
Credit Party or Holding’s Parent and the petition is not controverted within
fifteen (15) days after the earlier of (x) actual knowledge by a Credit Party or
Holding’s Parent of the commencement of such case and (y) service on a Credit
Party or Holding’s Parent of the applicable summons, or the petition is not
dismissed within sixty (60) days after commencement of the case; or any Credit
Party or Holding’s Parent commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, receivership, administration or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any Credit Party or
Holding’s Parent, or there is commenced against any Credit Party or Holding’s
Parent any such proceeding which remains undismissed for a period of sixty
(60) days, or any Credit Party or Holding’s Parent is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or any Credit Party or Holding’s Parent suffers any
appointment of any custodian, administrator, administrative receiver or the like
for it or any substantial part of its property to continue undischarged or
unstayed for a period of sixty (60) days; or any Credit Party or Holding’s
Parent makes a general assignment for the benefit of creditors; or any Company
action is taken by any Credit Party or Holding’s Parent for the purpose of
effecting any of the foregoing; or
               8.06 Judgments. One or more judgments or decrees shall be entered
against any Credit Party or Holding’s Parent involving in the aggregate for the
Credit Parties and Holding’s Parent a liability or liabilities (not paid or
fully covered by a reputable and solvent insurance company), and such judgments
and decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of thirty
(30) consecutive days, and the aggregate amount of all such judgments exceeds
$25,000,000; or
               8.07 ERISA. (a) Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have

-52-



--------------------------------------------------------------------------------



 



occurred, a contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of
a Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection 62, 63, 64, 65, 66, 67 or
68 of PBGC Regulation Section 4043 shall be reasonably expected to occur with
respect to such Plan within the following 30 days, any Plan which is subject to
Title IV of ERISA shall have had or is reasonably likely to have a trustee
appointed to administer such Plan, any Plan or Multiemployer Plan which is
subject to Title IV of ERISA is, shall have been or is reasonably likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan or Multiemployer Plan or a Foreign Pension Plan has not
been timely made, Trizec, the Borrowers or any of their respective Subsidiaries
or any ERISA Group member has incurred or is reasonably likely to incur any
liability to or on account of a Plan or Multiemployer Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
Section 401(a)(29), 4971 or 4975 of the Code or on account of a group health
plan (as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or
45 Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996, Trizec,
the Borrowers or any of their respective Subsidiaries has incurred or is
reasonably likely to incur liabilities pursuant to one or more employee welfare
benefit plans (as defined in Section 3(1) of ERISA) that provide benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or Plans or Foreign Pension Plans, a “default,” within the
meaning of Section 4219(c)(5) of ERISA, shall occur with respect to any
Multiemployer Plan; any applicable law, rule or regulation is adopted, changed
or interpreted, or the interpretation or administration thereof is changed, in
each case after the date hereof, by any governmental authority or agency or by
any court (a “Change in Law”), or, as a result of a Change in Law, an event
occurs following a Change in Law, with respect to or otherwise affecting any
Plan or Multiemployer Plan; (b) there shall result from any such event or events
described in subsection (a) the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and
(c) such lien, security interest or liability, individually, and/or in the
aggregate has had, or is reasonably likely to have, a Material Adverse Effect;
or
               8.08 Guaranties, etc. The Trizec Guaranty, the Subsidiaries
Guaranty or the Pledge Agreement, or any provision thereof (other than an
immaterial provision), shall cease to be in full force or effect as to any
Credit Party which is a party thereto, or any such Credit Party or Person acting
by or on behalf of such Credit Party shall deny or disaffirm such Credit Party’s
obligations under the Trizec Guaranty, the Subsidiaries Guaranty or the Pledge
Agreement to which it is a party, or any such Credit Party shall default in the
due performance or observance of any term, covenant or agreement on its part to
be performed or observed pursuant to the Trizec Guaranty, the Subsidiaries
Guaranty or the Pledge Agreement to which it is a party beyond the expiration of
any applicable grace or cure period provided for therein; or
               8.09 Change of Control. A Change of Control shall occur; or
               8.10 Stock Exchange Listing. The common stock of Trizec shall for
any reason whatsoever cease to be listed on the New York Stock Exchange, the
American Stock Exchange, NASDAQ or another major United States stock exchange;

-53-



--------------------------------------------------------------------------------



 



               then, and in any such event, and at any time thereafter, if any
Event of Default shall then be continuing, the Administrative Agent, upon the
written request of the Required Lenders, shall by written notice to the
Borrowers, take any or all of the following actions, without prejudice to the
rights of the Administrative Agent, any Lender or the holder of any Note to
enforce its claims against the Borrowers and the other Credit Parties (provided
that if an Event of Default specified in Section 8.05 shall occur with respect
to Trizec, either of the Borrowers, Holding’s Parent or Holdings, the result
which would occur upon the giving of written notice by the Administrative Agent
as specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Commitment of each Lender
terminated; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and (iii) enforce the rights granted to the
Administrative Agent and the Lenders pursuant to this Agreement and the other
Credit Documents.
               SECTION 9. Definitions.
               9.01 Defined Terms.
               “1031 Completion Date” shall have the meaning provided in Section
11.05(e)(iii).
               “1031 Exchange” shall mean a like-kind exchange under
Section 1031 of the Code and within the “safe harbor” of the Revenue Procedure.
               “1031 Exchange Conditions” shall mean, in respect of a Real
Estate Asset, each of the following conditions:
               (i)     the material requirements set forth in the Revenue
Procedure for a like-kind exchange;
               (ii)     the Real Estate Asset was acquired by an Accommodation
Party and is being held exclusively for the benefit of the Borrowers or any
Subsidiary of the Borrowers (the “Trizec QEAA Party”) pursuant to a Qualified
Exchange Accommodations Agreement (as such term is used and defined in the
Revenue Procedure) that establishes a “Qualified Exchange Accommodation
Arrangement” (as such term is used and defined in the Revenue Procedure) in
order to facilitate a 1031 Exchange;
               (iii)     the funds used by the Accommodation Party to acquire
the Real Estate Asset were provided by the Trizec QEAA Party as a loan (the
“Trizec QEAA Loan”) to the Accommodation Party, which loan may be secured by
(a) a first priority pledge of Equity Interests in the Accommodation Party,
and/or (b) a first priority mortgage, deed of trust or deed to secure debt
encumbering the Real Estate Asset, in each case for the exclusive benefit of the
Trizec QEAA Party and only for so long as such Accommodation Party holds title
to such Real Estate Asset (each security interest or lien created by such pledge
or such mortgage, deed of trust or deed to secure debt is referred to in this
Agreement as a “1031 Lien”);
               (iv)     concurrently with the acquisition of the Real Estate
Asset by an Accommodation Party, such Real Estate Asset is leased by such
Accommodation Party to the

-54-



--------------------------------------------------------------------------------



 



Borrowers or a Subsidiary of the Borrowers (the “Trizec QEAA Lessee”) pursuant
to which lease (a) the Trizec QEAA Lessee shall be entitled to all economic
rights and other benefits of such Real Estate Asset and will exercise all rights
of ownership and control in respect thereof, including, without limitation, all
activities, actions and decisions relating to the management, leasing, repairs,
construction, improvements, insurance, the collection of rents and the payment
of taxes and (b) the Trizec QEAA Lessee shall pay rent thereunder in an amount
equal to the interest on the Trizec QEAA Loan;
               (v)     each of the Trizec QEAA Party and Trizec QEAA Lessee is a
Subsidiary Guarantor; and
               (vi)     regardless of whether a 1031 Exchange actually occurs,
the Accommodation Party shall convey title to the Real Estate Asset to the
Trizec QEAA Lessee or Trizec QEAA Party within 185 days of the acquisition
thereof by the Accommodation Party, free and clear of all 1031 Liens.
               “1031 Liens” shall have the meaning provided in the definition of
“1031 Exchange Conditions”.
               “Accommodation Party” means an affiliate of a Qualified 1031
Exchange Intermediary that qualifies as an “exchange accommodation titleholder”
under the Revenue Procedure and which is created or used by such Qualified 1031
Exchange Intermediary in the ordinary course of business to facilitate like-kind
exchanges under Section 1031 of the Code; provided that such affiliate is a
newly formed, single purpose limited liability company, whose sole asset is the
Real Estate Asset, including the lease thereof to the Trizec QEAA Lessee, and
whose sole liabilities are the Trizec QEAA Loan and those relating to such Real
Estate Asset.
               “Acquired Property” shall mean the ten (10) southern California
office properties and five (5) entitled sites totaling 7.8 acres of land, as
described in Schedule III.
               “Acquisition” shall mean the acquisition by the Borrowers of the
Acquired Property from Arden or any of its Subsidiaries for a total
consideration of approximately $1.407 billion pursuant to the Acquisition
Documents.
               “Acquisition Agreement” shall mean the Purchase and Sale
Agreement, dated as of December 19, 2005, by and between Holding’s Parent and
General Electric Capital Corporation, as amended by the First Amendment to
Purchase and Sale Agreement, dated as of December 21, 2005, and as the same may
be further amended, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.
               “Acquisition Documents” shall mean the Acquisition Agreement and
all agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
               “Act” shall have the meaning provided in Section 11.22.

-55-



--------------------------------------------------------------------------------



 



               “Administrative Agent” shall mean DBTCA, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 10.09.
               “Additional Property” shall mean each Existing Property and each
additional Real Estate Asset defined as an Additional Property in
Section 7.06(c).
               “Additional Property Indebtedness” shall have the meaning
provided in Section 7.04(f).
               “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling (including, but not limited to, all
directors and officers of such Person), controlled by, or under direct or
indirect common control with, such Person. A Person shall be deemed to control
another Person if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors (or equivalent governing body) of such Person or
(ii) to direct or cause the direction of the management and policies of such
other Person, whether through the ownership of voting securities, by contract or
otherwise.
               “Affiliate Debt” shall mean any Indebtedness owed by any Credit
Party to any Subsidiary of Trizec which is not a Credit Party.
               “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.
               “Applicable Laws” shall mean, collectively, all statutes, laws,
rules, regulations, ordinances, orders, decisions, writs, judgments, decrees and
injunctions of Governmental Authorities (including Environmental Law) affecting
the Borrowers, any other Credit Party or any Property or any part thereof
(including the acquisition, development, construction, renovation, occupancy,
use, improvement, alteration, management, operation, maintenance, repair or
restoration thereof), directly or indirectly owned, leased or operated by the
Borrowers or any other Credit Party, whether now or hereafter enacted and in
force, and all authorizations relating thereto.
               “Applicable Margin” shall mean (x) in the case of Base Rate
Loans, (i) during the period extending from and including the Effective Date to
and including the original Maturity Date: 0.40%, (ii) during the period
extending from and including the day immediately following the original Maturity
Date to and including the First Extended Maturity Date: 1.00% and (iii) during
the period extending from and including the day immediately following the First
Extended Maturity Date: 1.50%, and (y) in the case of Eurodollar Rate Loans,
(i) during the period extending from and including the Effective Date to and
including the original Maturity Date: 1.40%, (ii) during the period extending
from and including the day immediately following the original Maturity Date to
and including the First Extended Maturity Date: 2.00% and (iii) from and
including the day immediately following the First Extended Maturity Date: 2.50%.

-56-



--------------------------------------------------------------------------------



 



               “Appraisal” shall mean a FIRREA appraisal of a Real Estate Asset
prepared by an appraiser selected by the Administrative Agent and delivered to
the Administrative Agent, in form, content and methodology satisfactory to the
Administrative Agent.
               “Approved Fund” shall mean any (i) investment company, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business or (ii) any Person
(other than a natural person) that temporarily warehouses loans for any Lender
or any entity described in the preceding clause (i) and that, with respect to
each of the preceding clauses (i) and (ii), is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.
               “Arden” shall mean Arden Realty Inc.
               “Arden Replacement Property” shall mean the Real Estate Asset
commonly known as 9665 Wilshire Boulevard, Beverly Hills, California, or such
other Real Estate Asset as may be designated from time to time by Trizec or the
Borrower to complete the 1031 Exchange effected in connection with the sale of
the First Citizens Property.
               “As-Is Value” of a Real Estate Asset shall mean an amount equal
to the Trizec Equity Percentage in the seller of such Real Estate Asset
multiplied by an amount equal to (a) 93% of the “as-is” value of such Real
Estate Asset, as determined by an Appraisal satisfactory to the Administrative
Agent less (b) the principal amount of any Permitted Mortgage Indebtedness or
Additional Property Indebtedness which is repaid in connection with the Asset
Sale of such Real Estate Asset.
               “Asset Sale” shall mean any sale (including pursuant to
sale-leaseback transactions), transfer or other disposition by Trizec, either of
the Borrowers or any of their respective Subsidiaries or any other Person in
which Trizec directly or indirectly owns an Equity Interest to any Person of any
Real Estate Asset.
               “Assignment and Assumption Agreement” shall mean an Assignment
and Assumption Agreement substantially in the form of Exhibit J (appropriately
completed).
               “Bankruptcy Code” shall have the meaning provided in
Section 8.05.
               “Base Rate” at any time shall mean the higher of (i) 1/2 of 1% in
excess of the overnight Federal Funds Rate and (ii) the Prime Lending Rate.
               “Base Rate Loan” shall mean each Loan designated or deemed
designated as such by the Borrowers at the time of the incurrence thereof or
conversion thereto.
               “Borrower” and “Borrowers” shall have the meaning provided in the
first paragraph of this Agreement.
               “Borrower Payments” shall have the meaning provided in
Section 11.05(e)(i).

-57-



--------------------------------------------------------------------------------



 



               “Borrowing” shall mean the borrowing of one Type of Loan on a
given date (or resulting from a conversion or conversions on such date) having
in the case of Eurodollar Rate Loans the same Interest Period, provided that
Base Rate Loans incurred pursuant to Section 1.08 shall be considered part of
the related Borrowing of Eurodollar Rate Loans.
               “Business Day” shall mean (i) for all purposes other than as
covered by clause (ii) below, any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and
(ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Rate Loans, any day which is a
Business Day described in clause (i) above and which is also a day for trading
by and between banks in the London interbank Eurodollar market.
               “Capital Expenditures” shall mean, with respect to any Person,
all expenditures by such Person which should be capitalized in accordance with
GAAP and, without duplication, the amount of Capitalized Lease Obligations
incurred by such Person.
               “Capital Lease” as applied to any Person shall mean any lease of
any property (whether real, personal or mixed) by that Person as lessee which,
in conformity with GAAP, is accounted for as a capital lease on the balance
sheet of that Person.
               “Capitalization Rate” shall mean (i) for all Real Estate Assets
which are office properties located in a central business district, 7.50%,
(ii) for all Real Estate Assets which are office properties not located in a
central business district, 8.75% and (iii) for all other Real Estate Assets,
10%.
               “Capitalized Lease Obligations” shall mean, for any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.
               “Cash Equivalents” shall mean, as to any Person, (i) securities
issued or directly and fully guaranteed or insured by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) marketable direct obligations
issued by any state of the United States or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition thereof and, at time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denominated time deposits and certificates of deposit of any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
having, in either case at the time of acquisition thereof a long-term unsecured
debt rating of at least “A” or the equivalent thereof from S&P or “A2” or the
equivalent thereof from Moody’s with maturities of not more than one year from
the date of acquisition by such Person, (iv) repurchase obligations with a term
of not more than seven days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iii) above, (v) commercial paper issued by any Person rated, at the
time of acquisition, at least A-1 or the equivalent thereof by S&P or at least
P-1 or the equivalent thereof by Moody’s and in each case maturing not more than
270 days after the date of acquisition by such Person and (vi)

-58-



--------------------------------------------------------------------------------



 



investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.
               “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. §9601 et seq.
               “Change in Law” shall have the meaning provided in Section 8.07.
               “Change of Control” shall mean: (i) any Person or “group” (within
the meaning of Sections 13(d) and 14(d) under the Exchange Act, as in effect on
the Effective Date), other than one or more Permitted Holders, (A) shall have
beneficial ownership of 25% or more on a fully diluted basis of the voting
and/or economic interest in the capital stock of Trizec (provided that the
beneficial ownership by any Person or “group” which is not a Permitted Holder of
25% or more on a fully diluted basis of the voting and/or economic interest in
the capital stock of Trizec on or prior to the date on which one or more
Permitted Holders ceases to have (or fails to exercise) the power to elect a
majority of the directors of Trizec shall not constitute a Change of Control
under this clause (i)(A) if such Person or “group” (x) does not acquire
beneficial ownership of any additional voting and/or economic interest in the
capital stock of Trizec and (y) reduces such beneficial ownership to less than
25% (45% in the case of the institutional lenders described in the next proviso)
on a fully diluted basis, in each case within 60 days following such date; and
provided further, that beneficial ownership of up to 45% on a fully diluted
basis of the voting and/or economic interest in the capital stock of Trizec by
one or more institutional lenders through the foreclosure of a Lien securing
bona fide amounts owed to such institutional lenders by Trizec Canada or any of
its Subsidiaries (other than Trizec or any of its Subsidiaries) shall not
constitute a Change of Control under this clause (i)(A), although any subsequent
transfer, sale or other disposition by any such institutional lender or lenders
of all or any portion of the shares of capital stock of Trizec shall be subject
to the provisions of this clause (i)(A) determined without regard to this
proviso; or (B) shall have obtained the power (whether or not exercised) to
elect a majority of the directors of Trizec or (ii) the Board of Directors of
Trizec shall cease to consist of a majority of Continuing Trizec Directors or
(iii) (a) Trizec or a Wholly-Owned Subsidiary of Trizec shall cease to be the
sole general partner or managing member, as applicable, of Holding’s Parent,
Holdings and each Borrower, (b) Trizec and/or such Wholly-Owned Subsidiary shall
cease to own beneficially and of record, directly, free and clear of all Liens,
or voting agreements, restrictions or trusts of any kind, 66 2/3% of the
outstanding Equity Interests of Holding’s Parent on a fully diluted basis,
(c) Holding’s Parent shall cease to own beneficially and of record, directly,
free and clear of all Liens, voting agreements, restrictions or trusts of any
kind, 100% of the outstanding Equity Interests of Holdings on a fully diluted
basis, (d) Holdings shall cease to own beneficially and of record, directly,
free and clear of all Liens, voting agreements, restrictions or trusts of any
kind, 100% of the outstanding Equity Interests of each of the Borrowers on a
fully diluted basis (other than the 1% general partnership interest in TPRE
owned by THOPI) or (e) THOPI shall cease to own beneficially and of record,
directly, free and clear of all Liens, voting agreements, restrictions or trusts
of any kind, the 1% general partnership interest in TPRE.
               “Claims” shall have the meaning provided in the definition of
Environmental Claim.

-59-



--------------------------------------------------------------------------------



 



               “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time and the regulations promulgated and the rulings issued
thereunder. Section references to the Code are to the Code, as in effect on the
Effective Date and to any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
               “Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Commitment”.
               “Company” shall mean any corporation, limited company, limited
liability company, partnership or other business entity (or the adjectival form
thereof, where appropriate).
               “Compliance Certificate” shall mean a certificate duly executed
in the form of Exhibit K.
               “Consolidated EBITDA” of any Person for any period shall mean,
without duplication, the consolidated net income or loss of such Person (before
deduction for minority interests in Consolidated Entities and excluding, solely
for purposes of Sections 7.12 and 7.13, the adjustment for so-called
“straight-line rent accounting”) for such period; plus (A) the following items
to the extent deducted in computing such consolidated net income of such Person
for such period: (i) Consolidated Interest Expense of such Person for such
period, (ii) Consolidated Income Tax Expense of such Person for such period and
(iii) consolidated real estate depreciation, amortization and other
extraordinary and non-cash items of such Person for such period (except, in the
case of such other non-cash items, to the extent that a cash payment will be
required to be made in respect thereof in a future period); minus (B) the
following items to the extent included in computing such consolidated net income
of such Person for such period: (i) all consolidated gains (or plus all losses)
attributable to the sale or other disposition of assets or debt restructurings
of such Person in such period, (ii) income (loss) from Unconsolidated Entities
and (iii) for purposes of calculating Consolidated Total Asset Value of such
Person only, all consolidated interest income of such Person received in
connection with any mortgages; plus (or minus, as applicable), (C) such Persons’
Unconsolidated Allocation Percentage of the items described above in this
definition of any Unconsolidated Entity for such period; provided, however,
that, notwithstanding the foregoing and solely for the purposes of Sections 7.12
and 7.13, the Consolidated EBITDA for any Real Estate Asset owned or leased by
such Person or any Consolidated Entity or Unconsolidated Entity of such Person
for less than one completed fiscal quarter shall equal the product (or, in the
case of any such Real Estate Asset owned or leased by an Unconsolidated Entity
of such Person, such Person’s Unconsolidated Allocation Percentage of the
product) obtained by multiplying (I) the product of (a) the aggregate Cost of
such Person or its Consolidated Entity or Unconsolidated Entity (or an
Accommodation Party for the benefit of such Person or its Consolidated Entity or
Unconsolidated Entity), as applicable, to acquire such Real Estate Asset and
(b) the Capitalization Rate applicable to such Real Estate Asset, by (II) a
fraction whose numerator is the actual number of days in such fiscal quarter
during which such Person or its Consolidated Entity or Unconsolidated Entity, as
applicable, owned or leased such Real Estate Asset and the denominator of which
is the actual number of days in the fiscal year in which such fiscal quarter
occurs.
               “Consolidated Entity” shall mean, for any Person at any date, any
Subsidiary or other Person which is consolidated with such first Person in
accordance with GAAP.

-60-



--------------------------------------------------------------------------------



 



               “Consolidated Fixed Charge Coverage Ratio” of any Person for any
period shall mean the ratio of (x) Consolidated EBITDA of such Person for such
period to (i) to Consolidated Fixed Charges of such Person for such period.
               “Consolidated Fixed Charges” of any Person for any period shall
mean the sum of, without duplication, (i) Consolidated Interest Expense of such
Person for such period, (ii) an amount equal to $0.25 multiplied by the rentable
square footage of all Real Estate Assets of such Person and its Consolidated
Entities, (iii) the aggregate amount of all Dividends paid by such Person and
its Consolidated Entities during such period on any Preferred Stock, (iv) the
scheduled principal amount of all amortization payments on all Indebtedness
(including, without limitation, the principal component of all Capitalized Lease
Obligations) of such Person and its Consolidated Entities for such period (as
determined on the first day of such period) and (v) such Person’s Unconsolidated
Allocation Percentage of any of the foregoing items that are attributable to any
Unconsolidated Entity for such period.
               “Consolidated Income Tax Expense” of any Person for any period
shall mean the sum of, without duplication, (i) the consolidated provision for
income taxes of such Person taken into account in determining the consolidated
net income of such Person for such period and (ii) such Person’s Unconsolidated
Allocation Percentage of the consolidated provision for income taxes of any
Unconsolidated Entity for such period.
               “Consolidated Interest Coverage Ratio” of any Person for any
period shall mean the ratio of (x) Consolidated EBITDA of such Person for such
period to (y) Consolidated Interest Expense of such Person for such period.
               “Consolidated Interest Expense” of any Person for any period
shall mean the sum of, without duplication, (i) the total consolidated interest
expense of such Person for such period (calculated without regard to any
limitations on the payment thereof) plus, without duplication, that portion of
consolidated Capitalized Lease Obligations of such Person representing the
interest factor for such period, but excluding that portion of the consolidated
interest expense of such Person for such period that has accrued and is
capitalized into principal at the end of such period (and is not paid in cash)
in accordance with the terms of the agreement governing the respective
Indebtedness as such terms were in effect at the time that such Indebtedness was
originally incurred, and (ii) such Person’s Unconsolidated Allocation Percentage
of any of the foregoing items that are attributable to any Unconsolidated Entity
for such period.
               “Consolidated Net Worth” of any Person at any time shall mean the
total assets minus the total liabilities of such Person at such time as would be
required to be reflected at such time on the consolidated balance sheet of such
Person.
               “Consolidated Total Asset Value” of any Person at any time shall
mean the sum of, without duplication, the following amounts of such Person and
its Consolidated Entities at such time: (i) all Unrestricted Cash and Cash
Equivalents, (ii) the Fair Market Value of all Real Estate Assets (other than
(x) Land Held for Development, (y) Land under Development and (z) any Real
Estate Asset (including any Real Estate Asset held by an Accommodation Party for
the benefit of such Person or its Consolidated Entities) (i) which is acquired
(or operating control of which is acquired) after the Effective Date or
(ii) which is developed or substantially

-61-



--------------------------------------------------------------------------------



 



renovated after the Effective Date (which, in the case of any Real Estate Asset
described in this clause (z), will be included at Cost (including the Cost
incurred by an Accommodation Party for the benefit of such Person or its
Consolidated Entities) during the first six (6) fiscal quarters after such
acquisition or completion of such development or substantial renovation)),
(iii) all Land Held for Development, Land under Development and other real
estate investments valued at the book value thereof before accumulated
depreciation, (iv) all other Investments (including real estate related
technology companies and taxable REIT Subsidiaries), valued at book value before
accumulated depreciation and (v) to the extent not otherwise included in any of
preceding clauses (i) through (iv), such Person’s Unconsolidated Allocation
Percentage of any of the items in preceding clauses (i), (iii) and (iv) that are
attributable to an Unconsolidated Entity at such time.
               “Consolidated Total Indebtedness” of any Person at any time shall
mean the sum of, without duplication, of the following amounts of such Person
and its Consolidated Entities at such time: (i) all Indebtedness (other than
Indebtedness of the type described in clause (D) of the definition thereof but
including all other items of Indebtedness described in such definition),
(ii) all amounts of guaranties, indemnities for borrowed money, stop-loss
agreements and the like provided by such Person or any of its Consolidated
Entities, in each case in connection with and guarantying repayment of amounts
outstanding under any other Indebtedness of the type described in the other
clauses of this definition, (iii) all amounts of bonds posted by such Person or
any of its Consolidated Entities guaranteeing performance or payment
obligations, and (iv) such Person’s Unconsolidated Allocation Percentage of any
of the foregoing items that are attributable to any Unconsolidated Entity at
such time.
               “Contingent Obligation” shall mean, as to any Person, any
liability of such Person as a result of such Person being a general partner of
any other Person, unless the underlying Indebtedness is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary obligation,
(iii) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof, including, without limitation, completion guaranties, debt service
guaranties, environmental indemnities and non-recourse carveout guaranties;
except in each case to the extent a claim is made against such Person as a
result thereof; provided, however, that the term Contingent Obligation shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the lesser of (x) the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
shown (or would be required to be shown) on the balance sheet of such Person and
(y) the stated amount of such Contingent Obligation.

-62-



--------------------------------------------------------------------------------



 



               “Continuing Trizec Canada Directors” shall mean the directors of
Trizec Canada on the Effective Date and each other director of Trizec Canada if
such director’s nomination for election to the Board of Directors of Trizec
Canada is recommended by a majority of the then Continuing Trizec Canada
Directors or by a majority of the nominating committee appointed by the then
Continuing Trizec Canada Directors for the purpose of nominating directors for
election to the Board of Directors of Trizec Canada.
               “Continuing Trizec Directors” shall mean the directors of Trizec
on the Effective Date and each other director of Trizec if such director’s
nomination for election to the Board of Directors of Trizec is recommended by a
majority of the then Continuing Trizec Directors or by a majority of any
nominating committee appointed by the then Continuing Trizec Directors for the
purpose of nominating directors for election to the Board of Directors of
Trizec.
               “Cost” shall mean (a) with respect to the acquisition of any
Property, without duplication, (i) the aggregate purchase price paid as cash
consideration for such purchase (without adjustment for prorations), plus the
principal amount of any note delivered or other deferred payment to be made in
connection with such purchase and the value of any non-cash consideration
delivered in connection with such purchase (including, without limitation,
shares or preferred shares of beneficial interest in Trizec, partnership or
membership units in Holding’s Parent or Equity Interests in any Subsidiary of
Trizec) plus (ii) reasonable and customary costs of sale and non-recurring taxes
paid or payable in connection with such purchase, and (b) with respect to any
Real Estate Asset which is acquired (or operating control in which is acquired),
developed or substantially renovated after the Effective Date, the undepreciated
book value of such Real Estate Asset as so acquired, developed or renovated.
               “Credit Documents” shall mean this Agreement, the Notes executed
and delivered pursuant to the terms of this Agreement, the Pledge Agreement, the
Guaranty and the Subordination Agreement.
               “Credit Party” shall mean Trizec, Holdings, THOPI, each of the
Borrowers, each of the respective Subsidiaries of the Borrowers and each
Subsidiary Guarantor.
               “DBTCA” shall mean Deutsche Bank Trust Company Americas.
               “Default” shall mean any event, act or condition which with
notice or lapse of time, or both, would constitute an Event of Default;
provided, however, that any event, act or condition which causes the 60 day
period referred to in clause (i)(A) of the definition of Change of Control or
the 60 day period referred to in clause (i)(y)(A) of the definition of Trizec
Canada Control Requirements to commence shall not constitute a Default.
               “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
               “Dividend” with respect to any Person shall mean that such Person
has paid a dividend or distribution or returned any equity capital to its
stockholders, partners or members or made any other distribution, payment or
delivery of property (other than shares of common or preferred equity of such
Person) or cash to its stockholders, partners or members as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for any
consideration

-63-



--------------------------------------------------------------------------------



 



any shares of any class of its Equity Interests outstanding on or after the
Effective Date, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for a consideration any shares of any class of any Equity
Interests of such Person outstanding on or after the Effective Date.
               “Documents” shall mean, collectively, (i) the Credit Documents,
(ii) the Acquisition Documents, (iii) the Merger Documents and (iv) the Existing
Credit Documents.
               “Dollars” and the sign “$” shall each mean freely transferable
lawful money of the United States.
               “Effective Date” shall have the meaning provided in
Section 11.10.
               “Eligible Transferee” shall mean and include a commercial bank,
an insurance company, a finance company, a financial institution, any fund that
invests in bank loans, any Approved Fund or any other “accredited investor” (as
defined in Regulation D of the Securities Act).
               “Environmental Approvals” shall mean any governmental permit,
license, approval, ruling, variance, exemption or other authorization required
under applicable Environmental Laws.
               “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings (in each case in writing) arising under any Environmental Law or any
Environmental Approval (hereafter, “Claims”), including, without limitation, (a)
any and all Claims by governmental or regulatory authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to human
health, safety or the environment due to the presence of Hazardous Materials.
               “Environmental Law” shall mean any Federal, state, foreign or
local statute, law, rule, regulation, ordinance, code and rule of common law now
or hereafter in effect and in each case as amended, and any judicial or legally
binding administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
               “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however desig-

-64-



--------------------------------------------------------------------------------



 



nated) equity of such Person, including, without limitation, any Preferred
Stock, any limited or general partnership interest and any limited liability
company membership interests.
               “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect on the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
               “ERISA Group” shall mean Trizec and each person (as defined in
Section 3(9) of ERISA) which together with Trizec or a Subsidiary of Trizec
would be deemed to be a “single employer” within the meaning of Section 414 of
the Code or (ii) as a result of Trizec or a Subsidiary of Trizec being or having
been a general partner of such person.
               “Eurodollar Rate” shall mean, with respect to any Interest Period
relating to a Borrowing of Eurodollar Rate Loans, (a) the rate of interest per
annum that appears on Page 3750 of the Dow Jones Market Screen (or such other
page as may replace Page 3750 on the Associated Press-Dow Jones Telerate Service
or such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association interest settlement rates for Dollar deposits) for Dollar deposits
of amounts in immediately available funds comparable to the principal amount of
the Eurodollar Rate Loans included in such Borrowing with the same Interest
Period and with maturities comparable to the Interest Period applicable to such
Eurodollar Rate Loans as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period, in each case
with the rate determined pursuant to preceding clause (a) to be divided (and
rounded upward, if necessary, to the fifth decimal place) by (b) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) applicable to any member bank of
the Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the rate
to be used for purposes of this definition shall be (x) the rate of interest per
annum quoted by the Administrative Agent to first-class banks in the London
interbank Eurodollar market for Dollar deposits of amounts in immediately
available funds comparable to the principal amount of the Eurodollar Rate Loans
included in such Borrowing with the same Interest Period and with maturities
comparable to the Interest Period applicable to such Eurodollar Rate Loans as of
11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period, in each case with the rate determined
pursuant to preceding clause (x) to be divided (and rounded upward, if
necessary, to the fifth decimal place) by (y) a percentage equal to 100% minus
the then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).
               “Eurodollar Rate Loan” shall mean each Loan designated as such by
the Borrowers at the time of the incurrence thereof or conversion thereto.

-65-



--------------------------------------------------------------------------------



 



               “Event of Default” shall have the meaning provided in Section 8.
               “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
               “Existing Credit Agreement” shall mean the Amended and Restated
Credit Agreement, dated as of October 31, 2005, among Trizec Holdings Operating
LLC, as borrower, Trizec, Deutsche Bank Trust Company Americas, as
administrative agent, and the lenders party thereto, as the same may be amended,
restated, modified and/or supplemented in accordance with the terms thereof and
hereof.
               “Existing Credit Agreement Subsidiary Guarantor” shall mean any
direct Subsidiary of Trizec which executes and delivers a subsidiary guaranty
pursuant to Section 8.13(f) of the Existing Credit Agreement.
               “Existing Credit Documents” shall mean the Credit Documents as
such term is defined in the Existing Credit Agreement, as the same may be
amended, restated, modified and/or supplemented in accordance with the terms
thereof and hereof.
               “Existing Properties” shall mean each Real Estate Asset owned or
leased by either of the Borrowers or any of their respective Subsidiaries on the
Effective Date which is not an Acquired Property or the Gallerias Property. The
Existing Properties are described on Schedule IV.
               “Extension Requirements” shall mean, with respect to the delivery
of the notice pursuant to Section 1.13 or the extension of the Maturity Date
pursuant to Section 1.13, the satisfaction of each of the following conditions:
(i) no Default or Event of Default shall have occurred and be continuing at such
time, both before and immediately after giving effect to such delivery or such
extension, as the case may be, (ii) all representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such request or extension
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, (iii) the
Borrowers shall have paid to each Lender the First Extension Fee or Second
Extension Fee, as the case may be, owed to such Lender pursuant to, and on or
before the time provided in, Section 2.01(a) or (b), as applicable, (iv) in the
case of a request by the Borrowers to extend the original Maturity Date, the
aggregate principal amount of the Loans outstanding on the original Maturity
Date shall be at least 20% less than the aggregate principal amount of the Loans
made on the Effective Date, (v) in the case of a request by the Borrowers to
extend the First Extended Maturity Date, the aggregate principal amount of the
Loans outstanding on the First Extended Maturity Date shall be at least 45% less
than the aggregate principal amount of the Loans outstanding on the Effective
Date and (vii) on the date of extension of the Maturity Date, a Senior Financial
Officer of the Borrowers shall have delivered to the Administrative Agent an
officer’s certificate certifying as to compliance with preceding clauses (i),
(ii) and (iii).

-66-



--------------------------------------------------------------------------------



 



               “Fair Market Value” of any Person at any time shall mean an
amount equal to (i)(x) Consolidated EBITDA for the most recently ended two
fiscal quarters of such Person (including cash severance payments made to
employees of such Person during such period to the extent deducted in computing
Consolidated EBITDA, but excluding the portion of such Consolidated EBITDA for
such two fiscal quarter period attributable to (A) any Real Estate Assets sold
or acquired after the first day of the most recently ended four fiscal quarter
period and on or prior to the date of determination and (B) any Lease
termination payments) multiplied by (y) two minus (ii) $0.25 multiplied by the
aggregate rentable square footage of all Real Estate Assets of such Person and
its Consolidated Entities at such time with the remainder of (i) minus
(ii) being divided by (iii) the Capitalization Rates applicable to the Real
Estate Assets in question; provided, however, that for purposes of the
calculations above, any portion of any revenues and expenses included in
Consolidated EBITDA that are not directly attributable to a particular Real
Estate Asset shall be allocated to all Real Estate Assets on a pro rata basis
based upon aggregate rentable square footage of such Real Estate Assets.
               “Federal Funds Rate” shall mean, for any day, a rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.
               “Fees” shall mean all amounts payable pursuant to or referred to
in Section 2.01.
               “Financed Properties” shall mean the Gallerias Property, the
Acquired Properties, the Existing Properties and the other Additional
Properties.
               “First Citizens Property” shall mean the Real Estate Asset
commonly known as First Citizens Plaza, Charlotte, North Carolina.
               “First Extension Fee” shall have the meaning provided in
Section 2.01(a).
               “First Extended Maturity Date” shall have the meaning provided in
Section 1.13(a).
               “Foreign Pension Plan” shall mean any plan, fund (including
without limitation, any superannuation fund) or other similar program
established or maintained outside the United States of America by Trizec or any
of its Subsidiaries primarily for the benefit of employees of Trizec or its
Subsidiaries residing outside the United States of America, which plan, fund or
similar program provides, or results in, retirement income, the deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
               “Funds From Operations” shall have the meaning provided in
accordance with resolutions adopted by the Board of Governors of the National
Association of Real Estate Investment Trust as in effect on the Effective Date;
provided that Funds From Operations, for the

-67-



--------------------------------------------------------------------------------



 



purposes of this Agreement, shall all times exclude (a) charges for non-cash
impairments taken in accordance with GAAP and (b) non-recurring charges.
               “GAAP” shall mean, with respect to Trizec and the Borrowers,
generally accepted accounting principles in effect from time to time in the
United States as applied by Trizec and the Borrowers in the preparation of its
consolidated financial statements.
               “Gallerias Property” shall mean the Real Estate Asset commonly
known as The Gallerias, Towers One (having an address at One Galleria Tower,
12255 Noel Road, Dallas, Texas 75240), Towers Two (having an address at Two
Galleria Tower, 13455 Noel Road, Dallas, Texas 75240), Towers Three (having an
address at Three Galleria Tower, 13155 Noel Road, Dallas, Texas 75240) and an
adjacent parcel of land owned by TPRE.
               “Governmental Authority” shall mean any Federal, state or local
government or any other political subdivision thereof or agency exercising
executive, legislative, judicial, regulatory or administrative functions.
               “Granting Lender” shall have the meaning provided in
Section 11.04(b).
               “Ground Lease” shall mean each lease of an Acquired Property
(other than a lease from an Accommodation Party to a Trizec QEAA Lessee) under
which either of the Borrowers or a Subsidiary of either of the Borrowers is the
lessee, as the same may be amended, restated, modified and/or supplemented in
accordance with the terms thereof and hereof. The Ground Leases in effect on the
Effective Date are set forth in Schedule 5.24 attached hereto.
               “Ground Lessee” shall mean the lessee under a Ground Lease,
together with its successors and assigns.
               “Guaranteed Creditors” shall mean and include each of the
Administrative Agent and the Lenders.
               “Guaranteed Obligations” shall mean the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of the
principal and interest on each Note issued by, and all Loans made to, the
Borrowers under this Agreement together with all the other obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Code, would become due), indebtedness and liabilities (including, without
limitation, indemnities, fees and interest (including any interest accruing
after the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for herein, whether or not such interest is an
allowed claim in any such proceeding) thereon) of the Borrowers to the Lenders
and the Administrative Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document to
which either of the Borrowers is a party and the due performance and compliance
by each Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document.
               “Guarantor” shall mean each of Trizec and each Subsidiary
Guarantor.

-68-



--------------------------------------------------------------------------------



 



               “Guaranty” shall mean each of the Trizec Guaranty and the
Subsidiaries Guaranty.
               “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is friable, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, which
are regulated under any applicable Environmental Law; and (c) any other
chemical, material or substance, the Release of which is prohibited, limited or
regulated by any Environmental Law.
               “Highest Lawful Rate” shall mean, at any given time during which
any Obligations shall be outstanding hereunder, the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Obligations owing under this
Agreement and any other Credit Document, under the laws of the State of New York
(or the law of any other jurisdiction whose laws may be mandatorily applicable
notwithstanding other provisions of this Agreement and the other Credit
Documents), or under applicable federal laws which may presently or hereafter be
in effect and which allow a higher maximum nonusurious interest rate than under
New York (or such other jurisdiction’s) law, in any case after taking into
account, to the extent permitted by applicable law, any and all relevant
payments or charges under this Agreement and any other Credit Documents executed
in connection herewith, and any available exemptions, exceptions and exclusions.
               “Holding’s Parent” shall mean Trizec Holdings Operating LLC, a
Delaware limited liability company.
               “Holdings” shall mean Trizec Holdings, LLC, a Delaware limited
liability company.
               “Indebtedness” of any Person shall mean, without duplication, (A)
(i) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than trade payable or accrued
liabilities arising in the ordinary course of business which are not overdue or
which are being contested in good faith) and (ii) all indebtedness of such
Person evidenced by a note, bond, debenture or similar instrument, (B) the face
amount of all letters of credit, bankers acceptances or similar instruments
issued for the account of such Person and, without duplication, all unreimbursed
amounts drawn thereunder, (C) all Contingent Obligations of such Person, (D) all
payment obligations of such Person under any Interest Rate Protection Agreements
or Other Hedging Agreements, (E) all Indebtedness of the types described in
clause (A), (B), (C), (D), (F) or (G) of this definition secured by any Lien on
any Property owned by such Person, whether or not such Indebtedness has been
assumed by such Person (provided that, if the Person has not assumed or
otherwise become liable in respect of such Indebtedness, such Indebtedness shall
be deemed to be in an amount equal to the fair market value of the Property to
which such Lien relates as determined in good faith by such Person), (F) the
aggregate amount required to be capitalized under Capital Leases under which
such Person is the lessee and (G) all obligations of such Person to pay a
specified purchase price for goods or services, whether or not delivered or
accepted, i.e., take-or-pay and similar obliga-

-69-



--------------------------------------------------------------------------------



 



tions. Notwithstanding the foregoing, Indebtedness shall not include any
Dividends declared but not yet paid.
               “Intercompany Indebtedness” shall mean any Indebtedness for
borrowed money owed by Trizec or any of its Subsidiaries to Trizec or any of its
Subsidiaries.
               “Interest Determination Date” shall mean, with respect to any
Eurodollar Rate Loan, the second Business Day prior to the commencement of any
Interest Period relating to such Eurodollar Rate Loan.
               “Interest Period” shall have the meaning provided in
Section 1.07.
               “Interest Rate Hedges” shall mean interest rate exchange, collar,
cap, swap, adjustable strike cap, adjustable strike corridor or similar
agreements issued by providers, and having terms, conditions and tenors, which
are consistent with the past practice of Trizec and entered into by Trizec
and/or its Subsidiaries to provide protection to, or minimize the impact upon,
Trizec and/or its Subsidiaries of increasing floating rates of interest
applicable to Indebtedness under clause (A) of the definition of Indebtedness.
               “Interest Rate Protection Agreement” shall mean any interest rate
swap agreement, interest rate cap agreement, interest collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.
               “Investment Company Act” shall mean the Investment Company Act of
1940, as amended.
               “Investments” shall mean all expenditures made and all
liabilities incurred (contingent or otherwise, but without duplication): (i) for
the acquisition of stock, partnership interests or other Equity Interests or for
the acquisition of Indebtedness of, or for loans, advances, capital
contributions or transfers of property to, any Person; (ii) in connection with
Land under Development; (iii) in connection with Land Held for Development; and
(iv) for the acquisition of any other obligations of any Person.
               “Joint Venture” shall mean, as to any Person, (x) any Subsidiary
of such Person in which such Person owns less than 90% of the Equity Interests
and (y) any Unconsolidated Entity.
               “Judgment Currency” shall have the meaning provided in
Section 11.20(a).
               “Judgment Currency Conversion Date” shall mean the meaning
provided in Section 11.20(a).
               “JV Partner Equity Percentage” in any Person means the percentage
of the Equity Interests in such Person not owned directly or indirectly by
Trizec, except that if Trizec owns Equity Interests in such Person indirectly
through Holding’s Parent, then the JV Partner Equity Percentage in such Person
shall mean the percentage of the Equity Interests in such Person not owned
directly or indirectly by Holding’s Parent.

-70-



--------------------------------------------------------------------------------



 



               “Land Held for Development” shall mean any unimproved Real Estate
Asset which is not Land under Development.
               “Land under Development” shall mean any Real Estate Asset for
which Holding’s Parent or any of its Consolidated Entities or Unconsolidated
Entities is actively pursuing construction of one or more buildings, structures
or other improvements and for which construction is proceeding to completion
without undue delay from permit denial, construction delays or otherwise, all
pursuant to such Person’s ordinary course of business, provided that any such
Real Estate Asset (or, if applicable, any building, structure or other
improvement comprising a portion of any such Real Estate Asset) will no longer
be considered Land under Development when (i) a certificate of occupancy has
been issued for such Real Estate Asset (or building, structure or other
improvement thereon) or such Real Estate Asset (or building, structure or other
improvement thereon) may otherwise be lawfully occupied for its intended use and
(ii) (A) in the case of an office, industrial or flex building, such Real Estate
Asset is more than 85% leased in the aggregate (based on square footage) and
such Person is receiving rental payments from tenants leasing more than 85% of
such Real Estate Asset (based on square footage), (B) in the case of a retail
building, such Real Estate Asset is more than 85% leased in the aggregate (based
on square footage) and has had a certificate of occupancy for at least
18 months, (C) in the case of a hotel, such Real Estate Asset has had a
certificate of occupancy for at least 18 months and is receiving guests in the
ordinary course of business, and (D) in the case of each unit of a residential
condominium, such residential condominium unit is sold. Notwithstanding the
foregoing, tenant improvements (where available) to previously constructed
and/or leased Real Estate Assets shall not be considered Land under Development.
Notwithstanding the foregoing, a Real Estate Asset whose improvements are being
restored following any damage to or loss or destruction of all or any portion of
such Real Estate Asset or any taking of all or any portion of such Real Estate
Asset for public or quasi public use under the power of eminent domain shall not
constitute Land under Development.
               “Leaseholds” of any Person shall mean all the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.
               “Lender” shall mean each financial institution listed on
Schedule I, as well as any Person which becomes a “Lender” hereunder pursuant to
Sections 1.12 or 11.04(b).
               “Lender Default” shall mean (i) the refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing required to be made available by it hereunder or (ii) a Lender having
notified in writing each Borrower and/or the Administrative Agent that such
Lender does not intend to comply with its obligations under Section 1.01, in the
case of either clause (i) or (ii) as a result of any takeover or control
(including, without limitation, as a result of the occurrence of any event of
the type described in Section 8.05 with respect to such Lender) of such Lender
by any regulatory authority or agency.
               “Lien” shall mean any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest, preference, priority or other security agreement of any kind
or nature whatsoever (including, without limitation, any conditional sale or
other title retention agreement, any financing or similar statement or notice

-71-



--------------------------------------------------------------------------------



 



filed under the UCC or any other similar recording or notice statute, and any
lease having substantially the same effect as any of the foregoing).
               “Loan” shall have the meaning provided in Section 1.01(a).
               “Loan Percentage” shall have the meaning provided in
Section 11.05(e)(iii).
               “LTV” shall mean the quotient (expressed as a percentage)
obtained by dividing (a) the maximum principal amount of the Indebtedness in
question by (b) the “as-is” value of the Real Estate Asset in question (as
determined by an Appraisal satisfactory to the Administrative Agent).
               “Margin Stock” shall have the meaning provided in Regulation U.
               “Material Adverse Effect” shall mean (i) any material adverse
effect on the business, operations, property, assets, liabilities or condition
(financial or otherwise) of Trizec and its Subsidiaries taken as a whole, or
(ii) any material adverse effect (x) on the rights or remedies of the Lenders or
the Administrative Agent hereunder or under any other Credit Document or (y) on
the ability of the Credit Parties taken as a whole to perform their obligations
to the Lenders or the Administrative Agent hereunder or under the other Credit
Documents.
               “Material Lease” shall mean any lease or leases at a Financed
Property which, either individually or in the aggregate, demise 35,000 or more
square feet of space to a single lessee or tenant and/or its Affiliates.
               “Maturity Date” shall mean May 2, 2007, as such date may be
extended pursuant to Section 1.13.
               “Merger” shall mean the merger transaction contemplated by the
Merger Documents.
               “Merger Agreement” shall mean the Merger Agreement among Arden,
Arden Realty Limited Partnership, General Electric Capital Corporation and
certain of its subsidiaries, and Trizec Properties, Inc. and Trizec Holdings
Operating LLC, as the same may be amended, modified and/or supplemented from
time to time in accordance with the terms hereof and thereof.
               “Merger Documents” shall mean the Merger Agreement and all
agreements and documents relating to the Merger Agreement, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.
               “Minimum Borrowing Amount” shall mean $1,000,000.
               “Moody’s” shall mean Moody’s Investors Service, Inc. or any
successor thereto.
               “Mortgage Indebtedness” shall mean Indebtedness for borrowed
money which is secured by a mortgage on one or more Real Estate Assets and/or a
pledge of the capital stock or other Equity Interests of the Person who owns
such Real Estate Asset(s).

-72-



--------------------------------------------------------------------------------



 



               “Mortgage Interests” shall mean a mortgage (or similar
instrument) encumbering a Real Estate Asset (including, without limitation, a
pledge of Equity Interests in a direct or indirect owner of a Real Estate Asset
as security for a mezzanine finance transaction) and securing indebtedness that
is owed to Trizec or any of its Consolidated Entities, including certificates of
interests in real estate mortgage investment conduits.
               “Multiemployer Plan” shall mean at any time an employee pension
benefit plan within the meaning of Section 4001(a)(3) of ERISA to which any
member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such five year period.
               “Multiple Voting Shares” shall mean the Multiple Voting Shares as
defined in the Articles of Incorporation of Trizec Canada dated January 29,
2002, as amended by the Certificate of Amendment dated March 11, 2002.
               “Munk Family” shall mean Peter Munk, his spouse, any of his issue
and the spouses of any of them, his or their respective legal representatives,
any corporation of which all the voting shares are beneficially owned, directly
or indirectly, by any one or more of the foregoing persons and any trust the
only beneficiaries of which are any one or more of the foregoing persons.
               “NAIC” shall mean the National Association of Insurance
Commissioners.
               “Net Cash Proceeds” shall mean for any event requiring a
repayment of Loans pursuant to Section 3.02(c), (d) or (e), the Trizec Equity
Percentage in the borrower, seller, issuer or owner, as applicable, multiplied
by the gross cash proceeds received from such event, net of (i) reasonable
transaction costs (including, without limitation, any underwriting, brokerage or
other customary selling commissions, reasonable legal, advisory and other fees
and expenses associated therewith and sales and transfer taxes arising
therefrom), (ii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than the Obligations) which is secured
by the respective or underlying asset which was sold or otherwise disposed of or
which is the subject of a Recovery Event, (iii) the estimated net marginal
increase in income taxes which will be payable by Trizec’s consolidated group or
any Subsidiary of Trizec with respect to the fiscal year of Trizec in which the
sale or other disposition occurs as a result of such sale or other disposition
and (iv) in the case of a repayment of Loans pursuant to Section 3.02(d) (but
only if 100% of the Equity Interests of a Property Owner are sold in lieu of an
Asset Sale of all of the Real Estate Assets owned by such Property Owner),
without duplication, the items described in clauses (i) through (iv) of the
definition “Net Sale Proceeds”.
               “Net Operating Income” shall mean, for any period, an amount
equal to (i) the aggregate rental and other income (excluding any interest or
other payments on or with respect to any Trizec QEAA Loan) from the operation of
all Real Estate Assets during such period; minus (ii) all expenses and other
proper charges incurred in connection with the operation of such Real Estate
Assets (including, without limitation, real estate taxes, management fees, bad
debt expenses and rent under leases, other than a lease from an Accommodation
Party to a Trizec QEAA Lessee) during such period; but, in any case, before
payment of or provision for debt

-73-



--------------------------------------------------------------------------------



 



service charges for such period, income taxes for such period, and depreciation,
amortization, and other non-cash expenses for such period.
               “Net Sale Proceeds” shall mean for any sale or other disposition
of a Real Estate Asset, the Trizec Equity Percentage in the seller of such Real
Estate Asset multiplied by the gross cash proceeds received from such sale or
other disposition, net of (i) reasonable transaction costs (including, without
limitation, any underwriting, brokerage or other customary selling commissions,
reasonable legal, advisory and other fees and expenses (including title and
recording expenses), associated therewith and sales and transfer taxes arising
therefrom), (ii) payments of unassumed liabilities relating to the Real Estate
Asset sold or otherwise disposed of at the time of, or within 45 days (or such
longer period as the Administrative Agent may approve in its reasonable
discretion) after, the date of such sale or other disposition, (iii) the amount
of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than the Obligations) which is secured by the respective
Real Estate Asset which was sold or otherwise disposed of, and (iv) the
estimated net marginal increase in income taxes which will be payable by
Trizec’s consolidated group or any Subsidiary of Trizec with respect to the
fiscal year of Trizec in which the sale or other disposition occurs as a result
of such sale or other disposition; provided, however, that such gross proceeds
shall not include any portion of such gross cash proceeds which the Borrowers
determine in good faith should be reserved and are reserved by either of the
Borrowers for post-closing adjustments (to the extent the Borrowers deliver to
the Lenders a certificate signed by an authorized officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six
(6) months following the date of the respective Asset Sale or such longer period
as the Administrative Agent may approve in its reasonable discretion), the
amount (if any) by which the reserved amount in respect of such sale or
disposition exceeds the actual post-closing adjustments payable by Trizec,
either of the Borrowers or any of their respective Subsidiaries shall constitute
gross cash proceeds on such date received by Trizec, such Borrowers and/or any
of their respective Subsidiaries from such sale or other disposition.
               “Non-Defaulting Lender” shall mean and include each Lender other
than a Defaulting Lender.
               “Note” shall have the meaning provided in Section 1.03(a).
               “Notice of Conversion/Continuation” shall have the meaning
provided in Section 1.04.
               “Notice Office” shall mean the office of the Administrative Agent
located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302,
Attention: Real Estate Loan Operation, Telecopier Numbers:
(201) 593-2308/2309/2310, Telephone Numbers: (201) 593-2165/2163/2170, or such
other office in the continental United States or person as the Administrative
Agent may hereafter designate in writing as such to the other parties hereto.
               “Obligation Currency” shall have the meaning provided in
Section 11.20(a).

-74-



--------------------------------------------------------------------------------



 



               “Obligations” shall mean all amounts owing to the Administrative
Agent or any Lender pursuant to the terms of this Agreement or any other Credit
Document.
               “Other Hedging Agreement” shall mean any foreign exchange
contracts, currency swap agreements, commodity agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency values.
               “Payment Office” shall mean the office of the Administrative
Agent located at 90 Hudson Street, 5th Floor, Jersey City, New Jersey 07302,
Attention: Real Estate Loan Operations, or such other office in the continental
United States as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.
               “PBGC” shall mean the Pension Benefit Guaranty Corporation or any
entity succeeding to any or all of its functions under ERISA.
               “Permitted Encumbrances” shall have the meaning provided in
Section 7.01.
               “Permitted Holders” shall mean (x) Trizec Canada (and/or one or
more Wholly-Owned Subsidiaries of Trizec Canada) so long as the Trizec Canada
Control Requirements are satisfied, (y) Peter Munk (and/or one or more
Wholly-Owned Subsidiaries of Peter Munk) and (z) in the case of clause (i)(A) of
the definition of Change of Control only, Trizec Canada (and/or one or more
Wholly-Owned Subsidiaries of Trizec Canada) so long as Peter Munk (and/or one or
more Wholly-Owned Subsidiaries of Peter Munk) has (and does not fail to
exercise) the power to elect a majority of the directors of Trizec Canada.
               “Permitted Mortgage Indebtedness” shall have the meaning provided
in Section 7.04(b).
               “Person” shall mean any individual, partnership, joint venture,
limited liability company, firm, corporation, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.
               “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), which is maintained or contributed to
by (or to which there is an obligation to contribute of) any member of the ERISA
Group, and each such plan for the five-year period immediately following the
latest date on which the member of the ERISA Group maintained, contributed to or
had an obligation to contribute to such plan.
               “Pledge Agreement” shall have the meaning provided in
Section 4.12.
               “Preferred Stock” as applied to the capital stock of any Person,
shall mean capital stock of such Person (other than common stock of such Person
and, in the case of Trizec, Special Voting Stock) of any class or classes
(however designed) that ranks prior, as to the payment of dividends or as to the
distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to shares of capital stock of any
other class of such Person.

-75-



--------------------------------------------------------------------------------



 



               “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
               “Projections” shall mean the projections contained in the Lender
Information Package, dated March 2, 2006, which were prepared by Trizec in
connection with the Transactions and delivered to the Administrative Agent and
the Lenders prior to the Effective Date.
               “Property” of a Person shall mean any and all property, whether
real, personal, tangible, intangible or mixed, of such Person, or other assets
owned, leased or operated by such Person.
               “Property Information” shall mean, with respect to any Acquired
Property, the following:
          (i)      an owner’s title insurance report, issued by a nationally
recognized title insurance company, together with evidence satisfactory to the
Administrative Agent that such title insurance company is obligated to insure
the applicable Property Owner’s fee simple title or leasehold estate to each
Financed Property owned or leased by such Property Owner, free and clear of all
defects and encumbrances except Permitted Encumbrances;
          (ii)      a rent roll (as of April 1, 2006) and a copy of each lease
described on such rent roll;
          (iii)      a year-end actual operating statement for the calendar year
ending on December 31, 2005;
          (iv)      a year-to-date actual operating statement (as of the quarter
most recently ended), if then available; and
          (v)      in the case of any Financed Property that is the subject of a
Ground Lease, a copy of the applicable Ground Lease.
               The Property Information shall be certified to be true, complete
and correct in all material respects by the president, any vice president or a
Senior Financial Officer of the Borrowers.
               “Property Owner” shall mean each Person that owns or leases a
Financed Property, including a Property TIC Owner, a Trizec JV and an
Accommodation Party, and, in the case of any such Property owned or leased by an
Accommodation Party, the applicable Trizec QEAA Party and Trizec QEAA Lessee.

-76-



--------------------------------------------------------------------------------



 



               “Property TIC Owner” shall mean, with respect to each TIC
Property, each holder of a tenant in common ownership interest therein.
               “Qualified 1031 Exchange Intermediary” means the Chicago Deferred
Exchange Corporation or another recognized commercial provider of Section 1031
like-kind exchange services.
               “Quarterly Payment Date” shall mean the last day of each March,
June, September, and December.
               “RCRA” shall mean the Resource Conservation and Recovery Act, as
the same may be amended from time to time, 42 U.S.C. § 6901 et seq.
               “Real Estate Assets” of any Person shall mean all assets of such
Person constituting Real Property.
               “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds and tenancies in common; provided, however, that solely for the
purpose of the definitions of Consolidated Total Asset Value and Costs, Real
Property shall include all the right, title and interest of such Person as
lessee, licensee, property manager or leasing agent under leases or licenses of,
or management or leasing agreements for, land, improvements and/or fixtures.
               “Recourse” shall mean, with respect to any Person, any
Indebtedness or other obligation or liability of any other Person all or a
portion of which is guaranteed by, or for which a recourse claim may be made
against, such first Person (whether by contract, the ownership of Equity
Interests, by operation of law or otherwise); provided, however, that personal
recourse of such first Person under any Secured Indebtedness of another Person
for fraud, misrepresentation, misapplication of cash, waste, environmental
claims and liabilities and other circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements in non-recourse financing of Real Estate Assets shall
not, by itself, cause such Indebtedness to be characterized as Recourse to such
first Person except to the extent that a claim is made against such first Person
as a result of any of the foregoing items described above in this proviso.
               “Recovery Event” shall mean the receipt by Trizec, either of the
Borrowers, any of their respective Subsidiaries or any Property Owner of any
cash insurance proceeds or condemnation awards payable by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any Financed Property (including any Property located thereon).
               “Register” shall have the meaning provided in Section 11.15.
               “Regulation D” shall mean Regulation D of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof establishing reserve requirements.

-77-



--------------------------------------------------------------------------------



 



               “Regulation T” shall mean Regulation T of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof.
               “Regulation U” shall mean Regulation U of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof.
               “Regulation X” shall mean Regulation X of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
to all or a portion thereof.
               “Related Fund” means with respect to any Lender which is a fund
that invests in loans, any other fund that invests in loans that is managed by
the same investment advisor as such Lender or by an Affiliate of such Lender or
such investment advisor.
               “Release” shall mean disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring or
migrating, into or upon any land or water or air, or otherwise entering into the
environment.
               “Replaced Lender” shall have the meaning provided in
Section 1.12.
               “Replacement Lender” shall have the meaning provided in
Section 1.12.
               “Reportable Event” shall mean any event described in Section
4043(c) of ERISA with respect to a Plan other than those events as to which the
30-day notice is waived under subsection 22, 23, 25, 27 or 28 of PBGC
Regulation Section 4043.
               “Required Lenders” shall mean Non-Defaulting Lenders, the sum of
whose Commitments (or after the termination thereof, outstanding Loans)
represents an amount greater than 50% of the Total Commitment less the
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Loans of all Non-Defaulting Lenders).
               “Restricted Holding” shall have the meaning provided in
Section 7.06(a).
               “Restricted Property” shall have the meaning provided in
Section 7.01.
               “Return” shall have the meaning provided in Section 5.09
               “Revenue Procedure” shall mean Revenue Procedure 2000-37, 2000-2
CB 308 (September 15, 2000) issued by the U.S. Department of the Treasury and
the Internal Revenue Service, as the same may be amended, modified, supplemented
or replaced from time to time.
               “S&P” shall mean Standard & Poor’s Ratings Service, a division of
The McGraw-Hill Companies, Inc.
               “SEC” shall have the meaning provided in Section 6.01(e).

-78-



--------------------------------------------------------------------------------



 



               “Second Extended Maturity Date” shall have the meaning provided
in Section 1.13(b).
               “Second Extension Fee” shall have the meaning provided in
Section 2.01(b).
               “Section 3.04(b)(ii) Certificate” shall have the meaning provided
in Section 3.04(b)(ii).
               “Secured Consolidated Total Indebtedness” of any Person at any
time shall mean the sum of, without duplication, (i) the Consolidated Total
Indebtedness of such Person at such time which is secured by a Lien evidenced by
a mortgage, deed of trust, security agreement, pledge agreement or other similar
security interest on Property of such Person or its Subsidiaries or
Unconsolidated Entities, (ii) all other Consolidated Total Indebtedness of such
Person which has been incurred by a Subsidiary of such Person which is not a
Credit Party or by an Unconsolidated Entity of such Person (but excluding that
portion of such Indebtedness, if any, for which there is Recourse to a Credit
Party), and (iii) the amount of all cash and the fair market value of all other
Property (as reasonably determined by the relevant Credit Party) subject to a
Lien described in Section 7.01(f).
               “Secured Indebtedness” of any Person shall mean any Indebtedness
of such Person that is secured by a Lien evidenced by a mortgage, deed of trust,
security agreement, pledge agreement or other similar security interest on
Property of such Person.
               “Securities Act” shall mean the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder.
               “Senior Financial Officer” of any Person shall mean the chief
financial officer or treasurer of such Person or of its general partner or
managing member, as the case may be, or, in the case of the Borrowers and their
respective Subsidiaries, an authorized senior officer of such Person which has
knowledge of the financial matters of such Person.
               “SPC” shall have the meaning provided in Section 11.04(b).
               “Special Purpose Entity” shall mean a Subsidiary of a Borrower
which owns a single Real Estate Asset (or a group of related Real Estate Assets)
but does not own any Equity Interests in any other Person or any other
significant assets.
               “Special Voting Stock” shall mean the Special Voting Stock as
defined in the Fourth Amended and Restated Certificate of Incorporation of
Trizec dated February 8, 2002.
               “Specified Default” shall mean any Default under Section 8.01 or
8.05.
               “Subordination Agreement” shall have the meaning specified in
Section 4.13.
               “Subsidiaries Guaranty” shall have the meaning provided in
Section 4.10.
               “Subsidiary” shall mean, as to any Person, (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a

-79-



--------------------------------------------------------------------------------



 



majority of the directors of such corporation (irrespective of whether or not at
the time stock of any class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time
owned by such Person and/or one or more Subsidiaries of such Person, (ii) any
partnership, association, joint venture or other entity in which such Person
and/or one or more Subsidiaries of such Person has more than a 50% equity
interest at the time, and (iii) to the extent not otherwise included in
preceding clauses (i) and (ii), any Consolidated Entity of such Person.
               “Subsidiary Guarantor” shall mean (i) each Property Owner (other
than a Borrower or an Accommodation Party) (or, in the case of any Financed
Property which is owned or leased by a Trizec JV which is not a Subsidiary
Guarantor, each Wholly-Owned Subsidiary of Trizec which most directly owns an
Equity Interest therein or, in the case of any TIC Property, each Property TIC
Owner in which a Borrower has a direct or indirect interest (or, in the case of
any Property TIC Owner which is a Trizec JV which is not a Subsidiary Guarantor,
each Wholly-Owned Subsidiary of Trizec which most directly owns an Equity
Interest therein)); provided, however, such Person shall not be required to be a
Subsidiary Guarantor if and so long as such Person is prohibited from
guaranteeing the Obligations by the terms of any applicable Permitted Mortgage
Indebtedness or Additional Property Indebtedness and (ii) with respect to each
Real Estate Asset which is required to satisfy the 1031 Exchange Conditions, the
applicable Trizec QEAA Party and Trizec QEAA Lessee, in each case, other than a
Borrower or an Accommodation Party.
               “Syndication Date” shall mean that date upon which the
Administrative Agent determines in its sole discretion (and notifies the
Borrower) that the primary syndication (and resultant addition of Persons as
Lenders pursuant to Section 11.04(b)) has been completed.
               “Tax Benefit” shall have the meaning provided in Section 3.04(a).
               “Taxes” shall have the meaning provided in Section 3.04(a).
               “TCH” shall mean Trizec Cal Holdings, LLC, a Delaware limited
liability company.
               “Test Period” shall mean, for any Person, each period of four
consecutive completed fiscal quarters of such Person (in each case taken as one
accounting period).
               “THOPI” shall mean THOPI TRS Inc., a Delaware corporation.
               “TIC Property” shall mean each Financed Property that is owned or
leased by tenants in common.
               “Total Commitment” shall mean, at any time, the sum of the
Commitments of each of the Lenders.
               “Total Cost” shall mean an amount equal to (a) the sum of (i) the
total purchase price paid pursuant to the Acquisition Agreement for the Acquired
Properties that will be owned or leased on the Effective Date by the Borrowers
and their respective Subsidiaries, including reasonable and customary closing
costs relating thereto, and (ii) the aggregate value which would

-80-



--------------------------------------------------------------------------------



 



be attributed to the Gallerias Property and any other Existing Properties if
such Real Estate Assets were being valued on the Effective Date as part of the
borrowing base under the Existing Credit Agreement, less (b) the aggregate
outstanding principal amount of all Additional Property Indebtedness with
respect to such Existing Properties (or, in the case of any such Indebtedness
which is secured by both Existing Properties and Real Estate Assets which are
not Existing Properties, the greater of (x) the principal amount of such
Indebtedness allocated to such Existing Properties and (y) the aggregate release
price (including any prepayment premium) for such Existing Properties, in each
case as set forth in the loan documents for such Indebtedness).
               “TPRE” shall mean Trizec Partners Real Estate L.P., a Delaware
limited partnership.
               “Transactions” shall mean, collectively, (i) the consummation of
the Acquisition and the other transactions contemplated by the Acquisition
Documents and the Merger Documents, (ii) the execution, delivery and performance
by each Credit Party of the Credit Documents to which it is a party, the
incurrence of Loans on the Effective Date and the use of proceeds thereof and
(iii) the payment of all fees and expenses in connection with the foregoing.
               “Trizec” shall mean Trizec Properties, Inc., a Delaware
corporation.
               “Trizec Canada” shall mean Trizec Canada Inc., a publicly-traded
Ontario corporation.
               “Trizec Canada Control Requirements” shall mean: (i)(x) one or
more members of the Munk Family has (and does not fail to exercise) the power to
elect a majority of the directors of Trizec Canada solely through the ownership
of Multiple Voting Shares, or (y) no Person or “group” (within the meaning of
Sections 13(d) and 14(d) under the Exchange Act, as in effect on the Effective
Date) (A) shall have beneficial ownership of 25% or more on a fully diluted
basis of the voting and/or economic interest in the capital stock of Trizec
Canada (provided that the beneficial ownership by any Person or “group” of 25%
or more on a fully diluted basis of the voting and/or economic interest in the
capital stock of Trizec Canada on or prior to the date on which one or more
members of the Munk Family ceases to have (or fails to exercise) the power to
elect a majority of the directors of Trizec Canada shall be permitted under this
clause (i)(y)(A) so long as such Person or “group” (x) does not acquire any
beneficial ownership of any additional voting and/or economic interest in the
capital stock of Trizec Canada and (y) reduces such beneficial ownership to less
than 25% (30% in the case of the Canada Pension Plan Investment Board (“CPPIB”)
on a fully diluted basis, in each case within 60 days following such date; and
provided, further, that beneficial ownership of up to 30% on a fully diluted
basis of the voting and/or economic interest in the capital stock of Trizec
Canada by CPPIB shall be permitted under this clause (i)(y)(A), although any
subsequent transfer, sale or other disposition by CPPIB of all or any portion of
the shares of capital stock of Trizec Canada shall be subject to the provisions
of this clause (i)(y)(A) determined without regard to this proviso) or (B) shall
have obtained the power (whether or not exercised) to elect a majority of the
directors of Trizec Canada, and (ii) the Board of Directors of Trizec Canada
continues to consist of a majority of Continuing Trizec Canada Directors.

-81-



--------------------------------------------------------------------------------



 



               “Trizec Equity Percentage” in any Person means the percentage of
the Equity Interests directly or indirectly owned by Trizec in such Person,
except that if Trizec owns such Equity Interests indirectly through Holding’s
Parent, then the Trizec Equity Percentage in such Person shall mean the
percentage of the Equity Interests directly or indirectly owned by Holding’s
Parent in such Person.
               “Trizec Guaranty” shall mean the guaranty of Trizec pursuant to
Section 12.
               “Trizec JV” shall mean each Property Owner in which a Subsidiary
of Trizec owns an Equity Interest, but which is not directly or indirectly
wholly owned by Trizec.
               “Trizec QEAA Lessee” shall have the meaning provided in the
definition of “1031 Exchange Conditions.”
               “Trizec QEAA Loan” shall have the meaning provided in the
definition of “1031 Exchange Conditions”.
               “Trizec QEAA Party” shall have the meaning provided in the
definition of “1031 Exchange Conditions.”
               “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto (i.e., whether a Base Rate Loan or a
Eurodollar Rate Loan).
               “UCC” shall mean the Uniform Commercial Code as from time to time
in effect in the relevant jurisdiction.
               “Unconsolidated Allocation Percentage” shall mean, for any
Person, with respect to such Person’s Unconsolidated Entities the percentage
ownership interest of such Person in such Unconsolidated Entity.
               “Unconsolidated Entity” shall mean, with respect to any Person,
at any date, any other Person in whom such Person holds an Investment, and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person,
if such statements were prepared as of such date.
               “Unfunded Current Liability” of any Plan shall mean the amount,
if any, by which the value of the accumulated plan benefits under the Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
               “United States” and “U.S.” shall each mean the United States of
America.
               “Unrestricted Cash and Cash Equivalents” of any Person shall at
any time mean the sum of (a) the aggregate amount of all unrestricted cash then
actually held by such Person or any of its Subsidiaries (excluding without
limitation until forfeited to, or otherwise entitled to be retained by, such
Person or any of its Subsidiaries, tenant security and other restricted
deposits)

-82-



--------------------------------------------------------------------------------



 



and (b) the aggregate amount of all unrestricted Cash Equivalents (valued at
fair market value) then held by such Person or any of its Subsidiaries. As used
in this definition, “unrestricted” shall mean the specified asset is not subject
to any Liens in favor of any Person.
               “Unsecured Indebtedness” of any Person shall mean any
Indebtedness of such Person that is not secured by a Lien evidenced by a
mortgage, deed of trust, security agreement, pledge agreement or other similar
security interest on any Property of such Person.
               “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than directors’ qualifying shares
and other nominal amounts of shares required by applicable law to be held by
Persons (other than directors)) is at the time owned by such Person and/or one
or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% Equity Interest at such time. For purposes of this definition, Holding’s
Parent shall be deemed to be a Wholly-Owned Subsidiary of Trizec as long as the
requirements of Section 6.04(b) continue to be satisfied with respect to
Holding’s Parent.
               SECTION 10. The Administrative Agent.
               10.01 Appointment. The Lenders hereby irrevocably designate and
appoint DBTCA as Administrative Agent to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on their behalf under
the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder by or through its
respective officers, directors, agents, employees or affiliates.
               10.02 Nature of Duties. The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable to the Lenders for any action taken or omitted by it or them hereunder or
under any other Credit Document or in connection herewith or therewith, unless
caused by its or their gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision). The
duties of the Administrative Agent shall be mechanical and administrative in
nature; the Administrative Agent shall not have by reason of this Agreement or
any other Credit Document a fiduciary relationship in respect of any Lender or
the holder of any Note; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.
               10.03 Lack of Reliance on the Administrative Agent. Independently
and without reliance upon the Administrative Agent, each Lender and the holder
of each Note, to the extent it

-83-



--------------------------------------------------------------------------------



 



deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Credit Parties and
their respective Subsidiaries in connection with the making and the continuance
of the Loans and the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of the Credit Parties and
their respective Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Credit Parties or any of their respective Subsidiaries or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Credit Parties or any of their
respective Subsidiaries or the existence or possible existence of any Default or
Event of Default.
               10.04 Certain Rights of the Administrative Agent. The
Administrative Agent shall have the right to request instructions from the
Required Lenders at any time. If the Administrative Agent shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Administrative Agent shall be entitled to refrain from such act or
taking such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders; and the Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender or the holder of any Note shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders.
               10.05 Reliance. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document or telephone message
signed, sent or made by any Person that the Administrative Agent believed to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent (which may be
counsel for any of the Credit Parties) and, with respect to other matters, upon
advice of independent public accountants or other experts selected by it.
               10.06 Indemnification. To the extent the Administrative Agent is
not reimbursed and indemnified by the Credit Parties, the Lenders will reimburse
and indemnify the Administrative Agent, in proportion to their respective
“percentages” as used in determining the Required Lenders, for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Administrative Agent in
performing its respective duties hereunder or under any other Credit Document,
in any way relating to or arising out

-84-



--------------------------------------------------------------------------------



 



of this Agreement or any other Credit Document; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
               10.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans under this Agreement, the Administrative
Agent shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lenders,” “Required Lenders,” “holders of Notes”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent may accept deposits from, lend money to, and generally engage in any kind
of banking, investment banking, advisory, trust or other business with any
Credit Party or any Affiliate of a Credit Party as if it were not performing the
duties specified herein, and may accept fees and other consideration from any
Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.
               10.08 Holders. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
               10.09 Resignation by the Administrative Agent; Removal of the
Administrative Agent. (a) The Administrative Agent may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders and the Borrowers. Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.
               (b)      Upon any such notice of resignation, the Required
Lenders shall appoint a successor Administrative Agent hereunder or thereunder
which shall be a commercial bank or trust company reasonably acceptable to the
Borrowers.
               (c)      If a successor Administrative Agent shall not have been
so appointed within such 15 Business Day period, the Administrative Agent, with
the consent of the Borrowers (which consent shall not be unreasonably withheld
or delayed), shall then appoint a successor Administrative Agent which shall
serve as Administrative Agent hereunder or thereunder until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided
above.
               (d)      If no successor Administrative Agent has been appointed
pursuant to clause (b) or (c) above by the 20th Business Day after the date such
notice of resignation was given by the Administrative Agent, the Administrative
Agent’s resignation shall become

-85-



--------------------------------------------------------------------------------



 



effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Credit Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.
               (e)      Upon resignation of the Administrative Agent pursuant to
this Section 10.09, the Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 10 shall continue in effect for the benefit of such
Administrative Agent for all of its actions and inactions while serving as the
Administrative Agent.
               (f)      In addition, the Required Lenders shall have the right
to remove the Administrative Agent and appoint a successor Administrative Agent
who shall be a commercial bank or trust company reasonably acceptable to the
Borrowers in the event that the Administrative Agent has been grossly negligent
or has willfully misconducted itself in performing its functions and duties
under this Agreement.
               SECTION 11. Miscellaneous.
               11.01 Payment of Expenses, etc. The Borrowers jointly and
severally shall: (i) whether or not the transactions herein contemplated are
consummated, pay all reasonable out-of-pocket costs and expenses of (A) the
Administrative Agent and its affiliates (including, without limitation, the
reasonable fees and disbursements of White & Case LLP) in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein, and
any amendment, waiver or consent relating to this Agreement, the other Credit
Documents or the documents and instruments referred to herein and therein,
(B) the Administrative Agent and its affiliates in connection with their
syndication efforts (including, without limitation, printing, distribution and
meetings) with respect to this Agreement and (C) the Administrative Agent and
its affiliates and, after the occurrence of an Event of Default, each of the
Lenders in connection with the enforcement of this Agreement and the other
Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “workout” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case in
respect of preceding clauses (A), (B) and (C) without limitation, (x) the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and its affiliates (it being understood that, for purposes
of this clause (i), the Administrative Agent and its affiliates shall be
entitled to be reimbursed for one primary counsel and, to the extent that the
Administrative Agent in its good faith reasonable discretion determines that
additional counsel is necessary or advisable, for one or additional local or
foreign counsel in each jurisdiction in which the Administrative Agent has made
such a determination) and (y) after the occurrence of an Event of Default, also
the reasonable fees and disbursements of only one counsel for the other Lenders
as a group); (ii) pay and hold the Administrative Agent and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent and each Lender,
and each of their respective affiliates

-86-



--------------------------------------------------------------------------------



 



officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Loans hereunder or
the consummation of the Transactions or any other transactions contemplated
herein or in any other Credit Document or the exercise of any of their rights or
remedies provided herein or in the other Credit Documents, or (b) the actual or
alleged presence of Hazardous Materials in the air, surface, water or
groundwater or on the surface or subsurface of any Real Property at any time
owned, leased or operated, directly or indirectly, by any of the Credit Parties
or any of their respective Subsidiaries or any other Person which is a Property
Owner, the generation, storage, transportation, handling or disposal of
Hazardous Materials by any of the Credit Parties or any of their respective
Subsidiaries at any location, whether or not owned, leased or operated by any of
the Credit Parties or any of their respective Subsidiaries, the non-compliance
of any Real Property, directly or indirectly, at any time owned, leased or
operated by any of the Credit Parties or any of their respective Subsidiaries or
any other Person which is a Property Owner, with foreign, federal, state and
local laws, regulations, and ordinances (including applicable permits
thereunder) applicable to such Real Property, or any Environmental Claim
asserted against any of the Credit Parties, any of their respective Subsidiaries
or any other Person which is a Property Owner, or any Real Property at any time
owned, leased or operated by any of the Credit Parties or any of their
respective Subsidiaries or any other Person which is a Property Owner,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding (but excluding any losses,
liabilities, claims, damages or expenses to the extent incurred by reason of the
gross negligence or willful misconduct of the Person to be indemnified (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). In addition, the foregoing indemnification in favor of any director,
officer, employee, representative or agent of the Administrative Agent or any
Lender shall be solely in their respective capacities as such director, officer,
employee, representative or agent. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, any Lender or any
other indemnified person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrowers
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law.
               11.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, the Administrative
Agent and each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches and agencies of the Administrative Agent or such
Lender wherever located) to or for

-87-



--------------------------------------------------------------------------------



 



the credit or the account of any Credit Party (not including any Subsidiary of
either Borrower which is not a Subsidiary Guarantor) against and on account of
the Obligations and liabilities of the Credit Parties to the Administrative
Agent or such Lender under this Agreement or under any of the other Credit
Documents, including, without limitation, all interests in Obligations purchased
by such Lender pursuant to Section 11.06(b), and all other claims of any nature
or description arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.
               11.03 Notices.   Except as otherwise expressly provided herein,
all notices and other communications provided for hereunder shall be in writing
(including telex or telecopier) and mailed, telexed, telecopied or delivered: if
to any Credit Party (not including any Subsidiary of either Borrower which is
not a Subsidiary Guarantor), at the address specified opposite such Credit
Party’s signature below or as provided in the Subsidiaries Guaranty or the
Pledge Agreement, as the case may be; if to any Lender, at its address specified
on Schedule II; and if to the Administrative Agent, at the Notice Office; or, as
to the Borrowers, any other such Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to the Borrowers and the
Administrative Agent. All such notices and communications shall, when mailed,
telexed or telecopied, or sent by overnight courier, be effective (x) three
Business Days after deposited in the mails, (y) one Business Day after delivered
to a recognized overnight courier, as the case may be, or (z) when sent by telex
or telecopier, except that notices and communications to the Administrative
Agent and the Borrowers shall not be effective until received by the
Administrative Agent or the Borrowers, as the case may be.
               11.04 Benefit of Agreement; Assignments;
Participations.   (a)   This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided, however, the Credit Parties may not assign or transfer
any of their respective rights, obligations or interest hereunder or under any
other Credit Document without the prior written consent of all the Lenders (and
any attempted such assignment or transfer without such consent shall be null and
void) and, provided further, that, although any Lender may transfer, assign or
grant participations in its rights hereunder, such Lender shall remain a
“Lender” for all purposes hereunder and the transferee, assignee or participant,
as the case may be, shall not constitute a “Lender” hereunder and, provided
further, that no Lender shall transfer or grant any participation under which
the participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 11.07(a) shall not
constitute a reduction in the rate of interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in the Total Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Commitment (or the available portion thereof) or Loan shall be permitted

-88-



--------------------------------------------------------------------------------



 



without the consent of any participant if the participant’s participation is not
increased as a result thereof) or (ii) consent to the assignment or transfer by
the Borrowers if formed of any of their respective rights and obligations under
this Agreement. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation.
               (b)      Notwithstanding the foregoing, any Lender (or any Lender
together with one or more other Lenders) may assign all, or if less than all, a
portion equal to at least $1,000,000 in the aggregate for the assigning Lender
or assigning Lenders (provided that, in the case of an assignment pursuant to
this clause at a time when no Specified Default or Event of Default exists, to
the extent that the assignor Lender is to retain a Commitment after giving
effect to such assignment, such Commitment shall be in an amount equal to at
least $1,000,000 and Related Funds shall be aggregated in determining compliance
with such minimum assignment amount), of such Commitment or Commitments and/or
outstanding Obligations hereunder to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that (i) at such time
Schedule I shall be deemed modified to reflect the Commitments of such new
Lender and of the existing Lenders, (ii) upon the surrender of the Note or Notes
by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrowers for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrowers’ expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 1.03 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, (iii) the written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed) shall be required in connection with any assignment to an Eligible
Transferee pursuant to this Section 11.04(b), (iv) the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500, and
(v) promptly after such assignment, the Borrowers shall have received from the
Administrative Agent notice of any such assignment and of the identity,
nationality and applicable lending office of any such Eligible Transferee that
is not a United States person (as defined in Section 7701(a)(30) of the Code),
together with the copy of the Assignment and Assumption Agreement relating
thereto and, provided further, that such transfer or assignment will not be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 11.15. To the extent of any assignment pursuant to this
Section 11.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and/or outstanding Loans. At
the time of each assignment pursuant to this Section 11.04(b) to a Person which
is not already a Lender hereunder and which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall, to the extent legally entitled
to do so, provide to the Borrowers the appropriate Internal Revenue Service
Forms (and, if applicable, a Section 3.04(b)(ii) Certificate) described in
Section 3.04(b). To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 1.09 or this Section 11.04(b) would, at the time of such assignment,
result in increased costs under Section 1.08 or 3.04 in excess of those being
charged by the respective assigning

-89-



--------------------------------------------------------------------------------



 



Lender prior to such assignment, then the Borrowers shall not be obligated to
pay such excess increased costs (although the Borrowers, in accordance with and
pursuant to the other provisions of this Agreement, shall be obligated to pay
the costs which are not in excess of those being charged by the respective
assigning Lender prior to such assignment and any subsequent increased costs of
the type described above resulting from changes after the date of the respective
assignment). Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(“SPC”), identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrowers, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement, provided that
(i) such Granting Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Granting
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrowers, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Granting Lender in connection with such Granting Lender’s rights and obligations
under this Agreement, (iv) no SPC shall have any right to approve any amendment
or waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrowers therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees or other amounts payable hereunder, in each case to the extent subject
to such grant of funding option, or postpone any date fixed for any payment of
principal of, or interest on, the Loans or any fees or other amounts payable
hereunder, in each case to the extent subject to such grant of funding option,
(v) nothing herein shall constitute a commitment by any SPC to make any Loan and
(vi) if an SPC elects not to exercise such option or otherwise fails to provide
all or any of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof. The making of a Loan by an SPC hereunder
shall utilize the applicable Commitment of the Granting Lender to the same
extent and as if such Loan were made by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 11.04(b), any SPC may (i) with notice to, but without the prior written
consent of, the Borrowers and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed)) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis consistent with the restrictions set forth in Section 11.16
any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC.
               (c)      Nothing in this Agreement shall prevent or prohibit any
Lender from pledging its Loans and Notes hereunder to a Federal Reserve Bank in
support of borrowings

-90-



--------------------------------------------------------------------------------



 



made by such Lender from such Federal Reserve Bank and, with prior notice to the
Administrative Agent, any Lender which is a fund may pledge all or any portion
of its Notes or Loans to its trustee or to a collateral agent providing credit
or credit support to such Lender in support of its obligations to its trustee or
such collateral agent, as the case may be. No pledge pursuant to this clause
(c) shall release the transferor Lender from any of its obligations hereunder.
               11.05 No Waiver; Remedies Cumulative. (a) No failure or delay on
the part of the Administrative Agent or any Lender in exercising any right,
power or privilege hereunder or under any other Credit Document and no course of
dealing between any Credit Party and the Administrative Agent or any Lender
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle such Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.
               (b)      Notwithstanding anything to the contrary contained
elsewhere in this Agreement, it is understood and agreed by the various parties
to this Agreement that all Obligations to repay principal of, interest on, and
all other amounts with respect to, outstanding Loans (including, without
limitation, all fees, indemnities, taxes and other Obligations in connection
therewith or in connection with the related Commitments) shall constitute the
joint and several obligations of the Borrowers. Each Borrower acknowledges and
agrees that it is receiving direct benefits as a result of the extensions of
credit to the Borrowers hereunder, and that the Lenders may proceed against one
or more of the Borrowers with respect to any Obligations hereunder for the
payment in full thereof.
               (c)      The Obligations of each Borrower hereunder and under the
other Credit Documents are independent of the obligations hereunder and
thereunder of the other Borrower or any other guarantor, and a separate action
or actions may be brought and prosecuted against either Borrower, whether or not
the other Borrower or any other guarantor is joined in any such action or
actions. Each Borrower waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by either of the Borrowers or other
circumstance which operates to toll any statute of limitations as to such
Borrower shall, to the fullest extent permitted by law, operate to toll the
statute of limitations as to each Borrower.
               (d)      With respect to the Obligations, each of the Borrowers
authorizes the Administrative Agent and the Lenders without notice or demand
(except as shall be required by applicable statute and cannot be waived), and
without affecting or impairing its liability hereunder, from time to time to:
(i) exercise or refrain from exercising any rights against the other Borrower or
any guarantor or others or otherwise act or refrain from acting; (ii) release or
substitute the other Borrower, endorsers, guarantors or other obligors;
(iii) settle or compromise

-91-



--------------------------------------------------------------------------------



 



any of the Obligations of the other Borrower or any other Credit Party, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and subordinate the payment
of all or any part thereof to the payment of any liability (whether due or not)
of any Borrower to its creditors other than the Lenders; (iv) apply any sums
paid by the other Borrower or any other Person, howsoever realized to any
liability or liabilities of such Borrower regardless of what liability or
liabilities of such Borrower remain unpaid; and/or (v) consent to or waive any
breach of, or act, omission or default under, this Agreement or any of the
instruments or agreements referred to herein, or otherwise, by the other
Borrower or any other Person.
               (e)     (i) To the extent that either of the Borrowers shall make
a payment or payments under this Agreement of all or any of the Obligations
(with all such payments by either Borrower being herein called “Borrower
Payments”) which, taking into account all other Borrower Payments then
previously or concurrently made by the other Borrower, exceeds the amount which
such Borrower would otherwise have paid if each Borrower had paid its Loan
Percentage of the aggregate Obligations satisfied by Borrower Payments, then,
following the indefeasible payment in full in cash of all of the Obligations and
the termination of the Commitments, such Borrower shall entitled to receive
contribution and indemnification payments from, and be reimbursed by, the other
Borrower for the amount of such excess.
               (ii)      To the extent that either of the Borrowers shall make a
payment or payments under this Agreement or any of the other Credit Documents of
all or any of the Obligations for the benefit of the other Borrower, then the
Borrower making such payment shall, following the indefeasible payment in full
in cash of all of the Obligations and the termination of the Commitments, be
entitled to receive contribution and indemnification from, and be reimbursed by,
the other Borrower for the amount of each such payment (it being understood that
if each Borrower has made payments of the type described above with respect to
Obligations for the benefit of the other Borrower, then the amounts so paid by
each Borrower shall be netted in determining the amount of contribution and
indemnification owed by each Borrower to the other Borrower pursuant to this
clause (ii)).
               (iii)      As used herein, the “Loan Percentage” of each Borrower
shall be (a) prior to the date that the last Acquired Asset has been conveyed to
the Trizec QEAA Lessee or Trizec QEAA Party, either pursuant to the applicable
Qualified Exchange Accommodation Agreement or in satisfaction of condition
(vi) of the definition of 1031 Exchange Conditions (the “1031 Completion Date”),
22% in the case of TPRE and 78% in the case of TCH, and (b) following the 1031
Completion Date, a percentage the numerator of which is the sum of the Purchase
Price Allocation shown on Schedule 5.24 for each Acquired Property owned on the
date of determination directly or indirectly by such Borrower and the
denominator of which is the aggregate Purchase Price Allocations shown on
Schedule 5.24 for the Acquired Properties owned on the date of determination
directly or indirectly by either Borrower.
               (iv)      All determinations of contribution rights pursuant to
this Section 11.05 shall be determined by Trizec and the Borrowers in good
faith. Trizec and each Borrower agree to maintain records to enable them to
determine the Loan Percentages, as well as all other facts needed to determine
the relative rights of contribution, pursuant to this Section 11.05.

-92-



--------------------------------------------------------------------------------



 



               (v)      Each of the Borrowers hereby agrees that, to the extent
any court determines that the contribution, indemnity and reimbursement rights
provided above in this Section 11.05 are not fair and equitable to each of the
Borrowers, then such court may (and is hereby authorized to) adjust the
contribution, indemnity and reimbursement rights of the Borrowers as determined
by such court to be necessary or desirable to more fairly provide for
contribution, indemnification and reimbursement rights as between the Borrowers,
it being the intention of each of the Borrowers that such adjustment shall in
any event be made if, and to the extent, any such adjustment would prevent the
joint and several nature of their obligations hereunder from constituting a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act or any similar Federal or state law.
               (vi)      This Section 11.05 is intended only to define the
relative rights of the Borrowers and nothing set forth in this Section 11.05 is
intended to or shall impair the obligations of the Borrowers, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Agreement and the other Credit Documents.
               (vii)      The rights of the parties under this Section 11.05
(and any rights of subrogation a Borrower may have with respect to the other
Borrower as a result of any payments made by it hereunder or under any other
Credit Document) shall be exercisable only upon the full and indefeasible
payment of the Obligations in cash and the termination of this Agreement and the
other Credit Documents.
               (viii)      The parties hereto acknowledge that the rights of
contribution, indemnification and reimbursement hereunder shall constitute
assets of the Borrower to which such contribution, indemnification and
reimbursement is owing.
               (f)      Each Borrower waives any right to require the
Administrative Agent or the Lenders to (i) proceed against the other Borrower,
any guarantor or any other party, (ii) proceed against or exhaust any security
held from the other Borrower, any guarantor or any other party or (iii) pursue
any other remedy in the Administrative Agent’s or the Lenders’ power whatsoever.
Each Borrower waives any defense based on or arising out of any defense of the
other Borrower, any guarantor or any other party other than payment in full in
cash of the respective Obligations, including, without limitation, any defense
based on or arising out of the disability of the other Borrower, any guarantor
or any other party, or the unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
other Borrower, in each case other than as a result of the payment in full in
cash of the respective Obligations. The Administrative Agent and the Lenders
may, at their election, foreclose on any security held by the Administrative
Agent or the Lenders by one or more judicial or non-judicial sales (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy, the Administrative Agent and the Lenders may have against either of the
Borrowers or any other Person, or any security, without affecting or impairing
in any way the liability of either of the Borrowers hereunder except to the
extent the respective Obligations have been paid in full in cash. Each Borrower
waives, to the fullest extent permitted by law, any defense arising out of any
such election by the Administrative Agent and the Lenders even though such
election operates to impair or extinguish any right of reimbursement or
subrogation

-93-



--------------------------------------------------------------------------------



 



or other right or remedy of such Borrower against the other Borrower or any
other guarantor or party or any security.
               (g)      Each Borrower hereby confirms that it is its intention
that this Agreement not constitute (and the joint and several nature of the
Obligations among the Borrowers not create) a fraudulent transfer or conveyance
for purposes of any bankruptcy, insolvency or similar law, the Uniform
Fraudulent Conveyance Act or any similar Federal, state or foreign law. To
effectuate the foregoing intention, each Borrower hereby irrevocably agrees that
the Obligations owing by each Borrower shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Borrower that are relevant under such laws,
result in the Obligations of such Borrower in respect of such maximum amount not
constituting a fraudulent transfer or conveyance; provided that, notwithstanding
the foregoing, it is the intent of the parties hereto that in no event shall the
Obligations of Trizec be limited pursuant to the provisions of this
Section 11.05 as Trizec is the indirect parent of each of the Borrowers and,
accordingly, is obtaining direct benefits from all extensions of credit to the
Borrowers. Any limitation on the Obligations of either of the Borrowers
resulting from the application of the provisions of this Section 11.05 shall
have no effect on the Obligations of the other Borrower or the Obligations of
any other Credit Party, which (in each case) shall be determined as if there
were no such limitation, to the maximum extent permitted by applicable law.
               11.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrowers in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
               (b)      Each of the Lenders agrees that, if it should receive
any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise, except as a result of Sections 1.12 or 11.04), which is
applicable to the payment of the principal of, or interest on, the Loans or
Fees, of a sum which with respect to the related sum or sums received by other
Lenders is in a greater proportion than the total of such Obligation then owed
and due to such Lender bears to the total of such Obligation then owed and due
to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the Borrowers
to such Lenders in such amount as shall result in a proportional participation
by all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
               (c)      Notwithstanding anything to the contrary contained
herein, the provisions of the preceding Sections 11.06(a) and (b) shall be
subject to the express provisions of this Agreement which require, or permit,
differing payments to be made to Non-Defaulting Lenders as opposed to Defaulting
Lenders.

-94-



--------------------------------------------------------------------------------



 



               11.07 Calculations; Computations. (a) The financial statements to
be furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP, consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrowers to the Lenders and except, in the case of interim financial
statements, for normal year-end adjustments); provided that except as otherwise
specifically provided herein, all computations determining the Borrowers’
compliance with Section 7 and the definition of Applicable Margin and all other
defined financial terms relating to the Borrowers shall utilize accounting
principles and policies in the United States in conformity with those used to
prepare the historical financial statements described in Section 5.05(a); and
provided further, that the financial covenants set forth in Sections 6.11 and
7.10-7.13 shall assume that Trizec owns 100% of the Equity Interests in the
Borrowers.
               (b)      All computations of interest and Fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest or Fees are payable; provided that all computations of interest on Base
Rate Loans determined by reference to the Prime Lending Rate shall be based on
the actual number of days elapsed over a year of 365 days (or 366 days, as the
case maybe).
               11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial. (A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE PARTIES
ACKNOWLEDGE THAT NEW YORK HAS A SUBSTANTIAL RELATIONSHIP TO THE UNDERLYING
TRANSACTIONS RELATED TO THIS AGREEMENT AND TO THE PARTIES INVOLVED.
               ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK IN EACH CASE WHICH
ARE LOCATED IN THE COUNTY OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH CREDIT PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. EACH CREDIT PARTY HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH CREDIT PARTY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH CREDIT PARTY AT ITS
ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE
30 DAYS AFTER SUCH MAILING. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVO-

-95-



--------------------------------------------------------------------------------



 



CABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION INCLUDING
IN ANY STATE IN WHICH ANY PROPERTY IS SITUATED.
               (B)      EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
               (C)      EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
               11.09 Counterparts. This Agreement may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrowers and the Administrative Agent.
               11.10 Effectiveness. This Agreement shall become effective on the
date (the “Effective Date”) on which (i) the Borrowers, Trizec, the
Administrative Agent and the Lenders shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it and (ii) the conditions contained in Section 4 are
met to the satisfaction of the Administrative Agent and, unless otherwise
specified therein, the Lenders. Unless the Administrative Agent has received
actual notice from any Lender that the conditions described in clause (ii) of
the preceding sentence have not been met to its satisfaction, upon the
satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Administrative Agent’s good faith determination
that the conditions described in clause (ii) of the immediately preceding
sentence have been met, then the Effective Date shall have been deemed to have
occurred, regardless of any subsequent determination that one or more of the
conditions thereto had not been met (although the occurrence of the Effective
Date shall not release the Borrowers from any liability for failure to satisfy
one or more of the applicable conditions contained in

-96-



--------------------------------------------------------------------------------



 



Section 4). The Administrative Agent shall give the Borrowers and each Lender
prompt written notice of the occurrence of the Effective Date.
               11.11 Headings Descriptive. The headings of the several sections
and subsections of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.
               11.12 Amendment or Waiver; etc. (a) Neither this Agreement nor
any other Credit Document nor any terms hereof or thereof may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrowers and the Required Lenders,
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than a Defaulting Lender) (with Obligations
being directly modified in the case of the following clause (i)), (i) extend the
final scheduled maturity of any Loan or Note beyond the Maturity Date, or reduce
the rate or extend the time of payment of interest thereon or Fees (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement or to Section 11.07(a) shall not constitute a reduction in the rate or
interest or Fees for the purposes of this clause (i)), (ii) release Trizec,
Holdings, THOPI or all or substantially all of the Subsidiary Guarantors from
their respective obligations under the Guaranty or the Pledge Agreement to which
it is (or they are) a party or release all or substantially all of the
collateral pledged under the Pledge Agreement (except, in each case, as
expressly permitted by the Credit Documents), (iii) amend, modify or waive any
provision of this Section 11.12 (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Commitments on the Effective Date), (iv) amend the definition of Required
Lenders or (v) consent to the assignment or transfer by the Borrowers or Trizec
or any other Credit Party of any of its rights and obligations under this
Agreement or any other Credit Document; provided further, that no such change,
waiver, discharge or termination shall (1) increase the Commitment of any Lender
over the amount thereof then in effect without the consent of such Lender (it
being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Total Commitment shall not constitute an increase of the Commitment of any
Lender, (2) without the consent of the Administrative Agent, amend, modify or
waive any provision of Section 11 or any other provision as same relates to the
rights or obligations of the Administrative Agent.
               (b)      If, in connection with any proposed change, waiver,
discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (v), inclusive, of the first proviso to
Section 11.12(a), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then the Borrowers shall have the right, so long as all non-consenting
Lenders whose individual consent is required are treated as described in either
clause (A) or (B) below, to either (A) replace each such non-consenting Lender
or Lenders with one or more Replacement Lenders pursuant to Section 1.12 so long
as at the time of such replacement, each such Replacement Lender consents to the
proposed change, waiver, discharge or termination or (B) terminate such
non-consenting Lender’s Commitments and/or repay all outstanding Loans of such
Lender in accordance with Section 3.01(b), provided that, unless the Commitments
that are terminated, and

-97-



--------------------------------------------------------------------------------



 



Loans repaid, pursuant to preceding clause (B) are immediately replaced in full
at such time through the addition of new Lenders or the increase of the
Commitments and/or outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided further, that in
any event the Borrowers shall not have the right to replace a Lender or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 11.12(a).
               11.13 Survival. All indemnities set forth herein including,
without limitation, in Sections 1.08, 1.09, 3.04, 10.06 and 11.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.
               11.14 Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any office, Subsidiary or Affiliate of such
Lender. Notwithstanding anything to the contrary contained herein, to the extent
that a transfer of Loans pursuant to this Section 11.14 would, at the time of
such transfer, result in increased costs under Sections 1.08, 1.09, or 3.04 in
excess of those being charged by the respective Lender prior to such transfer,
then the Borrowers shall not be obligated to pay such excess increased costs
(although the Borrowers, jointly and severally, in accordance with and pursuant
to the other provisions of this Agreement, shall be obligated to pay the costs
which would apply in the absence of such designation and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective transfer).
               11.15 Register. The Borrowers hereby designate the Administrative
Agent to serve as the Borrowers’ agent, solely for purposes of this
Section 11.15, to maintain a register (the “Register”) on which it will record
the Loans made by each of the Lenders and each repayment in respect of the
principal amount of the Loans of each Lender. Failure to make any such
recordation, or any error in such recordation shall not affect the Borrowers’
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitment of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to this Agreement shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Commitment and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Loans shall be recorded by the Administrative Agent on the
Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement pursuant to Section
11.04(b). Coincident with the delivery of such an Assignment and Assumption
Agreement to the Administrative Agent for acceptance and registration of
assignment or transfer of all or part of a Commitment and any related Loan, or
as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note evidencing such Loan, and thereupon one or more new Notes in
the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of such Lender. Each
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 11.15, provided that each Borrower
shall have no obligation to indemnify the Administrative Agent for

-98-



--------------------------------------------------------------------------------



 



any loss, claim, damage, liability or expense to the extent that same resulted
from the gross negligence or willful misconduct of the Administrative Agent (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
               11.16 Confidentiality. Each Lender agrees that it will (x) use
its reasonable efforts not to disclose without the prior consent of the
Borrowers (other than to its affiliates and to its or its affiliates’ respective
employees, officers, auditors, examiners, advisors or counsel or to another
Lender if the Lender or such Lender’s holding or parent company in its
reasonable good faith discretion determines that any such party should have
access to such information, provided such Persons shall be subject to the
provisions of this Section 11.16 to the same extent as such Lender) any
non-public information with respect to any of the Credit Parties or any of their
respective Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document by the Borrowers or Trizec and (y) use
any such non-public information (A) for purposes relating to this Agreement, the
other Credit Documents or any of the transactions contemplated hereby or thereby
(including, without limitation, in connection with (i) the evaluation,
administration, monitoring or enforcement of any of the Credit Documents or the
Obligations or (ii) satisfying or cooperating in any Person’s regulatory or
other compliance requirements) or (B) in connection with other services at the
request or for the benefit of Trizec, the Borrowers and their respective
Subsidiaries, provided that any Lender may disclose any such information (a) as
has become generally available to the public, (b) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
such Lender or any of its affiliates or to the Federal Reserve Board or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in respect of any summons or subpoena or in connection with any
litigation, (d) in order to comply with any law, order, regulation or ruling
applicable to such Lender or any of its affiliates, (e) to the Administrative
Agent or any other Lender and (f) to any pledgee referred to in Section 11.04(c)
or any prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender, provided that such pledgee or prospective
transferee shall be subject to the provisions of this Section 11.16.
               11.17 Limitation on Additional Amounts, etc. Notwithstanding
anything to the contrary contained in Section 1.08, 1.09 or 3.04, unless a
Lender gives notice to the Borrowers that it is obligated to pay an amount under
the respective Section within 180 days after the later of (x) the date the
Lender incurs the respective increased costs, loss, expense or liability,
reduction in amounts received or receivable or reduction in return on capital or
(y) the date such Lender has actual knowledge of its incurrence of the
respective increased costs, loss, expense or liability, reductions in amounts
received or receivable or reduction in return on capital, then such Lender shall
only be entitled to be compensated for such amount by the Borrowers pursuant to
said Sections 1.08, 1.09 or 3.04, as the case may be, to the extent the costs,
loss, expense or liability, reduction in amounts received or receivable or
reduction in return on capital are incurred or suffered on or after the date
which occurs 180 days prior to such Lender giving notice to the Borrowers that
it is obligated to pay the respective amounts pursuant to said Sections 1.08,
1.09, or 3.04, as the case may be; provided, however, that if the circumstances
giving rise to such claims have a retroactive effect, such 180-day period shall
be extended to

-99-



--------------------------------------------------------------------------------



 



include the period of such retroactive effect. This Section 11.17 shall have no
applicability to any Section of this Agreement other than said Sections 1.08,
1.09 or 3.04.
               11.18 No Third Party Beneficiary. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective permitted successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
               11.19 Waiver of Sovereign Immunity. To the extent that any Credit
Party has or hereafter may acquire any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, or otherwise) with respect to
itself or its property, such Credit Party hereby irrevocably waives such
immunity in respect of its obligations hereunder to the extent permitted by
applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 11.19 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
               11.20 Judgment Currency. (a) The Credit Parties’ obligations
hereunder and under the other Credit Documents to make payments in Dollars (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or the
respective Lender of the full amount of the Obligation Currency expressed to be
payable to the Administrative Agent or such Lender under this Agreement or the
other Credit Documents. If for the purpose of obtaining or enforcing judgment
against any Credit Party in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the rate of exchange (as quoted by the Administrative Agent in good
faith or if the Administrative Agent does not quote a rate of exchange on such
currency, by a known dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
               (b)      If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, each Borrower jointly and severally covenants and agrees to pay,
or cause to be paid, such additional amounts, if any (but in any event not a
lesser amount), as may be necessary to ensure that the amount paid in the
Judgment Currency, when converted at the rate of exchange prevailing on the date
of payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate of exchange prevailing on the Judgment Currency
Conversion Date.
               (c)      For purposes of determining any rate of exchange for
this Section 11.20, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

-100-



--------------------------------------------------------------------------------



 



               11.21 Maximum Rate. Notwithstanding anything to the contrary
contained elsewhere in this Agreement or in any other Credit Document, the
Borrowers, the Administrative Agent and the Lenders hereby agree that all
agreements among them under this Agreement and the other Credit Documents,
whether now existing or hereafter arising and whether written or oral, are
expressly limited so that in no contingency or event whatsoever shall the amount
paid, or agreed to be paid, to the Administrative Agent or any Lender for the
use, forbearance, or detention of the money loaned to the Borrowers and
evidenced hereby or thereby or for the performance or payment of any covenant or
obligation contained herein or therein, exceed the Highest Lawful Rate. If due
to any circumstance whatsoever, fulfillment of any provisions of this Agreement
or any of the other Credit Documents at the time performance of such provision
shall be due shall exceed the Highest Lawful Rate, then, automatically, the
obligation to be fulfilled shall be modified or reduced to the extent necessary
to limit such interest to the Highest Lawful Rate, and if from any such
circumstance any Lender should ever receive anything of value deemed interest by
applicable law which would exceed the Highest Lawful Rate, such excessive
interest shall be applied to the reduction of the principal amount then
outstanding hereunder or on account of any other then outstanding Obligations
and not to the payment of interest, or if such excessive interest exceeds the
principal unpaid balance then outstanding hereunder and such other then
outstanding Obligations, such excess shall be refunded to the Borrowers. All
sums paid or agreed to be paid to the Administrative Agent or any Lender for the
use, forbearance, or detention of the Obligations and other Indebtedness of the
Borrowers to the Administrative Agent or any Lender shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such Indebtedness until payment in full so that the
actual rate of interest on account of all such Indebtedness does not exceed the
Highest Lawful Rate throughout the entire term of such Indebtedness. The terms
and provisions of this Section 11.21 shall control every other provision of this
Agreement and all agreements among the Borrowers, the Administrative Agent and
the Lenders.
               11.22 USA Patriot Act. Each Lender hereby notifies the Borrowers
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it may be required to
obtain, verify and record information that identifies the Borrowers and the
other Credit Parties and their respective Subsidiaries, which information
includes the name and address of such Persons and other information that will
allow such Lender to identify such Persons in accordance with the Act, and the
Borrowers and Trizec agree to provide such information from time to time to any
Lender.
               SECTION 12. Trizec Guaranty.
               12.01 Guaranty. In order to induce the Administrative Agent and
the Lenders to enter into this Agreement and to extend credit hereunder, and in
recognition of the direct benefits to be received by Trizec from the proceeds of
the Loans, Trizec hereby agrees with the Guaranteed Creditors as follows: Trizec
hereby unconditionally and irrevocably guarantees as primary obligor and not
merely as surety the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Guaranteed Obligations to the
Guaranteed Creditors. If any or all of the Guaranteed Obligations to the
Guaranteed Creditors becomes due and payable hereunder, Trizec, unconditionally
and irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative

-101-



--------------------------------------------------------------------------------



 



Agent and the other Guaranteed Creditors in collecting any of the Guaranteed
Obligations. If claim is ever made upon any Guaranteed Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrowers), then and in such event Trizec
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon Trizec, notwithstanding any revocation of this Trizec Guaranty or
other instrument evidencing any liability of the Borrowers, and Trizec shall be
and remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.
               12.02 Bankruptcy. Additionally, Trizec unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
to the Guaranteed Creditors whether or not due or payable by the Borrowers upon
the occurrence of any of the events specified in Section 8.05, and irrevocably
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand, in lawful money of the United States.
               12.03 Nature of Liability. The liability of Trizec hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by any
other guarantor or by any other party, and the liability of Trizec hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by the Borrowers or by any other party, or (b) any other continuing or
other guaranty, undertaking or maximum liability of a guarantor or of any other
party as to the Guaranteed Obligations, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrowers, or (e) any payment
made to any Guaranteed Creditor on the Guaranteed Obligations which any such
Guaranteed Creditor repays to the Borrowers pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and Trizec waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (f) any action or
inaction by the Guaranteed Creditors as contemplated in Section 12.05, or
(g) any invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
               12.04 Independent Obligation. The obligations of Trizec hereunder
are independent of the obligations of any other guarantor, any other party or
the Borrowers, and a separate action or actions may be brought and prosecuted
against Trizec whether or not action is brought against any other guarantor, any
other party or the Borrowers and whether or not any other guarantor, any other
party or the Borrowers be joined in any such action or actions. Trizec waives,
to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrowers or other circumstance which operates to toll any
statute of limitations as to the Borrowers shall operate to toll the statute of
limitations as to Trizec.

-102-



--------------------------------------------------------------------------------



 



               12.05 Authorization. Trizec authorizes the Guaranteed Creditors
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to:
          (i)      change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew, increase, accelerate or alter,
any of the Guaranteed Obligations (including any increase or decrease in the
principal amount thereof or the rate of interest or fees thereon), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and this Trizec Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or altered;
          (ii)      take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
          (iii)      exercise or refrain from exercising any rights against the
Borrowers, any other Credit Party or others or otherwise act or refrain from
acting;
          (iv)      release or substitute any of the Borrowers or other Credit
Parties or one or more endorsers, guarantors or other obligors;
          (v)      settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and subordinate the payment
of all or any part thereof to the payment of any liability (whether due or not)
of the Borrowers to its creditors other than the Guaranteed Creditors;
          (vi)      apply any sums by whomsoever paid or howsoever realized to
any liability or liabilities of the Borrowers to the Guaranteed Creditors
regardless of what liability or liabilities of the Borrowers remain unpaid;
          (vii)      consent to or waive any breach of, or any act, omission or
default under, this Agreement, any other Credit Document, or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Credit Document or any of such
other instruments or agreements; and/or
          (viii)      take any other action which would, under otherwise
applicable principles of common law, give rise to a legal or equitable discharge
of Trizec from its liabilities under this Trizec Guaranty.
               12.06 Reliance. It is not necessary for any Guaranteed Creditor
to inquire into the capacity or powers of Trizec or any of its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

-103-



--------------------------------------------------------------------------------



 



               12.07 Subordination.   Any indebtedness of any Borrowers now or
hereafter owing to Trizec is hereby subordinated to the Guaranteed Obligations
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default exists, all such indebtedness of the
Borrowers to Trizec shall be collected, enforced and received by Trizec for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Guaranteed Obligations
to the Guaranteed Creditors, but without affecting or impairing in any manner
the liability of Trizec under the other provisions of this Trizec Guaranty.
Prior to the transfer by Trizec of any note or negotiable instrument evidencing
any such indebtedness of any Borrower to Trizec, Trizec shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, Trizec hereby
agrees with the Guaranteed Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Trizec
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash.
               12.08 Waiver. (a) Trizec waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Guaranteed
Creditor to (i) proceed against the Borrowers, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrowers, any
other guarantor or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Trizec waives any defense based on or
arising out of any defense of the Borrowers, any other guarantor or any other
party, other than payment of the Guaranteed Obligations to the extent of such
payment, based on or arising out of the disability of the Borrowers, Trizec, any
other guarantor or any other party, or the invalidity, illegality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrowers other
than payment of the Guaranteed Obligations to the extent of such payment. The
Guaranteed Creditors may, at their election, foreclose on any security held by
the Administrative Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrowers or any other party, or any security, without affecting or
impairing in any way the liability of Trizec hereunder except to the extent the
Guaranteed Obligations have been paid. Trizec waives any defense arising out of
any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Trizec against the Borrowers or any other party or any
security.
               (b)      Trizec waives all presentments, demands for performance,
protests and notices, including without limitation notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Trizec
Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations. Trizec assumes all responsibility for being
and keeping itself informed of the Borrowers’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks which
Trizec assumes and incurs hereunder, and agrees that neither the Administrative
Agent nor any of the other Guaranteed Creditors shall have any duty to advise
Trizec of information known to them regarding such circumstances or risks.

-104-



--------------------------------------------------------------------------------



 



               12.09 Payments. All payments made by Trizec pursuant to this
Section 12 shall be made in Dollars and will be made without setoff,
counterclaim or other defense, and shall be subject to the provisions of
Sections 3.03 and 3.04.
               12.10 Maximum Liability. It is the desire and intent of Trizec
and the Guaranteed Creditors that this Trizec Guaranty shall be enforced against
Trizec to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Trizec under this Trizec Guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Trizec’s obligations
under this Trizec Guaranty shall be deemed to be reduced and Trizec shall pay
the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.
*       *       *

-105-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.
Address:
10 S. Riverside Plaza, Suite 1100
Chicago, Illinois 60606
Phone: 312-798-6086
Fax: 866-728-6454
Attention: Patrick Aldrich
TRIZEC PARTNERS REAL ESTATE, L.P.

By:  
THOPI TRS INC., a Delaware corporation
and its sole general partner

      By:  
/s/ Patrick L. Aldrich
 
Title: Assistant Treasurer


10 S. Riverside Plaza, Suite 1100
Chicago, Illinois 60606
Phone: 312-798-6086
Fax: 866-728-6454
Attention: Patrick Aldrich
TRIZEC CAL HOLDINGS, LLC
 


By:  
/s/ Patrick L. Aldrich
 
Title: Treasurer

 

10 S. Riverside Plaza, Suite 1100
Chicago, Illinois 60606
Phone: 312-798-6086
Fax: 866-728-6454
Attention: Patrick Aldrich
TRIZEC PROPERTIES, INC.
 

By:  
/s/ Michael C. Colleran
 
Title: Executive Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS,
     Individually and as Administrative Agent

By:  
/s/ George R. Reynolds
 
Title: Vice President
 


By:  
/s/ Brenda Casey
 
Title: Director



 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

          Lender     Loan Commitment  
 
       
Deutsche Bank Trust Company Americas
    $1,300,000,000.00  
 
       
Total
    $1,300,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER ADDRESSES AND APPLICABLE LENDING OFFICES
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ACQUIRED PROPERTY

                          No.     Southern California Office Property    
Address       1.      
Howard Hughes Center
    6060 Center Drive
Los Angeles, CA 90045       2.      
Howard Hughes Center
    6080 Center Drive
Los Angeles, CA 90045       3.      
Howard Hughes Center
    6100 Center Drive
Los Angeles, CA 90045       4.      
Howard Hughes Center
Howard Hughes Tower
    6701 Center Drive
Los Angeles, CA 90045       5.      
Howard Hughes Center
Northpoint
    6601 Center Drive
Los Angeles, CA 90045       6.      
World Savings Center
    11601 Wilshire Boulevard
Los Angeles, CA 90025       7.      
Westwood Center
    1100 Glendon Avenue
Los Angeles, CA 90024       8.      
Sorrento Towers
    Sorrento Towers North
5355-5375 Mira Sorrento Place
San Diego, CA 92121
 
Sorrento Retail
9450 Scranton Road
San Diego, CA 92121
 
Sorrento Towers Corporate Center
9276 and 9330 Scranton Road
San Diego, CA 92121       9.      
707 Broadway
    707 Broadway
San Diego, CA 92101       10.      
701 B Street
    701 B Street
San Diego, CA 92101    

 



--------------------------------------------------------------------------------



 



Schedule III
Page 2

                      No.     Entitled Sites     Lots    
1.
    Howard Hughes Center Land
Tract 51419
City of Los Angeles
County of Los Angeles
State of California      10, 11, 12     
2.
    Howard Hughes Center Land
Tract 51419
City of Los Angeles
County of Los Angeles
State of California      18     
3.
    Howard Hughes Center Land
Tract 51419
City of Los Angeles
County of Los Angeles
State of California      22     
4.
    Howard Hughes Center Land
Tract 51419
City of Los Angeles
County of Los Angeles
State of California
     23     
5.
    Howard Hughes Center Land
Tract 51419
City of Los Angeles
County of Los Angeles
State of California      24     

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
EXISTING PROPERTY

                    No.     Property       1.      
Continental Center I
1600 Smith Street
Houston, TX 77002
      2.      
Continental Center II
600 Jefferson Street
Houston, TX 77002
      3.      
One Allen Center
500 Dallas Street
Houston, TX 77002
      4.      
Two Allen Center
1200 Smith Street
Houston, TX 77002
      5.      
Three Allen Center
333 Clay Street
Houston, TX 77002
      6.      
Renaissance Tower
1201 Elm Street
Dallas, TX 75270
   

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.10
SUBSIDIARIES; SUBSIDIARY GUARANTORS
 
Part A: Subsidiaries
[Intentionally Omitted]
 
Part B: Subsidiary Guarantors
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.22
INSURANCE
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.24
REAL ESTATE ASSETS
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

$_________   New York, New York     May ___, 2006

               FOR VALUE RECEIVED, Trizec Partners Real Estate, LP, a Delaware
limited partnership (“TPRE”), and Trizec Cal Holdings, LLC, a Delaware limited
liability company (“TCH”, and together with TPRE, the “Borrowers”), hereby
jointly and severally promise to pay to _________ or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Credit Agreement
referred to below) initially located at 90 Hudson Street, Jersey City, New
Jersey 07302, on the Maturity Date (as defined in the Credit Agreement) the
principal sum of ______DOLLARS ($______) or, if less, the then unpaid principal
amount of all Loans (as defined in the Credit Agreement) made by the Lender
pursuant to the Credit Agreement.
               The Borrowers also jointly and severally promise to pay interest
on the unpaid principal amount hereof in like money at said office from the date
hereof until paid at the rates and at the times provided in Section 1.06 of the
Credit Agreement. All payments pursuant to this Note shall be made in accordance
with the requirements of Sections 3.03 and 3.04 of the Credit Agreement.
               This Note is one of the Notes referred to in the Credit
Agreement, dated as of May 2, 2006, among the Borrowers, Trizec Properties,
Inc., the lenders from time to time party thereto (including the Lender), and
Deutsche Bank Trust Company Americas, as Administrative Agent (as amended,
amended and restated, modified and/or supplemented from time to time, the
“Credit Agreement”), and is entitled to the benefits thereof and of the other
Credit Documents (as defined in the Credit Agreement), which include the
Subsidiaries Guaranty and the Pledge Agreement (each as defined in the Credit
Agreement). As provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date
(including any extension thereof), in whole or in part.
               In case an Event of Default (as defined in the Credit Agreement)
shall occur and be continuing, the principal of and accrued interest on this
Note may be declared to be or may become due and payable in the manner and with
the effect provided in the Credit Agreement.
               Each Borrower hereby waives presentment, demand, protest or
notice of any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit A
Page 2
               THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

              TRIZEC PARTNERS REAL ESTATE, L.P.
 
       
 
  BY:   THOPI TRS INC.,
its sole general partner
 
       
 
  By:    
 
       
 
      Name:
Title:
 
            TRIZEC CAL HOLDINGS, LLC
 
       
 
  By:    
 
       
 
      Name:
Title:

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF CONVERSION/CONTINUATION
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF SECTION 3.04(b)(ii) CERTIFICATE
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION OF DLA PIPER RUDNICK GRAY CARY US LLP
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF OFFICERS’ CERTIFICATE1
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARIES GUARANTY
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SOLVENCY CERTIFICATE
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF PLEDGE AGREEMENT
               PLEDGE AGREEMENT (as amended, amended and restated, modified
and/or supplemented from time to time, this “Agreement”), dated as of May 2,
2006, among each of the undersigned pledgors (each, a “Pledgor” and,
collectively, the “Pledgors”) and Deutsche Bank Trust Company Americas, as
administrative agent (together with any successor administrative agent, the
“Pledgee”), for the benefit of the Secured Creditors (as defined below).
W I T N E S S E T H :
               WHEREAS, Trizec Partners Real Estate, LP, a Delaware limited
partnership (“TPRE”) and Trizec Cal Holdings, LLC, a Delaware limited liability
company (“TCH”, and together with TPRE, the “Borrowers”, and each a “Borrower”),
Trizec Properties, Inc. (“Trizec”), the lenders from time to time party thereto
(the “Lenders”), and Deutsche Bank Trust Company Americas, as Administrative
Agent (together with any successor administrative agent, the “Administrative
Agent”), have entered into a Credit Agreement, dated as of May 2, 2006 (as
amended, amended and restated, modified and/or supplemented from time to time,
the “Credit Agreement”), providing for the making of Loans to the Borrowers, all
as contemplated therein (the Lenders, the Administrative Agent and the Pledgee
are herein called the “Secured Creditors”);
               WHEREAS, pursuant to the Credit Agreement, Trizec has guaranteed
to the Secured Creditors the payment when due of all Guaranteed Obligations as
described therein;
               WHEREAS, it is a condition precedent to the making of Loans to
the Borrowers under the Credit Agreement that each Pledgor shall have executed
and delivered to the Pledgee this Agreement; and
               WHEREAS, each Pledgor will obtain benefits from the incurrence of
Loans by the Borrowers under the Credit Agreement and, accordingly, desires to
execute this Agreement in order to satisfy the condition described in the
preceding paragraph and to induce the Lenders to make Loans to the Borrowers;
               NOW, THEREFORE, in consideration of the foregoing and other
benefits accruing to each Pledgor, the receipt and sufficiency of which are
hereby acknowledged, each Pledgor hereby makes the following representations and
warranties to the Pledgee for the benefit of the Secured Creditors and hereby
covenants and agrees with the Pledgee for the benefit of the Secured Creditors
as follows:
               SECTION 1. SECURITY FOR OBLIGATIONS. This Agreement is made by
each Pledgor for the benefit of the Secured Creditors to secure:
          (a)   the full and prompt payment when due (whether at stated
maturity, by acceleration or otherwise) of all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 2
the bankruptcy, insolvency, reorganization or similar proceeding of any Borrower
or any Subsidiary thereof at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding), reimbursement obligations, fees, costs and indemnities) of
each Borrower owing to the Secured Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Credit Document and
the due performance and compliance by each Borrower with all of the terms,
conditions and agreements contained in each such Credit Document (all such
obligations, liabilities and indebtedness under this clause (i), being herein
collectively called the “Credit Document Obligations”);
          (b)    any and all sums advanced by the Pledgee in order to preserve
the Collateral (as hereinafter defined) or preserve its security interest
hereunder in the Collateral;
          (c)    in the event of any proceeding for the collection or
enforcement of any indebtedness, obligations or liabilities of such Pledgor
referred to in clause (i) above, after an Event of Default shall have occurred
and be continuing, the reasonable expenses of retaking, holding, preparing for
sale or lease, selling or otherwise disposing of or realizing on the Collateral,
or of any exercise by the Pledgee of its rights hereunder, together with
reasonable attorneys’ fees and court costs;
          (d)    all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement under Section 11 of this Agreement; and
          (e)    all amounts owing to the Administrative Agent or any other
agent or any of their respective affiliates pursuant to any of the Credit
Documents in its capacity as such;
all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (v) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.
               SECTION 2. DEFINITIONS.    (i)    Unless otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
shall be used herein as therein defined. Reference to singular terms shall
include the plural and vice versa.
               (ii) The following capitalized terms used herein shall have the
definitions specified below:
               “Administrative Agent” shall have the meaning set forth in the
recitals hereto.
               “Adverse Claim” shall have the meaning given such term in
Section 8-102(a)(1) of the UCC.
               “Agreement” shall have the meaning set forth in the first
paragraph hereof.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 3
               “Borrower” and “Borrowers” shall have the meanings set forth in
the recitals hereto.
               “Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.
               “Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.
               “Collateral” shall have the meaning set forth in Section 3.1
hereof.
               “Credit Agreement” shall have the meaning set forth in the
recitals hereto.
               “Credit Document Obligations” shall have the meaning set forth in
Section 1(i) hereof.
               “Event of Default” shall mean any Event of Default under, and as
defined in, the Credit Agreement and shall in any event include, without
limitation, any payment default on any of the Obligations after the expiration
of any applicable grace period.
               “General Intangibles” shall mean “general intangibles” as such
term is defined in the UCC.
               “Indemnitees” shall have the meaning set forth in Section 11
hereof.
               “Lenders” shall have the meaning set forth in the recitals
hereto.
               “Limited Liability Company Assets” shall mean all assets, whether
tangible or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interests in other limited
liability companies), at any time represented by any Limited Liability Company
Interest.
               “Limited Liability Company Interests” shall mean the entire
limited liability company membership interest at any time owned by any Pledgor
in TCH.
               “Location” of any Pledgor has the meaning given such term in
Section 9-307 of the UCC.
               “Obligations” shall have the meaning set forth in Section 1
hereof.
               “Partnership Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all partnership capital and interests in other partnerships), at any time
represented by any Partnership Interest.
               “Partnership Interest” shall mean the entire general partnership
interest or limited partnership interest at any time owned by any Pledgor in
TPRE.
               “Pledgee” shall have the meaning set forth in the first paragraph
hereof.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 4
               “Pledgor” shall have the meaning set forth in the first paragraph
hereof.
               “Primary Obligations” shall have the meaning set forth in
Section 9(b) hereof.
               “Pro Rata Share” shall have the meaning set forth in Section 9(b)
hereof.
               “Proceeds” shall have the meaning given such term in
Section 9-102(a)(64) of the UCC.
               “Registered Organization” shall have the meaning given such term
in Section 9-102(a)(70) of the UCC.
               “Secondary Obligations” shall have the meaning set forth in
Section 9(b) hereof.
               “Secured Creditors” shall have the meaning set forth in the
recitals hereto.
               “Secured Debt Agreements” shall mean and include this Agreement
and the other Credit Documents.
               “Securities Act” shall mean the Securities Act of 1933, as
amended, as in effect from time to time.
               “Securities Intermediary” shall have the meaning given such term
in Section 8-102(14) of the UCC.
               “Security” and “Securities” shall have the meaning given such
term in Section 8-102(a)(15) of the UCC.
               “Specified Default” shall have the meaning set forth in Section 5
hereof.
               “TCH” shall have the meaning set forth in the recitals hereof.
               “THOPI” shall mean THOPI TRS Inc., a Delaware corporation.
               “TPRE” shall have the meaning set forth in the recitals hereof.
               “Termination Date” shall have the meaning set forth in Section 20
hereof.
               “Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.
               “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York from time to time; provided that all references herein to
specific Sections or subsections of the UCC are references to such Sections or
subsections, as the case may be, of the Uniform Commercial Code as in effect in
the State of New York on the date hereof.
               “Uncertificated Security” shall have the meaning given such term
in Section 8-102(a)(18) of the UCC.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 5
               SECTION 3. PLEDGE OF SECURITIES, ETC.
               3.01 Pledge. To secure the Obligations now or hereafter owed or
to be performed, each Pledgor does hereby grant, pledge and assign to the
Pledgee for the benefit of the Secured Creditors, and does hereby create a
continuing security interest (subject to those Liens permitted to exist with
respect to the Collateral pursuant to the terms of all Secured Debt Agreements
then in effect) in favor of the Pledgee for the benefit of the Secured Creditors
in, all of its right, title and interest in and to the following, whether now
existing or hereafter from time to time acquired (collectively, the
“Collateral”):
          (i) all Limited Liability Company Interests owned by such Pledgor from
time to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
          (A) all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets and other distributions to
which such Pledgor shall at any time be entitled in respect of such Limited
Liability Company Interests;
          (B) all other payments due or to become due such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or operating agreement or otherwise, whether as contractual
obligations, damages, insurance proceeds or otherwise;
          (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
          (D) all present and future claims, if any, of such Pledgor against any
such limited liability company for monies loaned or advanced, for services
rendered or otherwise;
          (E) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interests and any such limited liability company, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 6
any of the foregoing or for any Limited Liability Company Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
          (F)      all other property hereafter delivered in substitution for or
in addition to any of the foregoing, all certificates and instruments
representing or evidencing such other property and all cash, securities,
interest, dividends, rights and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof;
          (ii) all Partnership Interests owned by such Pledgor from time to time
and all of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
          (A)      all its capital therein and its interest in all profits,
income, surpluses, losses, Partnership Assets and other distributions to which
such Pledgor shall at any time be entitled in respect of such Partnership
Interests;
          (B)      all other payments due or to become due such Pledgor in
respect of Partnership Interests, whether under any partnership agreement or
operating agreement or otherwise, whether as contractual obligations, damages,
insurance proceeds or otherwise;
          (C)      all of its claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any partnership
agreement or operating agreement, or at law or otherwise in respect of such
Partnership Interests;
          (D)      all present and future claims, if any, of such Pledgor
against any such partnership for monies loaned or advanced, for services
rendered or otherwise;
          (E)      all of such Pledgor’s rights under any partnership agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of such Pledgor in
respect of such Partnership Interests and any such partnership, to make
determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 7
          (F)      all other property hereafter delivered in substitution for or
in addition to any of the foregoing, all certificates and instruments
representing or evidencing such other property and all cash, securities,
interest, dividends, rights and other property at any time and from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all thereof; and
               (iii)all Proceeds of any and all of the foregoing.
               3.02 Procedures. (a) To the extent that any Pledgor at any time
or from time to time owns, acquires or obtains any right, title or interest in
any Collateral, such Collateral shall automatically (and without the taking of
any action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, such Pledgor shall (to the extent provided below), in
respect of the Partnership Interests and Limited Liability Company Interests,
take the following actions as set forth below (as promptly as practicable and,
in any event, within 10 days after it obtains such Collateral) for the benefit
of the Pledgee and the other Secured Creditors:
          (a)    with respect to a Certificated Security (other than a
Certificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall physically deliver such
Certificated Security to the Pledgee, endorsed to the Pledgee or endorsed in
blank;
          (b)    with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation or
Securities Intermediary), such Pledgor shall cause the issuer of such
Uncertificated Security to duly authorize, execute, and deliver to the Pledgee
an agreement for the benefit of the Pledgee and the other Secured Creditors
substantially in the form of Annex E hereto (appropriately completed to the
satisfaction of the Pledgee and with such modifications, if any, as shall be
satisfactory to the Pledgee) pursuant to which such issuer agrees to comply with
any and all instructions originated by the Pledgee without further consent by
the registered owner and not to comply with instructions regarding such
Uncertificated Security originated by any other Person other than a court of
competent jurisdiction; and
          (c)    with respect to a Certificated Security, Uncertificated
Security, Partnership Interest or Limited Liability Company Interest credited on
the books of a Clearing Corporation or Securities Intermediary (including a
Federal Reserve Bank, Participants Trust Company or The Depository Trust
Company), such Pledgor shall promptly notify the Pledgee thereof and shall
promptly take (x) all actions required (i) to comply with the applicable rules
of such Clearing Corporation or Securities Intermediary and (ii) to perfect the
security interest hereunder of the Pledgee under applicable law (including, in
any event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC)
and (y) such other actions as the Pledgee deems reasonably necessary or
desirable to effect the foregoing.
               (b)    In addition to the actions required to be taken pursuant
to Section 3.2(a) hereof, each Pledgor shall take the following additional
actions with respect to the Collateral:

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 8
          (a)    with respect to all Collateral of such Pledgor whereby or with
respect to which the Pledgee may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as the same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions as
may be requested from time to time by the Pledgee so that “control” of such
Collateral is obtained and at all times held by the Pledgee; and
          (b)    each Pledgor authorizes the Pledgee from time to time to cause
appropriate financing statements (on appropriate forms) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
satisfactory to the Pledgee), to be filed in the relevant filing offices so that
at all times the Pledgee’s security interest hereunder in all Collateral which
can be perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) is
so perfected.
               3.03 Subsequently Acquired Collateral. If any Pledgor shall
acquire (by purchase, stock dividend, distribution or otherwise) any additional
Collateral at any time or from time to time after the date hereof, such
Collateral shall automatically (and without any further action being required to
be taken) be subject to the pledge and security interests created pursuant to
Section 3.1 hereof and, furthermore, in addition to any action required to be
taken with respect to the Partnership Interests and Limited Liability Company
Interests pursuant to Section 3.2 hereof, such Pledgor will promptly thereafter
deliver to the Pledgee (i) a certificate executed by an authorized officer of
such Pledgor describing such Partnership Interests or Limited Liability Company
Interests and certifying that the same have been duly pledged in favor of the
Pledgee (for the benefit of the Secured Creditors) hereunder and
(ii) supplements to Annexes A through E hereto as are necessary to cause such
Annexes to be complete and accurate at such time.
               3.04 Transfer Taxes.   Each pledge of Collateral under
Section 3.1, Section 3.2 or Section 3.3 hereof shall be accompanied by any
transfer tax stamps required in connection with the pledge of such Collateral.
               3.05 Certain Representations and Warranties Regarding the
Collateral.   Each Pledgor represents and warrants that on the date hereof:
(i) the Limited Liability Company Interests held by such Pledgor consist of the
number and type of interests of the Persons described in Annex B hereto;
(ii) each such Limited Liability Company Interest referenced in clause (i) of
this paragraph constitutes 100% of the issued and outstanding equity interest in
TCH; (iii) the Partnership Interests held by such Pledgor consist of the number
and type of interests of the Persons described in Annex C hereto; (iv) the
Partnership Interests referenced in clause (iii) of this paragraph constitute
100% of the entire partnership interest in TPRE; (v) the exact address of each
chief executive office of such Pledgor is listed on Annex D hereto; (vi) the
Pledgor has complied with the respective procedure set forth in Section 3.2(a)
hereof with respect to each item of Collateral described in Annexes B through C
hereto; and (vii) on the date hereof, such Pledgor owns no other Limited
Liability Company Interests or Partnership Interests.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 9
               SECTION 4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.   The
Pledgee shall have the right to appoint one or more sub-agents for the purpose
of retaining physical possession of the Collateral, which, in the case of any
Certificated Securities, shall be held in the name of the relevant Pledgor,
endorsed or assigned in blank.
               SECTION 5. VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED
DEFAULT.   Unless and until there shall have occurred and be continuing an Event
of Default or a Specified Default, each Pledgor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Collateral
owned by it, exercise the rights set forth in Sections 3.1(a)(E) and 3.1(b)(E)
hereof and to give consents, waivers or ratifications in respect thereof;
provided that, in each case, no vote shall be cast or any consent, waiver or
ratification given or any action taken or omitted to be taken which would
violate, result in a breach of any covenant contained in, or be inconsistent
with any of the terms of any Secured Debt Agreement, or which could reasonably
be expected to have the effect of materially impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee or
any other Secured Creditor in the Collateral, unless expressly permitted by the
terms of the Secured Debt Agreements. All such rights of each Pledgor to vote,
exercise the rights set forth in Sections 3.1(a)(E) and 3.1(b)(E) hereof and to
give consents, waivers and ratifications shall cease in case an Event of Default
or a Specified Default has occurred and is continuing, and Section 7 hereof
shall become applicable.
               SECTION 6. DIVIDENDS AND OTHER DISTRIBUTIONS.   Unless and until
there shall have occurred and be continuing an Event of Default or a Specified
Default, except as otherwise provided in the proviso of Section 7.03(a) of the
Credit Agreement, all cash dividends, cash distributions, cash Proceeds and
other cash amounts payable in respect of the Collateral shall be paid to the
respective Pledgor. Except as provided in the preceding sentence, the Pledgee
shall be entitled to receive directly, and to retain as part of the Collateral:
          (a)    all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property paid or distributed by way of dividend or otherwise in
respect of the Collateral;
          (b)    all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property paid or distributed in respect of the Collateral by way
of stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and
          (c)    all other or additional stock, notes, certificates, limited
liability company interests, partnership interests, instruments or other
securities or property which may be paid in respect of the Collateral by reason
of any consolidation, merger, exchange of stock, conveyance of assets,
liquidation or similar corporate or other reorganization.
Except as expressly provided in this Section, all dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee (on behalf of the Secured Creditors), shall be segregated from other
property or funds of such Pledgor and shall be forthwith paid over to the
Pledgee as Collateral in the same form as so received (with any necessary
endorsement).

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 10
               SECTION 7. REMEDIES IN CASE OF AN EVENT OF DEFAULT OR A SPECIFIED
DEFAULT.   (a) If there shall have occurred and be continuing an Event of
Default, then and in every such case, the Pledgee shall be entitled to exercise
all of the rights, powers and remedies (whether vested in it by this Agreement,
any other Secured Debt Agreement or by law) for the protection and enforcement
of its rights in respect of the Collateral, and the Pledgee shall be entitled to
exercise all the rights and remedies of a secured party under the UCC as in
effect in any relevant jurisdiction and also shall be entitled, without
limitation, to exercise the following rights, which each Pledgor hereby agrees
to be commercially reasonable:
          (a)    to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 hereof to the respective Pledgor;
          (b)    to transfer all or any part of the Collateral into the
Pledgee’s name or the name of its nominee or nominees in accordance with any
applicable provisions of the UCC;
          (c)    to vote (and exercise all rights and powers in respect of
voting) all or any part of the Collateral (whether or not transferred into the
name of the Pledgee) and give all consents, waivers and ratifications in respect
of the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Pledgor hereby irrevocably constituting and
appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with full
power of substitution to do so);
          (d)    at any time and from time to time to sell, assign and deliver,
or grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise purchase or dispose of (all of
which are hereby waived by each Pledgor), for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Pledgee in its
absolute discretion may determine, provided at least 10 days’ written notice of
the time and place of any such sale shall be given to the respective Pledgor.
   The Pledgee shall not be obligated to make any such sale of Collateral
regardless of whether any such notice of sale has theretofore been given. Each
Pledgor hereby waives and releases to the fullest extent permitted by law any
right or equity of redemption with respect to the Collateral, whether before or
after sale hereunder, and all rights, if any, of marshalling the Collateral and
any other security or the Obligations or otherwise.    At any such sale, unless
prohibited by applicable law, the Pledgee on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption. Neither the Pledgee nor any other Secured
Creditor shall be liable for failure to collect or realize upon any or all of
the Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto; and
          (e)    to set off any and all Collateral against any and all
Obligations and to apply such Collateral to the payment of any and all
Obligations.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 11
               (b)    If there shall have occurred and be continuing a Default
under Section 8.05 of the Credit Agreement, then and in every such case, the
Pledgee shall be entitled to vote (and exercise all rights and powers in respect
of voting) all or any part of the Collateral (whether or not transferred into
the name of the Pledgee) and give all consents, waivers and ratifications in
respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (each Pledgor hereby irrevocably constituting
and appointing the Pledgee the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so).
               SECTION 8. REMEDIES, CUMULATIVE, ETC.   Each and every right,
power and remedy of the Pledgee provided for in this Agreement or in any other
Secured Debt Agreement, or now or hereafter existing at law or in equity or by
statute shall be cumulative and concurrent and shall be in addition to every
other such right, power or remedy. The exercise or beginning of the exercise by
the Pledgee or any other Secured Creditor of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Secured Debt
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgee
or any other Secured Creditor of all such other rights, powers or remedies, and
no failure or delay on the part of the Pledgee or any other Secured Creditor to
exercise any such right, power or remedy shall operate as a waiver thereof. No
notice to or demand on any Pledgor in any case shall entitle it to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Pledgee or any other Secured Creditor to any
other or further action in any circumstances without notice or demand. The
Secured Creditors agree that this Agreement may be enforced only by the action
of the Pledgee, in each case, acting upon the instructions of the Required
Lenders, and that no other Secured Creditor shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Pledgee for the benefit of the Secured Creditors upon
the terms of this Agreement and the other Secured Debt Agreements.
               SECTION 9. APPLICATION OF PROCEEDS. (a) All moneys collected by
the Pledgee upon any sale or other disposition of the Collateral pursuant to the
terms of this Agreement, together with all other monies received by the Pledgee
hereunder, shall be applied as follows:
          (a)    first, to the payment of all amounts owing to the Pledgee of
the type described in clauses (ii), (iii) and (iv) of the definition of
“Obligations”;
          (b)    second, to the extent proceeds remain after the application
pursuant to the preceding clause (i), to the payment of all amounts owing to the
Administrative Agent of the type described in clauses (iv) and (v) of the
definition of “Obligations”;
          (c)    third, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) and (ii), an amount equal to the
outstanding Primary Obligations shall be paid to the Secured Creditors as
provided in Section 9(e) hereof, with each Secured Creditor receiving an amount
equal to its outstanding Primary Obligations or, if the proceeds are
insufficient to pay in full all such Primary Obligations, its Pro Rata Share of
the amount remaining to be distributed;

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 12
          (d)   fourth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iii), inclusive, an amount equal
to the outstanding Secondary Obligations shall be paid to the Secured Creditors
as provided in Section 9(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and
          (e)   fifth, to the extent proceeds remain after the application
pursuant to the preceding clauses (i) through (iv), inclusive, and following the
termination of this Agreement pursuant to Section 20 hereof, to the relevant
Pledgor or to whomever may be lawfully entitled to receive such surplus.
               (b)   For purposes of this Agreement, (x) “Pro Rata Share” shall
mean, when calculating a Secured Creditor’s portion of any distribution or
amount, that amount (expressed as a percentage) equal to a fraction the
numerator of which is the then unpaid amount of such Secured Creditor’s Primary
Obligations or Secondary Obligations, as the case may be, and the denominator of
which is the then outstanding amount of all Primary Obligations or Secondary
Obligations, as the case may be, (y) “Primary Obligations” shall mean, in the
case of the Credit Document Obligations, all principal of, premium, fees and
interest on, all Loans and all Fees and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.
               (c)   When payments to Secured Creditors are based upon their
respective Pro Rata Shares, the amounts received by such Secured Creditors
hereunder shall be applied (for purposes of making determinations under this
Section 9 only) (i) first, to their Primary Obligations and (ii) second, to
their Secondary Obligations. If any payment to any Secured Creditor of its Pro
Rata Share of any distribution would result in overpayment to such Secured
Creditor, such excess amount shall instead be distributed in respect of the
unpaid Primary Obligations or Secondary Obligations, as the case may be, of the
other Secured Creditors, with each Secured Creditor whose Primary Obligations or
Secondary Obligations, as the case may be, have not been paid in full to receive
an amount equal to such excess amount multiplied by a fraction the numerator of
which is the unpaid Primary Obligations or Secondary Obligations, as the case
may be, of such Secured Creditor and the denominator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of all Secured
Creditors entitled to such distribution.
               (d)   All payments required to be made hereunder to the Secured
Creditors shall be made to the Administrative Agent for the account of the
Secured Creditors.
               (e)   For purposes of applying payments received in accordance
with this Section 9, the Pledgee shall be entitled to rely upon the
Administrative Agent for a determination (which the Administrative Agent agrees
(or shall agree) to provide upon request of the Pledgee) of the outstanding
Primary Obligations and Secondary Obligations owed to the Secured Creditors.
Unless it has received written notice from a Secured Creditor to the contrary,
the Administrative Agent, in furnishing information pursuant to the preceding
sentence, and the Pledgee, in acting hereunder, shall be entitled to assume that
no Secondary Obligations are outstanding.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 13
               SECTION 10. PURCHASERS OF COLLATERAL. Upon any sale of the
Collateral by the Pledgee hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of the
Pledgee or the officer making such sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Pledgee or such officer or be answerable in any
way for the misapplication or nonapplication thereof.
               SECTION 11. INDEMNITY. Each Pledgor jointly and severally agrees
(i) to indemnify, reimburse and hold harmless the Pledgee and each other Secured
Creditor and their respective successors, assigns, officers, directors,
employees, representatives, agents and affiliates (individually an “Indemnitee”,
and collectively, the “Indemnitees”) from and against any and all obligations,
damages, injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) of whatsoever kind or
nature, and (ii) to reimburse each Indemnitee for all reasonable costs, expenses
and disbursements, including reasonable attorneys’ fees and expenses, in each
case incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of any investigation,
litigation or other proceeding (whether or not the Pledgee or any other
Indemnitee is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any transactions
contemplated herein or the exercise by any Indemnitee of any right or remedy
granted to it hereunder or under any other Secured Debt Agreement (but excluding
any obligations, damages, injuries, penalties, claims, demands, losses,
judgments and liabilities (including, without limitation, liabilities for
penalties) or expenses of whatsoever kind or nature to the extent incurred or
arising by reason of gross negligence or willful misconduct of such Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision)). In addition, the foregoing indemnification in favor
of any director, officer, employee, representative or agent of the Pledgee or
any other Indemnitee shall be solely in their respective capacities as such
director, officer, employee, representative or agent. To the extent that the
undertaking to indemnify, pay or hold harmless the Pledgee or any other
Indemnitee set forth in this Section 11 may be unenforceable because it is
violative of any law or public policy, the Pledgor shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law. In no event shall the
Pledgee or any other Secured Creditor be liable, in the absence of gross
negligence or willful misconduct on its part (as determined by a court of
competent jurisdiction in a final and non-appealable decision), for any matter
or thing in connection with this Agreement other than to account for monies or
other property actually received by it in accordance with the terms hereof. The
indemnity obligations of each Pledgor contained in this Section 11 shall
continue in full force and effect notwithstanding the full payment of all the
Notes issued under the Credit Agreement and the payment of all other Obligations
and notwithstanding the discharge thereof.
               SECTION 12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY
MEMBER. (i) Nothing herein shall be construed to make the Pledgee or any other
Secured Creditor liable as a member of any limited liability company or as a
partner of any partnership and neither the Pledgee nor any other Secured
Creditor by virtue of this Agreement or otherwise (except as referred to in the
following sentence) shall have any of the duties,

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 14
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that, unless the
Pledgee shall become the absolute owner of Collateral consisting of a Limited
Liability Company Interest or a Partnership Interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Pledgee, any other Secured Creditor, any Pledgor and/or any other
Person.
               (ii)   Except as provided in the last sentence of paragraph
(a) of this Section 12, the Pledgee, by accepting this Agreement, and the other
Secured Creditors did not intend to become a member of any limited liability
company or a partner of any partnership or otherwise be deemed to be a
co-venturer with respect to any Pledgor, any limited liability company,
partnership and/or any other Person either before or after an Event of Default
shall have occurred. The Pledgee shall have only those powers set forth herein
and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.
               (iii)   The Pledgee and the other Secured Creditors shall not be
obligated to perform or discharge any obligation of any Pledgor as a result of
the pledge hereby effected.
               (iv)   The acceptance by the Pledgee of this Agreement, with all
the rights, powers, privileges and authority so created, shall not at any time
or in any event obligate the Pledgee or any other Secured Creditor to appear in
or defend any action or proceeding relating to the Collateral to which it is not
a party, or to take any action hereunder or thereunder, or to expend any money
or incur any expenses or perform or discharge any obligation, duty or liability
under or in respect of the Collateral.
               SECTION 13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (i) Each
Pledgor agrees that it will join with the Pledgee in executing and, at such
Pledgor’s own expense, file and refile under the UCC or other applicable law
such financing statements, continuation statements and other documents, in form
reasonably acceptable to the Pledgee, in such offices as the Pledgee (acting on
its own or on the instructions of the Required Lenders) may reasonably deem
necessary or appropriate and wherever required or permitted by law in order to
perfect and preserve the Pledgee’s security interest in the Collateral hereunder
and hereby authorizes the Pledgee to file financing statements and amendments
thereto relative to all or any part of the Collateral (including, without
limitation, (x) financing statements which list the Collateral specifically as
collateral and (y) “in lieu of” financing statements) without the signature of
such Pledgor where permitted by law, and agrees to do such further acts and
things and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.
               (ii)   Each Pledgor hereby constitutes and appoints the Pledgee
its true and lawful attorney-in-fact, irrevocably, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise,
from time to time after the occurrence and during the continuance of an Event of
Default, in the Pledgee’s discretion, to act, require, demand, receive and give
acquittance for any and all monies and claims for monies due or to become due
such

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 15
Pledgor under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
               SECTION 14. THE PLEDGEE AS ADMINISTRATIVE AGENT. The Pledgee will
hold in accordance with this Agreement all items of the Collateral at any time
received under this Agreement. It is expressly understood, acknowledged and
agreed by each Secured Creditor that by accepting the benefits of this Agreement
each such Secured Creditor acknowledges and agrees that the obligations of the
Pledgee as holder of the Collateral and interests therein and with respect to
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 10 of the Credit Agreement.
The Pledgee shall act hereunder on the terms and conditions set forth herein and
in Section 10 of the Credit Agreement.
               SECTION 15. TRANSFER BY THE PLEDGORS. Except as permitted prior
to the date all Obligations have been paid in full and all Commitments under the
Credit Agreement have been terminated, pursuant to the Credit Agreement, no
Pledgor will sell or otherwise dispose of, grant any option with respect to, or
mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.
               SECTION 16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
PLEDGORS. (i) Each Pledgor represents, warrants and covenants as to itself and
each of its Subsidiaries that:
          it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of the Partnership
Interests and Limited Liability Company Interests and that it has sufficient
interest in all of its Collateral in which a security interest is purported to
be created hereunder for such security interest to attach (subject, in each
case, to no pledge, lien, mortgage, hypothecation, security interest, charge,
option, Adverse Claim or other encumbrance whatsoever, except the liens and
security interests created by this Agreement or permitted under the Secured Debt
Agreements);
          it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
          this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law);
          except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 16
or any of its Subsidiaries) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by such
Pledgor in connection with (a) the execution, delivery or performance of this
Agreement by such Pledgor, (b) the validity or enforceability of this Agreement
against such Pledgor (except as set forth in clause (iii) above), (c) the
perfection or enforceability of the Pledgee’s security interest in such
Pledgor’s Collateral or (d) except for compliance with or as may be required by
applicable securities laws, the exercise by the Pledgee of any of its rights or
remedies provided herein;
          neither the execution, delivery or performance by such Pledgor of this
Agreement or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to this Agreement) upon any of the properties or assets of
such Pledgor or any of its Subsidiaries pursuant to the terms of any indenture,
lease, mortgage, deed of trust, credit agreement, loan agreement or any other
material agreement, contract or other instrument to which such Pledgor or any of
its Subsidiaries is a party or is otherwise bound, or by which it or any of its
properties or assets is bound or to which it may be subject; or (iii) will
violate any provision of the certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of formation or limited
liability company agreement (or equivalent organizational documents), as the
case may be, of such Pledgor or any of its Subsidiaries;
          all of such Pledgor’s Collateral consisting of Limited Liability
Company Interests and Partnership Interests has been duly and validly issued, is
fully paid and non-assessable and is subject to no options to purchase or
similar rights;
          none of the Collateral consists of Securities; and
          all of the Collateral constitutes General Intangibles.
               Each Pledgor covenants and agrees that it will defend the
Pledgee’s right, title and security interest in and to such Pledgor’s Collateral
and the proceeds thereof against the claims and demands of all persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Pledgee by such Pledgor as Collateral hereunder and will likewise defend the
right thereto and security interest therein of the Pledgee and the other Secured
Creditors.
               Each Pledgor covenants and agrees that it will take no action
which would violate any of the terms of any Secured Debt Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 17
               SECTION 17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A
REGISTERED ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF
ORGANIZATION; LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO;
ETC. The exact legal name of each Pledgor, the type of organization of such
Pledgor, whether or not such Pledgor is a Registered Organization, the
jurisdiction of organization of such Pledgor, such Pledgor’s Location, the
organizational identification number (if any) of each Pledgor, and whether or
not such Pledgor is a Transmitting Utility, is listed on Annex A hereto for such
Pledgor. No Pledgor shall change its legal name, its type of organization, its
status as a Registered Organization (in the case of a Registered Organization),
its status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, or
its organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute the same or (y) any Pledgor
changing its jurisdiction of organization or Location from the United States or
a State thereof to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State thereof) if (i) it shall have given to
the Administrative Agent not less than 15 days’ prior written notice of each
change to the information listed on Annex A (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence), together with
a supplement to Annex A which shall correct all information contained therein
for such Pledgor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the
Administrative Agent to maintain the security interests of the Administrative
Agent in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter deliver a
notification of the Administrative Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Administrative
Agent to the extent necessary to maintain the security interest of the
Administrative Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.
               SECTION 18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations
of each Pledgor under this Agreement shall be absolute and unconditional and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than termination of this Agreement
pursuant to Section 20 hereof), including, without limitation:
          (a)   any renewal, extension, amendment or modification of, or
addition or supplement to or deletion from, any Secured Debt Agreement (other
than this Agreement in accordance with its terms), or any other instrument or
agreement referred to therein, or any assignment or transfer of any thereof;
          (b)   any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement (other than a waiver, consent or extension
with respect to this Agreement in accordance with its terms);

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 18
          (c) any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;
          (d) any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or
          (e) any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to any
Pledgor or any Subsidiary of any Pledgor, or any action taken with respect to
this Agreement by any trustee or receiver, or by any court, in any such
proceeding, whether or not such Pledgor shall have notice or knowledge of any of
the foregoing.
               SECTION 19. SALE OF COLLATERAL WITHOUT REGISTRATION. If at any
time when the Pledgee shall determine to exercise its right to sell all or any
part of the Collateral consisting of Limited Liability Company Interests or
Partnership Interests pursuant to Section 7 hereof, and such Collateral or the
part thereof to be sold shall not, for any reason whatsoever, be effectively
registered under the Securities Act, as then in effect, the Pledgee may, in its
sole and absolute discretion, sell such Collateral or part thereof by private
sale in such manner and under such circumstances as the Pledgee may deem
necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Pledgee, in its sole and absolute discretion, (i) may proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof shall have been filed under such
Securities Act, (ii) may approach and negotiate with a single possible purchaser
to effect such sale, and (iii) may restrict such sale to a purchaser who will
represent and agree that such purchaser is purchasing for its own account, for
investment, and not with a view to the distribution or sale of such Collateral
or part thereof. In the event of any such sale, the Pledgee and the other
Secured Creditors shall incur no responsibility or liability for selling all or
any part of the Collateral at a price which the Pledgee, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might be
realized if the sale were deferred until the registration as aforesaid.
               SECTION 20. TERMINATION; RELEASE. (i) On the Termination Date (as
defined below), this Agreement shall terminate (provided that all indemnities
set forth herein including, without limitation, in Section 11 hereof shall
survive any such termination) and the Pledgee, at the request and expense of
each Pledgor, will execute and deliver to such Pledgor a proper instrument or
instruments (including UCC termination statements) acknowledging the
satisfaction and termination of this Agreement (including, without limitation,
UCC termination statements and instruments of satisfaction, discharge and/or
reconveyance), and will duly release from the security interest created hereby
and assign, transfer and deliver to such Pledgor (without recourse and without
any representation or warranty) such of the Collateral of such Pledgor as may be
in the possession of the Pledgee and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement, together with any
moneys at the time held by the Pledgee or any of its sub-agents hereunder and,
with respect to any Collateral consisting of an Uncertificated Security, a
Partnership Interest or a Limited Liability Company Interest (other than an
Uncertificated Security, Partnership Interest or Limited Liability Company
Interest

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 19
credited on the books of a Clearing Corporation or Securities Intermediary), a
termination of the agreement relating thereto executed and delivered by the
issuer of such Uncertificated Security pursuant to Section 3.2(a)(ii) hereof. As
used in this Agreement, “Termination Date” shall mean the date upon which the
Commitments under the Credit Agreement have been terminated, no Note (as defined
in the Credit Agreement) is outstanding (and all Loans have been paid in full),
and all other Obligations (other than indemnities described in Section 11 hereof
and described in Section 11.01 of the Credit Agreement, and any other
indemnities set forth in any other Security Documents, in each case which are
not then due and payable) then due and payable have been paid in full.
               (ii)      In the event that any part of the Collateral of any
Pledgor is sold or otherwise disposed of (to a Person other than a Credit Party)
at any time prior to the time at which all Obligations have been paid in full
and all Commitments under the Credit Agreement have been terminated, in
connection with a sale or disposition permitted by Section 7.02 of the Credit
Agreement or is otherwise released at the direction of the Required Lenders (or
all the Lenders if required by Section 11.12 of the Credit Agreement), and the
proceeds of such sale or disposition (or from such release) are applied in
accordance with the terms of the Credit Agreement or such other Secured Debt
Agreement, as the case may be, to the extent required to be so applied, the
Pledgee, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or released and as may be in
the possession of the Pledgee (or, in the case of Collateral held by any
sub-agent designated pursuant to Section 4 hereto, such sub-agent) and has not
theretofore been released pursuant to this Agreement.
               (iii)      At any time that any Pledgor desires that Collateral
be released as provided in the foregoing Section 20(a) or (b) hereof, it shall
deliver to the Pledgee (and the relevant sub-agent, if any, designated pursuant
to Section 4 hereof) a certificate signed by an authorized officer of such
Pledgor stating that the release of the respective Collateral is permitted
pursuant to Section 20(a) or (b) hereof.
               (iv)      The Pledgee shall have no liability whatsoever to any
other Secured Creditor as the result of any release of Collateral by it in
accordance with (or which the Administrative Agent in good faith believes to be
in accordance with) this Section 20.
               SECTION 21. NOTICES, ETC. Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including telex or telecopier) and mailed, telexed, telecopied or
delivered to the addresses set forth below. All such notices and communications
shall, when mailed, telexed or telecopied, or sent by overnight courier, be
effective (x) three Business Days after deposited in the mails, (y) one Business
Day after delivered to a recognized overnight courier, or (z) when sent by telex
or telecopier, except that notices and communications to the Pledgee or any
Pledgor shall not be effective until received by the Pledgee or such Pledgor, as
the case may be.
          (i)      if to any Pledgor, at its address set forth opposite its
signature below;

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 20
          (ii)      if to the Pledgee, at:
90 Hudson St., 5th Floor
Jersey City, NJ 07302
Attention: Real Estate Loan Operation
Telecopier No.: (201) 593-2308/2309/2310
Telephone No.: (201) 593-2165/2163/2170;
          (iii)      if to any Secured Creditor, either (x) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement, or (y) at such address as such Secured Creditor shall have
specified in the Credit Agreement;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
               SECTION 22. WAIVER; AMENDMENT.  None of the terms and conditions
of this Agreement may be changed, waived, modified or varied in any manner
whatsoever unless in writing signed by each Pledgor directly affected thereby
(it being understood that the release of any Pledgor hereunder shall not
constitute a change, waiver discharge or termination affecting any Pledgor other
than the Pledgor so released) and the Administrative Agent (with the written
consent of the Required Lenders or all Lenders if required by Section 11.12 of
the Credit Agreement).
               SECTION 23. SUCCESSORS AND ASSIGNS.  This Agreement shall create
a continuing security interest in the Collateral and shall (i) remain in full
force and effect, subject to release and/or termination as set forth in
Section 20 hereof, (ii) be binding upon each Pledgor, its successors and
assigns; provided, however, that no Pledgor shall assign any of its rights or
obligations hereunder without the prior written consent of the Pledgee (with the
prior written consent of all Lenders), and (iii) inure, together with the rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.
               SECTION 24. HEADINGS DESCRIPTIVE.  The headings of the several
Sections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
               SECTION 25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;
WAIVER OF JURY TRIAL. (i) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER SECURED DEBT AGREEMENT MAY BE BROUGHT IN

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 21
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER SECURED
DEBT AGREEMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN SECTION 21 ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS
AGREEMENT, OR ANY OTHER SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.
               (ii)      EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER SECURED DEBT AGREEMENT BROUGHT IN THE COURTS REFERRED TO
IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
               (iii)      EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER SECURED
DEBT AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
               SECTION 26. PLEDGOR’S DUTIES.  It is expressly agreed, anything
herein contained to the contrary notwithstanding, that each Pledgor shall remain
liable to perform all of the obligations, if any, assumed by it with respect to
the Collateral and the Pledgee and the other Secured Creditors shall not have
any obligations or liabilities with respect to any Collateral by

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 22
reason of or arising out of this Agreement, except for the safekeeping of
Collateral actually in Pledgee’s possession, nor shall the Pledgee or any other
Secured Creditor be required or obligated in any manner to perform or fulfill
any of the obligations of any Pledgor under or with respect to any Collateral.
               SECTION 27. COUNTERPARTS.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with each
Pledgor and the Pledgee.
               SECTION 28. SEVERABILITY.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
               SECTION 29. RECOURSE.  This Agreement is made with full recourse
to the Collateral and pursuant to and upon all the representations, warranties,
covenants and agreements on the part of such Pledgor contained herein and in the
other Secured Debt Agreements and otherwise in writing in connection herewith or
therewith.
               SECTION 30. OBLIGATIONS.  It is the desire and intent of each
Pledgor and the Secured Creditors that this Agreement shall be enforced against
each Pledgor to the fullest extent permissible under the laws applied in each
jurisdiction in which enforcement is sought.
               SECTION 31. RELEASE OF PLEDGORS.  If at any time all or a portion
of the Collateral owned by a Pledgor is sold in a transaction permitted pursuant
to the Credit Agreement (and which does not violate the terms of any other
Secured Debt Agreement then in effect), then, provided that all conditions to
such transaction are satisfied (including, without limitation, the making of any
mandatory repayments required pursuant to Section 3.02 of the Credit Agreement),
such Collateral and, to the extent such Pledgor does not own any other
Collateral, such Pledgor shall be released pursuant to this Agreement without
any further action hereunder, and the Pledgee is authorized and directed to
execute and deliver such instruments of release as are reasonably satisfactory
to it. At any time that the Borrowers desire that a Pledgor be released from
this Agreement as provided in this Section 31, the Borrowers shall deliver to
the Pledgee a certificate signed by a principal executive officer of the
Borrowers stating that the release of such Pledgor is permitted pursuant to this
Section 31. If requested by Pledgee (although the Pledgee shall have no
obligation to make any such request), the Borrowers shall furnish legal opinions
(from counsel acceptable to the Pledgee) to the effect set forth in the
immediately preceding sentence. The Pledgee shall have no liability whatsoever
to any other Secured Creditor as a result of the release of any Pledgor by it in
accordance with, or which it believes in good faith to be in accordance with,
this Section 31.
* * * *

 



--------------------------------------------------------------------------------



 



Exhibit H
Page 23
               IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

         
Address:
       
 
        10 S. Riverside Plaza, Suite 1100
Chicago, IL 60606
Tel: 312-798-6086
Fax: 866-728-6454   TRIZEC HOLDINGS, LLC,
     as a Pledgor
 
  By:    
 
       
 
      Name:
Title:
 
       
 
        10 S. Riverside Plaza, Suite 1100
Chicago, IL 60606
Tel: 312-798-6086
Fax: 866-728-6454   THOPI TRS INC.,
     as a Pledgor
 
  By:    
 
       
 
      Name:
Title:

          Accepted and Agreed to:    
 
        DEUTSCHE BANK TRUST COMPANY AMERICAS,
     as Administrative Agent and Pledgee    
90 Hudson Street, 5th Floor
Jersey City, NJ 07302
Attn.:  Real Estate Loan Operation
Fax No.: (201) 593-2308/2309/2310
Tele. No.: (201) 593-2165/2163/2170
 
 

By:
       
 
       
 
  Name:
Title:                      
By:
       
 
       
 
  Name:
Title:    

 



--------------------------------------------------------------------------------



 



ANNEX A
to
PLEDGE AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

                                          Pledgor’s                 Pledgor’s  
Organization                 Location (for   Identification     Exact Legal  
Registered       purposes of NY   Number (or, if it   Transmitting Name of Each
  Organization?   Jurisdiction of   UCC   has none, so   Utility?
Pledgor
 
(Yes/No)
 
Organization
 
§ 9-307)
 
indicate)
 
(Yes/No)
 
                       
Trizec Holdings, LLC
  Yes   Delaware   Delaware     0794943     No
 
                       
THOPI TRS Inc.
  Yes   Delaware   Delaware     3366365     No

 



--------------------------------------------------------------------------------



 



ANNEX B
to
PLEDGE AGREEMENT
SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

1.   TRIZEC HOLDINGS, LLC

                  Name of               Sub-clause of Issuing Limited   Type of
  Percentage   Section 3.2(a)
Liability Company
 
Interest
 
Owned
 
of Pledge Agreement
 
               
Trizec Cal Holdings,
LLC
  Membership     100 %   N/A

 



--------------------------------------------------------------------------------



 



ANNEX C
to
PLEDGE AGREEMENT
SCHEDULE OF PARTNERSHIP INTERESTS

1.   THOPI TRS Inc.

                                  Sub-clause of Name of   Type of     Percentage
    Section 3.2(a)
Issuing Partnership
 
Interest
 
Owned
 
of Pledge Agreement
 
               
Trizec Partners Real
Estate, L.P.
  General
Partnership     1%     N/A

2.   TRIZEC HOLDINGS, LLC

                                  Sub-clause of Name of   Type of     Percentage
    Section 3.2(a)
Issuing Partnership
 
Interest
 
Owned
 
of Pledge Agreement
 
               
Trizec Partners Real
Estate, L.P.
  Limited
Partnership     99%     N/A

 



--------------------------------------------------------------------------------



 



ANNEX D
to
PLEDGE AGREEMENT
SCHEDULE OF CHIEF EXECUTIVE OFFICES

     
Name of Pledgor
 
Address(es) of Chief Executive Office
 
   
Trizec Holdings, LLC
  10 S. Riverside Plaza, Suite 1100
 
  Chicago, Illinois 60606
 
   
THOPI TRS Inc.
  10 S. Riverside Plaza, Suite 1100
 
  Chicago, Illinois 60606

 



--------------------------------------------------------------------------------



 



ANNEX E
Form of Agreement Regarding Uncertificated Securities
                         AGREEMENT (as amended, amended and restated, modified
and/or supplemented from time to time, this “Agreement”), dated as of
                    , among the undersigned pledgor (the “Pledgor”),
[                    ], Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Administrative Agent (the “Pledgee”), and
[                    ], as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).
W I T N E S S E T H :
                         WHEREAS, the Pledgor, certain of its affiliates and the
Pledgee have entered into a Pledge Agreement, dated as of May 2, 2006 (as
amended, amended and restated, modified and/or supplemented from time to time,
the “Pledge Agreement”), under which, among other things, in order to secure the
payment of the Obligations (as defined in the Pledge Agreement), the Pledgor has
pledged or will pledge to the Pledgee for the benefit of the Secured Creditors
(as defined in the Pledge Agreement), and grant a security interest in favor of
the Pledgee for the benefit of the Secured Creditors in, all of the right, title
and interest of the Pledgor in and to any and all [“uncertificated securities”
(as defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted
in the State of New York) (“Uncertificated Securities”)] [Partnership Interests
(as defined in the Pledge Agreement)] [Limited Liability Company Interests (as
defined in the Pledge Agreement)], from time to time issued by the Issuer,
whether now existing or hereafter from time to time acquired by the Pledgor
(with all of such [Uncertificated Securities] [Partnership Interests] [Limited
Liability Company Interests] being herein collectively called the “Issuer
Pledged Interests”); and
                         WHEREAS, the Pledgor desires the Issuer to enter into
this Agreement in order to perfect the security interest of the Pledgee under
the Pledge Agreement in the Issuer Pledged Interests, to vest in the Pledgee
control of the Issuer Pledged Interests and to provide for the rights of the
parties under this Agreement;
                         NOW THEREFORE, in consideration of the premises and the
mutual promises and agreements contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
                         1. The Pledgor hereby irrevocably authorizes and
directs the Issuer, and the Issuer hereby agrees, to comply with any and all
instructions and orders originated by the Pledgee (and its successors and
assigns) regarding any and all of the Issuer Pledged Interests without the
further consent by the registered owner (including the Pledgor), and, following
its receipt of a notice from the Pledgee stating that the Pledgee is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Pledgee (and its successors
and assigns) or a court of competent jurisdiction.

 



--------------------------------------------------------------------------------



 



Annex E
Page 2
                          2. The Issuer hereby certifies that (i) no notice of
any security interest, lien or other encumbrance or claim affecting the Issuer
Pledged Interests (other than the security interest of the Pledgee) has been
received by it, and (ii) the security interest of the Pledgee in the Issuer
Pledged Interests has been registered in the books and records of the Issuer.
                         3. The Issuer hereby represents and warrants that
(i) the pledge by the Pledgor of, and the granting by the Pledgor of a security
interest in, the Issuer Pledged Interests to the Pledgee, for the benefit of the
Secured Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests consisting of capital
stock of a corporation are fully paid and nonassessable.
                         4. All notices, statements of accounts, reports,
prospectuses, financial statements and other communications to be sent to the
Pledgor by the Issuer in respect of the Issuer will also be sent to the Pledgee
at the following address:
[                                        ]
[                                        ]
Attention: [                                        ]
Telephone No.: [                                        ]
Telecopier No.: [                                        ]
                         5. Following its receipt of a notice from the Pledgee
stating that the Pledgee is exercising exclusive control of the Issuer Pledged
Interests and until the Pledgee shall have delivered written notice to the
Issuer that all of the Obligations have been paid in full and this Agreement is
terminated, the Issuer will send any and all redemptions, distributions,
interest or other payments in respect of the Issuer Pledged Interests from the
Issuer for the account of the Pledgee only by wire transfers to such account as
the Pledgee shall instruct.
                          6. Except as expressly provided otherwise in
Sections 4 and 5, all notices and other communications provided for hereunder
shall be in writing (including telex or telecopier) and mailed, telexed,
telecopied or delivered to the addresses set forth below. All such notices and
communications shall, when mailed, telexed or telecopied, or sent by overnight
courier, be effective (x) three Business Days after deposited in the mails,
(y) one Business Day after delivered to a recognized overnight courier, as the
case may be, or (z) when sent by telex or telecopier, except that notices and
communications to the Pledgor or the Issuer shall not be effective until
received by the Pledgor or the Issuer, as the case may be.

  (a)   if to the Pledgor, at:                                                 
                                                        
                                                
                                                 Attention:
                     
Telephone No.:
Fax No.:

 



--------------------------------------------------------------------------------



 



Annex E
Page 3

  (b)   if to the Pledgee, at the address given in Section 4 hereof;     (c)  
if to the Issuer, at:                                                         
                                                
                                        

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.
                    7. This Agreement shall be binding upon the successors and
assigns of the Pledgor and the Issuer and shall inure to the benefit of and be
enforceable by the Pledgee and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in any manner
whatsoever except in writing signed by the Pledgee, the Issuer and the Pledgor.
                    8. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
principles of conflict of laws.
                    9. Each of the parties to this Agreement hereby irrevocably
waives all right to a trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.

 



--------------------------------------------------------------------------------



 



Annex E
Page 4
     

          IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.
     

                  TRIZEC HOLDINGS, LLC,    
 
      as Pledgor    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                THOPI TRS INC.,    
 
      as Pledgor    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                DEUTSCHE BANK TRUST COMPANY AMERICAS,    
 
      not in its individual capacity but solely as Administrative Agent and
Pledgee    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
               
[                                                                 ],    
 
                    as the Issuer    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
AFFILIATE DEBT AND SUBORDINATION AGREEMENT
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
[Intentionally Omitted]

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF COMPLIANCE CERTIFICATE
[Date]
Deutsche Bank Trust Company Americas,
     as Administrative Agent for the Lenders party
     to the Credit Agreement referred to below
90 Hudson Street, 5th Floor
Jersey City, NJ 07302
Attention: Real Estate Loan Operation
and
Each of the Lenders party to the
     Credit Agreement referred to below
Re:     COMPLIANCE CERTIFICATE
                    This COMPLIANCE CERTIFICATE (this “Certificate”) is
delivered pursuant to that certain Credit Agreement, dated as of May 2, 2006,
among Trizec Partners Real Estate, LP (“TPRE”), Trizec Cal Holdings, LLC (“TCH”,
and together with TPRE, the “Borrowers”), Trizec Properties, Inc., the lenders
from time to time party thereto, and Deutsche Bank Trust Company Americas, as
Administrative Agent (such Credit Agreement, as in effect on the date of this
Certificate, being herein called the “Credit Agreement”). Capitalized terms not
defined herein shall have the same meanings ascribed thereto in the Credit
Agreement.
                    1. The individual executing this Certificate is the duly
qualified [chief financial officer] [treasurer] of
[                                        ] (the “Company”) and is executing this
Certificate on behalf of the Company.
                    2. The undersigned has reviewed the terms of the Credit
Agreement and has made a review of the transactions, financial condition and
other affairs of the Company and its Subsidiaries as of the last day of, and
during the fiscal quarter and Test Period ended,                           ,
      and as of the date hereof, and, based on such review, there are no
conditions or events which constitute a Default or an Event of Default that has
occurred and which is continuing.1
                    3. Schedule I attached hereto accurately and completely sets
forth the financial data, computations and other matters required to establish
whether there has been compliance with Sections 6.11, 7.01(h), 7.03(b), 7.04(g),
7.06 and 7.10 through 7.13, inclusive, of the Credit Agreement as of the last
day of the Test Period ended on                           , 200  .
                    4. The 60 day period referred to in clause (i)(A) of the
definition of Change of Control in the Credit Agreement [has not commenced]
[commenced on                     ] and the 60
 

1  
If a Default or an Event of Default exists, specify the nature and extent
thereof.

 



--------------------------------------------------------------------------------



 



Exhibit K
Page 2
day period referred to in clause (i)(y)(A) of the definition of Trizec Canada
Control Requirements in the Credit Agreement [has not commenced] [commenced on
                    ].
                    The Lenders and the Administrative Agent and their
respective successors and assigns may rely on the truth and accuracy of the
foregoing and the attached information in connection with the extensions of
credit to the Borrowers pursuant to the Credit Agreement.
                    IN WITNESS WHEREOF, the Company has caused this Certificate
to be duly executed by its duly authorized [chief financial officer] [treasurer]
on this       day of      ,      .
[                                                            ]

         
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



Annex I Page 1

                                              Credit Agreement                  
  Amount   Section                                  
 
              1.         Section 6.11                     Fixed Rate
Indebtedness for borrowed money                    
 
  $                                         Floating Rate Indebtedness for
borrowed money not subject to
  Interest Rate Hedges                    
 
  $                                         Floating Rate Indebtedness for
borrowed money subject to
  Interest Rate Hedges                    
 
  $                                         Total Indebtedness for borrowed
money                    
 
  $                                         Fixed or Hedged Indebtedness as a %
of Total Indebtedness for
borrowed money                    
 
                          %                
 
                       
Covenant
  Greater than or equal to 60.0%       6.11            
 
              2.         Section 7.03(b)(i)1                    
 
                    A.   Aggregate amount of all Dividends paid (including share
repurchases)
for the elapsed portion of the fiscal year for which this Certificate is
being delivered   $                                    
 
                    [B.   Funds From Operations for such three consecutive
fiscal quarter
period   $                                    
 
                    C.   A above as a % of B above                    
Covenant
  Less than   100%   7.03(b)(i)]2            
 
                    [B.   Funds From Operations for the
fiscal year for which this Certificate is being delivered  
$                                 C.   A above as a % of B above  
                    %                
Covenant
  Less than   90%   7.03(b)(i)]3

 

1  
Applies to Trizec only.
      2  
Insert with Certificate delivered for the September 30 fiscal quarter.
      3  
Insert with Certificate delivered for the December 31 fiscal quarter.

 



--------------------------------------------------------------------------------



 



Annex I
Page 2

                            3.         Section 7.03(b)(ii)4                    
 
                    A.   Aggregate amount of all Dividends paid (including share
repurchases)
for the elapsed portion of the fiscal year for which this Certificate is
being delivered   $                                    
 
                    [B.   Funds From Operations for such three consecutive
fiscal quarter
period   $                                    
 
                    C.   A above as a % of B above                    
 
                       
Covenant
  Less than   100%   7.03(b)(ii)]5            
 
                    [B.   Funds From Operations for the
fiscal year for which this Certificate is being delivered  
$                                 C.   A above as a % of B above  
                    %                
Covenant
  Less than   90%   7.03(b)(ii)]6            
 
              4.         Section 7.06                    
 
                    A.   Aggregate Investments consisting of Restricted Holdings
described below7   $                                     Such Investments as a %
of Consolidated Total Asset Value8                       %                
Covenant
  Less than or equal to   25%   7.06(a)            
 
                        Restricted Holdings Calculation
                       
 
                        Aggregate Investments in Joint Ventures  
$                                    
 
                        Aggregate Investments consisting of Mortgage Interests  
$                                    
 
                        Aggregate Investments consisting of seller financing
provided
in connection with Asset Sales   $                                    
 
                        Aggregate Investments in real estate related technology
companies   $                                    
 
                        Aggregate Investments consisting of Land held for
Development   $                                    
 
                        Aggregate of all Investments in Land under Development  
$                        

 

4  
Applies to Holding’s Parent only.
  5  
Insert with Certificate delivered for the September 30 fiscal quarter.
  6  
Insert with Certificate delivered for the December 31 fiscal quarter.
  7  
After elimination of duplicate investments included in more than one category of
Restricted Holdings.
  8  
Attached hereto on Part I of Annex B are the calculations in reasonable detail
to arrive at Consolidated Total Asset Value.

 



--------------------------------------------------------------------------------



 



Annex I
Page 3

                                  B.   Aggregate of all Investments in Real
Estate Assets that                     are not office properties  
$                                     Such Investments as a % of Total Asset
Value                       %                
Covenant
  Less than or equal to   10%   7.06(b)            
 
              5.         Section 7.10                    
 
                        Consolidated Total Indebtedness9   $                    
                Such Consolidated Total Indebtedness as a % of Consolidated    
                Total Asset Value                       %                
Covenant
  Less than or equal to   65%   7.10            
 
              6.         Section 7.11                    
 
                    A.   75% of the aggregate net cash proceeds received in
connection   $                                     with any equity offering or
capital contribution after the                     the Effective Date10  
                    %             B.   Sum of $1,500,000,000 plus A above
$                                           Consolidated Net Worth  
$                                    
Covenant
  Greater than   B   7.11            
 
              7.         Section 7.12                    
 
                    A.   Consolidated EBITDA11   $                              
  B.   Consolidated Interest Expense12   $                                    
Consolidated Interest Coverage Ratio (A:B)                       :1.00          
     
Covenant
  Greater than or equal to   1.75:1.00   7.12            
 
              8.         Section 7.13                    
 
                    A.   Consolidated EBITDA   $                                
B.   Consolidated Fixed Charges13   $                        

 

9  
Attached hereto on Part II of Annex B are the calculations in reasonable detail
to arrive at Consolidated Total Indebtedness.
  10  
This covenant excludes proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in any of
Trizec, Holding’s Parent or Holdings, up to the amount paid in connection with
such redemption, retirement or repurchase, where, for the avoidance of doubt,
the net effect is that Trizec shall not have increased its Net Worth as a result
of any such proceeds).
  11  
Attached hereto on Part III of Annex B are the calculations in reasonable detail
to arrive at Consolidated EBITDA.
  12  
Attached hereto on Part IV of Annex B are the calculations in reasonable detail
to arrive at Consolidated Interest Expense.
  13  
Attached hereto on Part V of Annex B are the calculations in reasonable detail
to arrive at Consolidated Fixed Charges.

 



--------------------------------------------------------------------------------



 



Annex I
Page 4

                              Consolidated Fixed Charge Coverage Ratio (A:B)  
                    :1.00            
Covenant
  Greater than or equal to   1.40:1.00   7.13

 